Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO ARRANGEMENT AGREEMENT

 

THIS AMENDMENT is made as of September 23, 2020

 

BETWEEN:

 

CANOPY GROWTH CORPORATION, a corporation existing under the laws of Canada (the
“Purchaser”)

 

- and -

 

ACREAGE HOLDINGS, INC., a company existing under the laws of the Province of
British Columbia (the “Company”)

 

WHEREAS the Purchaser and the Company are parties to an arrangement agreement
dated April 18, 2019, as amended on May 15, 2019 (the “Arrangement Agreement”);

 

AND WHEREAS the Purchaser and the Company wish to amend certain terms of the
Arrangement Agreement and the Plan of Arrangement (as defined in the Arrangement
Agreement) as provided in this Amendment;

 

AND WHEREAS the Company Shareholders (as defined in the Arrangement Agreement)
approved the Amendment (as defined below) and the Amended Plan of Arrangement
(as defined below) at the Meeting (as defined below);

 

AND WHEREAS the Company has obtained the Amendment Regulatory Approvals (as
defined below).

 

THEREFORE, in consideration of the mutual covenants contained herein (the
receipt and sufficiency of which are hereby acknowledged), the Parties agree as
follows:

 

Article 1
Interpretation

 

1.1Defined Terms.

 

Capitalized terms used but not defined in this Amendment have the meanings given
to them in the Arrangement Agreement. As used in this Amendment, the following
terms have the following meanings:

 

“Adverse Regulatory Event” means that, during any fiscal year following the
fiscal year ended December 31, 2023, the anticipated legalization of
recreational Cannabis in a particular state of the United States (the “Relevant
State”), as set forth in the Initial Approved Business Plan, has not occurred as
of the commencement of the fiscal year noted therein. Should an Adverse
Regulatory Event occur, it shall be deemed to have occurred on January 1 of the
applicable year.

 



 

 

 

“Adverse Year” means a fiscal year during which an Adverse Regulatory Event has
occurred.

 

“Amended Arrangement” means an arrangement under Section 288 of the BCBCA on the
terms and subject to the conditions set out in the Amended Plan of Arrangement.

 

“Amended Equity Incentive Plan” means the Company’s omnibus equity plan last
approved by the Company Shareholders on June 19, 2019, as amended at the
Meeting.

 

“Amended Plan of Arrangement” means the amended and restated plan of
arrangement, substantially in the form attached as Schedule A hereto, subject to
any amendments or variations to such plan made in accordance with Article 6 of
the Amended Plan of Arrangement or made at the direction of the Court in the
Amendment Final Order with the prior written consent of the Company and the
Purchaser, each acting reasonably.

 

“Amendment” means this second amendment to the Arrangement Agreement.

 

“Amendment Date” has the meaning specified in Section 1.1 of the Amended Plan of
Arrangement.

 

“Amendment Final Order” means the final order of the Court approving the Amended
Arrangement under Section 291 of the BCBCA, in a form acceptable to the Company
and the Purchaser, each acting reasonably, after a hearing upon the procedural
and substantive fairness of the terms and conditions of the Amended Arrangement,
as such order may be amended by the Court (with the consent of both the Company
and the Purchaser, each acting reasonably) at any time prior to the Amendment
Time or, if appealed, then, unless such appeal is withdrawn or denied, as
affirmed or as amended (provided that any such amendment is acceptable to both
the Company and the Purchaser, each acting reasonably) on appeal.

 

“Amendment Interim Order” means the interim order of the Court dated August 11,
2020, after being informed of the intention of the Parties to rely upon the
exemption from registration under U.S. Securities Act provided by
Section 3(a)(10) of the U.S. Securities Act with respect to the Issued
Securities issued pursuant to the Amended Arrangement, providing for, among
other things, the calling and holding of the Meeting.

 

“Amendment Regulatory Approvals” means:

 

(a)the grant of the Amendment Interim Order and the Amendment Final Order; and

 

(b)in relation to the Company, the approval of the CSE in respect of the Amended
Arrangement, including the delisting of the Company Subordinate Voting Shares
and the listing of the New Subordinate Shares and Floating Shares.

 



 2 

 

 

“Amendment Time” has the meaning specified in Section 1.1 of the Amended Plan of
Arrangement.

 

“Approved Business Plan” means any Business Plan that is approved by the Company
Board and that contains the Mandatory Requirements and complies with the Initial
Approved Business Plan.

 

“Austerity Measures” has the meaning specified in Section 2.5(6) of this
Amendment.

 

“Board Nominees” has the meaning specified in Section 2.4(2) of this Amendment.

 

“Business Plan” means for each fiscal quarter: (i) a description of proposed
operations of the Company and its Subsidiaries; (ii) an estimate of revenue to
be received by the Company and its Subsidiaries; (iii) the capital and operating
budget setting out the expenditures of the Company and its Subsidiaries for
operating and capital improvements; and (iv) such other matters as the Company
may reasonably consider to be necessary to illustrate the results intended to be
achieved by the Company during such quarter.

 

“Consolidated EBITDA” means EBITDA, excluding, in respect of the fiscal period,
the following: (i) income or loss from investments; (ii) security-based
compensation; (iii) non-cash impairment losses; (iv) costs associated with the
Arrangement Agreement; and (v) other non-recurring expenses as mutually
determined by the Purchaser and the Company, acting reasonably, provided that in
the event of a disagreement as to the Consolidated EBITDA on the Acquisition
Date, such amount of non-recurring expenses shall be determined by a nationally
recognized chartered accounting firm who is independent of the Purchaser and the
Company.

 

“Consolidated Adj. EBITDA Target” means for each of the fiscal years ending
December 31, 2020 through to December 31, 2029, the Consolidated Adj. EBITDA
Target set forth for the applicable fiscal year in the Initial Approved Business
Plan (which is the sum of the state targets on page 12 of the Initial Approved
Business Plan); provided that if an Adverse Regulatory Event has occurred in a
Relevant State, (i) the Company and the Purchaser shall mutually agree, each
acting reasonably, on a revised annual growth rate to be applied in respect of
such Adverse Year for the Relevant State; and (ii) the Consolidated Adj. EBITDA
Target for such Adverse Year will be adjusted downward accordingly to reflect
the agreed change for the Relevant State. Following the completion of such
Adverse Year, (i) the target for the Relevant State for the year subsequent to
the Adverse Year (the “Subsequent Year”) shall be an amount equal to the product
of (x) the target amount for the Adverse Year for the Relevant State set forth
on page 11 of the Initial Approved Business Plan; multiplied by (y) the stated
annual growth rate in the Relevant State for the Subsequent Year set forth on
page 11 of the Initial Approved Business Plan, (ii) the fiscal year targets for
the Relevant State for the balance of the fiscal years following the Subsequent
Year will be recalculated according to the stated growth rate in the Initial
Approved Business Plan for the applicable year; and (iii) the Consolidated Adj.
EBITDA Targets for the Subsequent Year and all fiscal years thereafter will be
adjusted downward accordingly in the Initial Approved Business Plan. In the
event that the Company and the Purchaser cannot mutually agree on the revised
annual growth rate to be applied in respect of such Adverse Year for the
Relevant State, (i) the target amount for the Adverse Year for the Relevant
State will be deemed to be an amount equal to the product of (x) the actual
EBITDA amount for the prior fiscal year (the “Prior Year”) for the Relevant
State; multiplied by (y) a fraction of which (A) the numerator shall be equal to
the actual EBITDA amount in the Relevant State for the Prior Year; and (B) the
denominator shall be equal to the actual EBITDA amount in the Relevant State for
the fiscal year immediately before the Prior Year; and (ii) the Consolidated
Adj. EBITDA Target for such Adverse Year will be adjusted downward accordingly.

 



 3 

 

 

The following is an illustrative example in the event that an Adverse Regulatory
Event is deemed to occur in Connecticut as of January 1, 2024 and [COMMERCIALLY
SENSITIVE INFORMATION REDACTED].

 

“Convertible Security” means a security of the Company that is convertible or
exercisable into or exchangeable for Shares, but excludes (a) a Security issued
pursuant to the Amended Equity Incentive Plan; (b) a Right; or (c) a Pre-Emptive
Right Security.

 

“Cost of Capital” means the effective annual interest associated with any
Contract for Company Debt, including for the purposes of calculating such annual
interest, any interest payments, whether in cash or Securities, origination
fees, standby fees, original issue discounts, bonus issuances of Securities, any
and all charges and expenses, whether in the form of a fee, fine, penalty,
commission or other similar charge or expense or in any other form, paid or
payable for the advancing of credit under the Contract, any fee, fine, penalty,
commission and other similar charge or expense directly or indirectly incurred
under the Contract or any other form of payment, whether in cash or Securities;
provided that the value attributed to any New Subordinate Share will be equal to
the Fair Market Value of a Purchaser Share at such time multiplied by 0.3048.

 

“Credit Agreement Amendment” means the credit agreement dated March 6, 2020, and
amended as of the date hereof, between Acreage Finance Delaware, LLC, as
borrower, and Acreage IP Holdings, LLC, Prime Wellness of Connecticut, LLC, D&B
Wellness, LLC and Thames Valley Apothecary, LLC, as guarantors, and IP
Investment Company, LLC, as lender, administrative agent and collateral agent.

 

“Debenture” means the debenture between a Subsidiary of the Company and a
‎Subsidiary of the Purchaser dated as of the date hereof, whereby the Subsidiary
of the Purchaser ‎shall advance funds as a loan to a Subsidiary of the Company‎.

 

“EBITDA” means, in respect of any fiscal period, the consolidated net income
(loss) of the Company in such fiscal period plus without duplication and to the
extent deducted in determining consolidated net income (loss) for such period,
the sum of (i) interest expense for such period, (ii) income tax expense for
such period, and (iii) all amounts attributable to depreciation and amortization
expense for such period, all elements as determined in accordance with U.S.
GAAP.

 



 4 

 

 

“End Date” means, following the Acquisition Date, the earlier of the date that
the Purchaser (i) has acquired all of the issued and outstanding Floating
Shares; and (ii) no longer holds at least 35% of the Shares.

 

“Exercise Notice” has the meaning specified in Section 2.7(4) of this Amendment.

 

“Failure to Perform” means that either:

 

(a)the Pro-Forma Revenue during the 12-month period ended on the last day of the
calendar month prior to the date that is 30 days prior to the Acquisition Date
is less than 60% of the Pro-Forma Net Revenue Target (which, if applicable,
shall be adjusted and calculated on the basis of the Pro-Forma Net Revenue
Target for then then current year and the prior year on a pro rata basis to take
into account the portion of each applicable Pro-Forma Net Revenue Target year
that corresponds to the 12-month calculation period); or

 

(b)the Consolidated EBITDA during the 12-month period ended on the last day of
the calendar month prior to the date that is 30 days prior to the Acquisition
Date is less than 60% of the Consolidated Adj. EBITDA Target (which, if
applicable, shall be adjusted and calculated on the basis of the Consolidated
Adj. EBITDA Target for then then current year and the prior year on a pro rata
basis to take into account the portion of each applicable Consolidated Adj.
EBITDA Target year that corresponds to the 12-month calculation period).

 

“Fair Market Value” means, in respect of the Purchaser Shares, the volume
weighted average trading price of the Purchaser Shares on the New York Stock
Exchange (or other recognized stock exchange on which the Purchaser Shares are
primarily traded as determined by volume) for the five trading day period
immediately prior to the applicable determination date.

 

“Floating Compensation Options” means the compensation options and the warrants
to purchase Floating Shares issued by the Company at or following the Amendment
Time.

 

“Floating Options” means the options to purchase Floating Shares to be issued
pursuant to and in accordance with the terms of the Amended Equity Incentive
Plan.

 

“Floating RSUs” means the restricted share units that may be settled by the
Company in either cash or Floating Shares issued pursuant to the Amended Equity
Incentive Plan at or following the Amendment Time.

 



 5 

 

 

“Floating Shares” means shares of the Company to be created pursuant to
Section 3.2(d)(iii) of the Amended Plan of Arrangement and designated as Class D
subordinate voting shares, each entitling the holder thereof to one vote per
share at shareholder meetings of the Company.

 

“Force Majeure Event” means an irresistible event or circumstance beyond the
reasonable control of the Company, which notwithstanding the exercise of
commercially reasonable diligence, the Company is unable to prevent or provide
against (but does not include a failure by the Company to fund or pay) that
prevents or delays it from conducting the activities and performing the
obligations contemplated by the Approved Business Plan, provided that the
Company makes a good faith effort to resolve or avoid such delay; such events
shall include, but not be limited to any fire or other natural disaster, civil
unrest, acts of God, acts of terrorism, an outbreak of a pandemic disease or any
materially adverse change in applicable Law;

 

“Fully-Diluted Basis” has the meaning specified in Section 1.1 of the Amended
Plan of Arrangement.

 

“Fully-Diluted Floating Basis” has the meaning specified in Section 1.1 of the
Amended Plan of Arrangement.

 

“Identified States” means [COMMERCIALLY SENSITIVE INFORMATION REDACTED].

 

“Initial Approved Business Plan” means the Business Plan for the fiscal years
ending December 31, 2020 through to December 31, 2029 attached hereto as
Schedule B, provided that if the Company Board approves expanding the operations
of the Company or any of its Subsidiaries to [COMMERCIALLY SENSITIVE INFORMATION
REDACTED], the Company shall provide a Business Plan for the fiscal years ending
through to December 31, 2029 for [COMMERCIALLY SENSITIVE INFORMATION REDACTED]
which shall increase the Consolidated Adj. EBITDA Targets and Pro-Forma Net
Revenue Targets for each fiscal year through to December 31, 2029 .

 

“Interest Coverage Ratio” is calculated as EBITDA for the reporting period
divided by the interest expense during the same reporting period.

 

“Interim Failure to Perform” means that:

 

(a)an Approved Business Plan does not comply with the Mandatory Requirements; or

 

(b)the Company and the Subsidiaries have not complied with an Approved Business
Plan as determined at the Quarterly Determination Date and either:

 



 6 

 

 

(i)the Pro-Forma Revenue at the Quarterly Determination Date is less than 90% of
the Pro-Forma Net Revenue Target for the relevant fiscal year, as determined on
a year-to-date basis; or

 

(ii)the Consolidated EBITDA at the Quarterly Determination Date is less than 90%
of the Consolidated Adj. EBITDA Target for the relevant fiscal year, as
determined on a year-to-date basis.

 

“Issuance Event” means the issuance by the Company of Shares and/or Convertible
Securities, whether by way of public offering and/or private placement, but
excluding any issuance of Shares and/or Convertible Securities by the Company:

 

(a)on the exercise, conversion or exchange of Convertible Securities issued
prior to the Acquisition Effective Date;

 

(b)pursuant to the Amended Equity Incentive Plan;

 

(c)on the exercise of any Right;

 

(d)in connection with any Contract for Company Debt entered into after the
Acquisition Effective Date;

 

(e)in connection with bona fide acquisitions (including acquisitions of assets
or rights under a license or otherwise), mergers or similar business combination
transactions undertaken and completed by the Company;

 

(f)on any exercise of the Pre-Emptive Right; or

 

(g)pursuant to any stock dividend, stock split, share consolidation, share
reclassification, reorganization, amalgamation, arrangement or merger involving
or in respect of the Company or any other similar event that affects all holders
of Shares in an identical manner.

 

“Issuance Event Notice” has the meaning specified in Section 2.7(2) of this
Amendment.

 

“Issued Securities” has the meaning specified in Section 1.1 of the Amended Plan
of Arrangement.

 

“Managed Entities” means Persons (other than Subsidiaries) where the Company or
its Subsidiaries fully operate all aspects of the business of such Persons
through management service or other Contracts.

 



 7 

 

 

“Mandatory Requirements” means a Business Plan that (i) limits operations to the
Identified States and [COMMERCIALLY SENSITIVE INFORMATION REDACTED] if the
Company Board approves expanding the operations of the Company or any of its
Subsidiaries to [COMMERCIALLY SENSITIVE INFORMATION REDACTED]; (ii) is fully
funded from a liquidity perspective with the necessary levels of working capital
in order to achieve the Business Plan; (iii) ensures the Company will generate
positive Consolidated EBITDA by the fiscal quarter commencing January 1, 2021
and every fiscal quarter thereafter in accordance with the Consolidated Adj.
EBITDA Target; (iv) ensures the Company will generate positive Operating Cash
Flow from operations by the fiscal quarter commencing January 1, 2021 and every
fiscal quarter thereafter; (v) ensures the Company will generate Pro-Forma
Revenue in accordance with the Pro-Forma Net Revenue Target; (vi) limits capital
expenditures to the Identified States with a prohibition on new capital
expenditures and capital leases outside of the Identified States; (vii) limits
corporate overhead expenditures as a percentage of consolidated revenue of the
Company and its Subsidiaries calculated in accordance with U.S. GAAP to 25.0%,
20.0% and 15.0% for the fiscal years ending December 31, 2021, December 31, 2022
and December 31, 2023, respectively; (viii) maintains a minimum net working
capital amount of US$10 million and a minimum non-restricted cash and cash
equivalent balance of US$5 million; and (ix) limits Company Debt such that the
Interest Coverage Ratio during the applicable fiscal quarter is at least 4.0.

 

“Market Price” means the closing price of the New Subordinate Shares or Floating
Shares, as applicable, on the CSE (or other recognized stock exchange on which
such shares are primarily traded, as determined by volume) on the last trading
day prior to the dissemination of a news release disclosing a private placement
or public offering of Securities.

 

“Material Failure to Perform” means that, as determined at the end of the
relevant fiscal year (commencing with the fiscal year ended December 31, 2021),
either:

 

(a)the Pro-Forma Revenue at the end of the relevant fiscal year is less than 80%
of the Pro-Forma Net Revenue Target for such fiscal year; or

 

(b)the Consolidated EBITDA at the end of the relevant fiscal year is less than
80% of the Consolidated Adj. EBITDA Target for such fiscal year.

 

“Meeting” means the special meeting of Company Shareholders to be called to
consider approval of this Amendment and the Amended Plan of Arrangement.

 

“Net Revenue” means gross sales or revenue net of discounts, buy-downs,
promotions, bona fide returns and refunds and exclusive of the amount of any tax
or fee imposed by any federal, provincial, state, local or municipal
Governmental Entity directly on sales, including any excise taxes and/or taxes
collected from customers if such tax is added to the selling price actually
remitted to such Governmental Entity.



 8 

 

 

“New Compensation Options” means the compensation options and the warrants to
purchase New Subordinate Shares issued by the Company at or following the
Amendment Time.

 

“New Multiple Shares” means shares of the Company to be created pursuant to
Section 3.2(d)(ii) of the Amended Plan of Arrangement and designated as multiple
voting shares, each entitling the holder thereof to 4,300 votes per share at
shareholder meetings of the Company.

 

“New Options” means the options to purchase New Subordinate Shares issued
pursuant to the Amended Equity Incentive Plan at or following the Amendment
Time.

 

“New RSUs” means the restricted share units that may be settled by the Company
in either cash or New Subordinate Shares issued pursuant to the Amended Equity
Incentive Plan at or following the Amendment Time.

 

“New Subordinate Shares” means shares of the Company to be created pursuant to
Section 3.2(d)(i) of the Amended Plan of Arrangement and designated as
subordinate voting shares, each entitling the holder thereof to one vote per
share at shareholder meetings of the Company.

 

“NI 52-110” means National Instrument 52-110 – Audit Committees.

 

“Nomination Letter” has the meaning specified in Section 2.4(3) of this
Amendment.

 

“Notice Period” has the meaning specified in Section 2.7(4) of this Amendment.

 

“Operating Cash Flow” means cash flows from operating activities as calculated
in accordance with U.S. GAAP.

 

“Original Percentage” means the percentage equivalent to the quotient obtained
when (a) the aggregate number of issued and outstanding Shares beneficially
owned by the Purchaser is divided by (b) the aggregate number of issued and
outstanding Shares, in each case, immediately prior to an Issuance Event, and,
for the avoidance of doubt, such calculation shall be made on a non-diluted
basis.

 

“Pre-Emptive Right” has the meaning specified in Section 2.7(1) of this
Amendment.

 

“Pre-Emptive Right Securities” has the meaning specified in Section 2.7(1) of
this Amendment.

 

“Prior Year” has the meaning specified in the definition of Consolidated Adj.
EBITDA Target.

 

“Pro-Forma EBITDA” means the sum of (i) EBITDA; and (ii) in respect of any
fiscal period, the consolidated net income of the Managed Entities in such
fiscal period plus without duplication and to the extent deducted in determining
consolidated net income for such period, the sum of (i) interest expense for
such period, (ii) income tax expense for such period, and (iii) all amounts
attributable to depreciation and amortization expense for such period, all
elements determined in accordance with U.S. GAAP.

 



 9 

 

 

“Pro-Forma Net Revenue Target” means for each of the fiscal years ending
December 31, 2020 through to December 31, 2029, the Pro-Forma Net Revenue Target
set forth for the applicable fiscal year in the Initial Approved Business Plan
(which is the sum of the state targets on page 10 of the Initial Approved
Business Plan); provided that if an Adverse Regulatory Event has occurred in a
Relevant State, (i) the Company and the Purchaser shall mutually agree, each
acting reasonably, on a revised annual growth rate to be applied in respect of
such Adverse Year for the Relevant State; and (ii) the Pro-Forma Net Revenue
Target for such Adverse Year will be adjusted downward accordingly to reflect
the agreed change for the Relevant State. Following the completion of such
Adverse Year, (i) the target for the Relevant State for the Subsequent Year
shall be an amount equal to the product of (x) the target amount for the Adverse
Year for the Relevant State set forth on page 10 of the Initial Approved
Business Plan; multiplied by (y) the stated annual growth rate in the Relevant
State for the Subsequent Year set forth on page 10 of the Initial Approved
Business Plan, (ii) the fiscal year targets for the Relevant State for the
balance of the fiscal years following the Subsequent Year will be recalculated
according to the stated growth rate in the Initial Approved Business Plan for
the applicable year; and (iii) the Pro-Forma Net Revenue Targets for the
Subsequent Year and all fiscal years thereafter will be adjusted downward
accordingly in the Initial Approved Business Plan. In the event that the Company
and the Purchaser cannot mutually agree on the revised annual growth rate to be
applied in respect of such Adverse Year for the Relevant State, (i) the target
amount for the Adverse Year for the Relevant State will be deemed to be an
amount equal to the product of (x) the actual Pro-Forma Revenue amount for the
Prior Year for the Relevant State; multiplied by (y) a fraction of which (A) the
numerator shall be equal to the actual Pro-Forma Revenue amount in the Relevant
State for the Prior Year; and (B) the denominator shall be equal to the actual
Pro-Forma Revenue amount in the Relevant State for the fiscal year immediately
before the Prior Year; and (ii) the Pro-Forma Net Revenue Target for such
Adverse Year will be adjusted downward accordingly.

 

The following is an illustrative example in the event that an Adverse Regulatory
Event is deemed to occur in New York as of January 1, 2024 and [COMMERCIALLY
SENSITIVE INFORMATION REDACTED].

 

“Pro-Forma Revenue” means the sum of (i) gross revenue for the Company and its
Subsidiaries from results of operations as calculated in accordance with U.S.
GAAP (and for greater certainty, net of discounts, buy-downs, promotions, bona
fide returns and refunds and exclusive of the amount of any tax or fee imposed
by any federal, provincial, state, local or municipal Governmental Entity
directly on sales, including any excise taxes and/or taxes collected from
customers if such tax is added to the selling price actually remitted to such
Governmental Entity); and (ii) gross revenue of Managed Entities from results of
operations as calculated in accordance with U.S. GAAP (and for greater
certainty, net of discounts, buy-downs, promotions, bona fide returns and
refunds and exclusive of the amount of any tax or fee imposed by any federal,
provincial, state, local or municipal Governmental Entity directly on sales,
including any excise taxes and/or taxes collected from customers if such tax is
added to the selling price actually remitted to such Governmental Entity),
provided that such amounts from Managed Entities are not included in clause (i).

 



 10 

 

 

“Proposal Agreement” means the proposal agreement between the Purchaser and the
Company dated as of June 24, 2020.

 

“Quarterly Determination Date” means the end of each fiscal quarter commencing
following the date of this Amendment, commencing with the fiscal quarter ended
December 31, 2020.

 

“Required Director Criteria” means an individual who (i) is independent (as
defined in Section 1.4 and Section 1.5 of NI 52-110) of the Purchaser and the
Company; (ii) meets the qualification requirements to serve as a director under
applicable Laws and the rules of any stock exchange on which the Shares are then
listed; (iii) is not subject to any of the “bad actor” disqualifying events
described in Rule 506(d)(1)(i)-(viii) under the U.S. Securities Act; (iv) is not
subject to any (A) criminal convictions, court injunction, or restraining
orders; (B) order of a state or federal regulator; (C) SEC disciplinary order;
(D) SEC cease-and-desist order; (E) SEC stop order; (F) suspension or expulsion
from membership in a self-regulatory organization; or (G) U.S. Postal Service
false representation orders; (v) is financially literate (as defined in
Section 1.6 of NI 52-110); (vi) has at least five years of service as a director
or officer of a company listed on a recognized stock exchange in Canada or the
United States; (vii) has at least five years of experience in the cannabis
industry and/or consumer packaged goods industry and/or with a Fortune 500
company; (viii) has completed a directors’ education program; and (ix) has
committed to a minimum of 14 hours of ongoing governance education annually.

 

“Required Officer Criteria” means an individual who (i) meets the qualification
requirements to serve as an officer under the rules of any stock exchange on
which the Shares are then listed; (ii) is not subject to any of the “bad actor”
disqualifying events described in Rule 506(d)(1)(i)-(viii) under the U.S.
Securities Act; (iii) is not subject to any (A) criminal conviction, court
injunction, or restraining order; (B) order of a state or federal regulator;
(C) SEC disciplinary order; (D) SEC cease-and-desist order; (E) SEC stop order;
(F) suspension or expulsion from membership in a self-regulatory organization;
or (G) U.S. Postal Service false representation order; (iv) has sufficient
qualification, education and experience to effectively carry out the
responsibilities of the proposed position; and (v) has at least five years of
experience in the cannabis industry and/or consumer packaged goods industry
and/or with a Fortune 500 company.

 

 11 

 

 

“Right” means a right granted by the Company to all holders of Shares to
purchase additional Shares and/or Convertible Securities.

 

“Securities” means, collectively, New Subordinate Shares, New Multiple Shares,
Floating Shares, New Options, Floating Options, New RSUs, Floating RSUs, New
Compensation Options and Floating Compensation Options.

 

“SEDA” means the  Standby Equity Distribution Agreement with an institutional
investor (the “Investor”) dated May 29, 2020, under which the Company may, at
its discretion, periodically sell to Investor, and pursuant to which the
Investor may, at its discretion, require the Company to sell to it, up to
US$50,000,000 of the Company Subordinate Voting Shares, subject to the
conditions specified therein.

 

“Shares” means, collectively, the New Subordinate Shares, the New Multiple
Shares and the Floating Shares.

 

“Specified Individuals” means Glen Leibowitz, Robert Daino, James Doherty, John
Boehner, Douglas Maine, Brian Mulroney and William Van Fassen.

 

“Subsequent Year” has the meaning specified in the definition of Consolidated
Adj. EBITDA Target.

 

“Target Cannabis Operator” has the meaning specified in Section 2.3(5) of this
Amendment.

 

“Top-Up Right” has the meaning specified in Section 2.8(1) of this Amendment.

 

“Top-Up Right Acceptance Notice” has the meaning specified in Section 2.8(6) of
this Amendment.

 

“Top-Up Right Notice Period” has the meaning specified in Section 2.8(6) of this
Amendment.

 

“Top-Up Right Offer Notice” has the meaning specified in Section 2.8(5) of this
Amendment.

 

“Top-Up Securities” has the meaning specified in Section 2.8(1) of this
Amendment.

 

“U.S. GAAP” means generally accepted accounting principles in the United
States.‎

  



 12 

 

 

1.2Certain Rules of Interpretation.

 

In this Amendment, unless otherwise specified:

 

(1)Headings, etc. The division of this Amendment into Articles and Sections and
the insertion of headings are for convenient reference only and do not affect
the construction or interpretation of this Amendment.

 



(2)Currency. All references to dollars or to “$” are references to United States
dollars.

 

(3)Gender and Number. Any reference to gender includes all genders. Words
importing the singular number only include the plural and vice versa.

 

(4)Certain Phrases and References, etc. The words “including”, “includes” and
“include” mean “including (or includes or include) without limitation,” and “the
aggregate of”, “the total of”, “the sum of”, or a phrase of similar meaning
means “the aggregate (or total or sum), without duplication, of.” Unless stated
otherwise, “Article”, “Section”, and “Schedule” followed by a number or letter
mean and refer to the specified Article or Section of or Schedule to this
Amendment. The term “Amendment” and any reference in this Amendment to this
Amendment or any other agreement or document includes, and is a reference to,
this Amendment or such other agreement or document as it may have been, or may
from time to time be, amended, restated, replaced, supplemented or novated and
includes all schedules to it.

 

(5)Capitalized Terms. All capitalized terms used in any Schedule have the
meanings ascribed to them in this Amendment. Capitalized terms used but not
defined in this Amendment have the meanings given to them in the Arrangement
Agreement.

 

(6)Accounting Terms. All accounting terms are to be interpreted in accordance
with U.S. GAAP and all determinations of an accounting nature required to be
made shall be made in a manner consistent with U.S. GAAP.

 

(7)Statutes. Any reference to a statute refers to such statute and all rules and
regulations made under it, as it or they may have been or may from time to time
be amended or re-enacted, unless stated otherwise.

 

(8)Computation of Time. A period of time is to be computed as beginning on the
day following the event that began the period and ending at 4:30 p.m. on the
last day of the period, if the last day of the period is a Business Day, or at
4:30 p.m. on the next Business Day if the last day of the period is not a
Business Day. If the date on which any action is required or permitted to be
taken under this Amendment by a Person is not a Business Day such action shall
be required or permitted to be taken on the next succeeding day which is a
Business Day.

 

(9)Time References. References to time are to local time, Toronto, Ontario,
unless otherwise indicated.

 

(10)Knowledge. Where any representation or warranty is expressly qualified by
reference to the knowledge of the Purchaser, it is deemed to refer to the actual
knowledge of the Chief Executive Officer, Chief Financial Officer, Chief Legal
Officer, Director of Legal, U.S. and Vice-President, Mergers & Acquisitions of
the Purchaser.

 



 13 

 

 

1.3Schedules.

 

The schedules attached to this Amendment form an integral part of this Amendment
for all purposes.

 

Article 2
amendmentS to the arrangement agreement

 

2.1Amendments to the Arrangement Agreement.

 

Each of the following amendments to the Arrangement Agreement and/or the Plan of
Arrangement shall be effective at the Amendment Time on the Amendment Date:

 

(1)The following language is deleted from the recitals of the Arrangement
Agreement in its entirety:

 

WHEREAS, for United States federal income tax purposes, it is intended that the
Merger shall qualify as a “reorganization” within the meaning of Sections
368(a)(1)(A) and 368(a)(2)(E) of the U.S. Tax Code, and this Agreement is
intended to be, and is adopted as, a “plan of reorganization” for the purposes
of Section 354 and 361 of the U.S. Tax Code.

 

(2)The definition of “Acquisition” in Section 1.1 of the Arrangement Agreement
is deleted in its entirety, and replaced with the following:

 

‎“Acquisition” has the meaning specified in Section 1.1 of the Amended Plan of
Arrangement.‎

 

(3)The definition of “Acquisition Regulatory Approvals‎” in Section 1.1 of the
Arrangement Agreement is deleted in its entirety, and replaced with the
following:

 

‎“Acquisition Regulatory Approvals” means all Regulatory Approvals and all other
third ‎party consents, ‎waivers, permits, orders and approvals that are
necessary, proper or ‎advisable to consummate the Acquisition, including, but
not limited to:‎

 

a)any filings required by the HSR Act and any applicable foreign investment and
‎competition law approvals in Canada, the United States and elsewhere;‎

 

b)the approval from the stock exchange(s) on which the Consideration Shares are
listed to ‎permit the ‎Purchaser to acquire all of the issued and outstanding
New Subordinate Shares and, if applicable, Floating Shares; ‎and

 



 14 

 

 

c)the approval from the stock exchange(s) on which the Purchaser Shares are
listed, for ‎the listing of ‎the Consideration Shares, and any Purchaser Shares
issuable upon ‎the exercise of Replacement Options, Replacement RSUs and
Replacement ‎Compensation Options.‎

 

(4)The definition of “Company Equity” in Section 1.1 of the Arrangement
Agreement is deleted in its entirety, and replaced with the following:

 

‎“Company Equity” means, for the Company at the Acquisition Effective Time, the
‎sum of (a) the product of the closing price of the New Subordinate Shares on
the ‎Business Day prior to the Acquisition Date on the CSE (or such other
recognized ‎exchange as the New Subordinate Shares are listed on the Business
Day prior ‎to the Acquisition Date if the New Subordinate Shares are not listed
for ‎trading on the CSE) multiplied by the total number of issued and
‎outstanding New Subordinate Shares on a Fully-Diluted Basis; plus (b) the
product of the closing price of the Floating Shares on the Business Day prior to
the Acquisition Date on the CSE (or such other recognized exchange as the
Floating Shares are listed on the Business Day prior to the Acquisition Date if
the Floating Shares are not listed for trading on the CSE) multiplied by the
total number of outstanding Floating Shares on a Fully-Diluted Floating Basis.

 

(5)The definition of “Converted Basis‎” in Section 1.1 of the Arrangement
Agreement is deleted in its entirety, and replaced with the following:

 

‎“‎Converted Basis” means the aggregate number of New Subordinate Shares
‎assuming the conversion of the New Multiple Shares.‎

 

(6)The definition of “Consideration Shares” in Section 1.1 of the Arrangement
Agreement is deleted in its entirety, and replaced with the following:

 

“Consideration Shares” has the meaning specified in Section 1.1 of the Amended
Plan of Arrangement.

 

(7)The definition of “Purchaser Approved Share Threshold” in Section 1.1 of the
Arrangement Agreement is deleted in its entirety, and replaced with the
following:

 

“Purchaser Approved Share Threshold” means a total of 32,700,000 Shares,
including for greater certainty any securities issued by the Company or High
Street that are convertible, exchangeable, redeemable, retractable or
exercisable for or into Shares, provided that such 32,700,000 Shares shall
consist of (i) 12,400,000 Floating Shares, including for greater certainty
3,700,000 Floating Shares that are issuable upon exercise of Floating Options;
and (ii) 20,300,000 New Subordinate Shares, but for greater certainty shall
exclude: (i) 70,994,208 New Subordinate Shares and 30,425,955 Floating Shares
which will be issued pursuant to the Amended Plan of Arrangement in exchange for
79,508,915 Company Subordinate Voting Shares and 547,794.3551 Company
Proportionate Voting Shares, which are issued and outstanding as of the date of
this Amendment; (ii) 117,600 New Multiple Shares and 50,400 Floating Shares
which will be issued pursuant to the Amended Plan of Arrangement in exchange for
168,000 Company Multiple Voting Shares, which are issued and outstanding as of
the date of this Amendment; (iii) 35,881,186 New Subordinate Shares and
15,377,579 Floating Shares which may be issued by the Company upon the
conversion, exchange or exercise of 23,414,802 High Street Units, 4,496,636
Company Options, 8,120,308 Company Compensation Options, 7,296,766 Company RSUs,
728,145 USCo2 Class B Shares and up to 7,202,382 Shares that may be issued upon
the conversion of convertible debt outstanding on the date hereof, which are
issued and outstanding as of the date of this Amendment; and (iv) 8,399 New
Subordinate Shares and 3,599 Floating Shares reserved for issuance to the lender
pursuant to the Credit Agreement Amendment.

 



 15 

 

 

(8)The definition of “Exchange Ratio‎” in Section 1.1 of the Arrangement
Agreement is deleted in its entirety, and replaced with the following:

 

“Exchange Ratio‎” has the meaning specified in Section 1.1 of the Amended Plan
of Arrangement.

 

(9)All references to “Company Shares” in the Arrangement Agreement that are
applicable following the Amendment Time shall be read following the Amendment
Time as “Shares”.

 

(10)All references to “Company Subordinate Voting Shares” in the Arrangement
Agreement that are applicable following the Amendment Time shall be read
following the Amendment Time as “New Subordinate Shares”.

 

(11)All references to “Company Proportionate Voting Shares” in the Arrangement
Agreement that are applicable following the Amendment Time shall be read
following the Amendment Time as “New Subordinate Shares” as adjusted pursuant to
the Amended Plan of Arrangement.

 

(12)All references to “Company Multiple Voting Shares” in the Arrangement
Agreement that are applicable following the Amendment Time shall be read
following the Amendment Time as “New Multiple Shares”.

 



 16 

 

 

(13)Section 2.16 of the Arrangement Agreement is deleted in its entirety.

 

(14)The final sentence in Section 4.3(7) of the Arrangement Agreement is deleted
and replaced with the following:‎

 

Notwithstanding the foregoing, neither Party nor any of their affiliates shall
be required to ‎proffer or consent to a governmental order consenting to any
divestiture, restriction, prohibition ‎or limitation that materially limits the
Party’s business in order to remedy any concerns that any ‎Governmental Entity
may have.‎

 

(15)Section 4.1(3)(k) of the Arrangement Agreement is deleted in its entirety
and replaced with the following:

 

enter into any Contract for Company Debt if:

 

i.such Contract would be materially inconsistent with market standards for
companies operating in the United States cannabis industry;

 

ii.the occurrence of any of the Effective Date, the Triggering Event Date or the
Acquisition Date (x) would trigger a default or event of default under such
Contract, (y) allow the holder of such Company Debt to accelerate such Company
Debt, or (z) would require a mandatory repayment of such Company Debt;

 

iii.such Contract prohibits a prepayment of the principal amount of such Company
Debt, requires a make-whole payment for the interest owing during the remainder
of the term of such Contract or charges a prepayment fee in an amount greater
than 3.0% of the principal amount to be repaid;

 

iv.such Contract would provide for interest payments to be paid through the
issuance of Securities as opposed to cash; or

 

v.such Contract has a principal amount of more than US$10,000,000 or a Cost of
Capital that is greater than 30.0% per annum, provided that:

 

A.for the purposes of this Section 4.1(3)(k)(v), a series of Contracts entered
into between the Company or any of its Subsidiaries and a lender (or any of such
lender’s Affiliates) during any 12 month period shall be deemed to be one
Contract for purposes of the maximum principal amount of US$10,000,000; and

 

B.if such Company Debt is fully secured by cash in a blocked account, the Cost
of Capital shall not be greater than 3.0% per annum;

 



 17 

 

 

provided that, notwithstanding this Section 4.1(3)(k), the Company or any of its
Subsidiaries may enter into a maximum of two transactions (to be designated as
such by the Company, in its sole discretion) for Company Debt during any
one-year period, without the need to obtain the Purchaser’s prior consent, in
accordance with the following terms:

 

i.the principal amount of the Company Debt per transaction shall not exceed
US$10,000,000;

 

ii.the Company Debt is not convertible into any Securities; and

 

iii.each Contract shall not provide for the issuance of more than 500,000 Shares
(or Securities convertible into or exchangeable for 500,000 Shares).

 

(16)Section 4.10 of the Arrangement Agreement is deleted in its entirety and
replaced with the following:

 

Subject to applicable Laws, the Purchaser and the Company shall use their
commercially ‎reasonable best efforts promptly following the Acquisition
Effective Time to cause the New Subordinate Shares to be de-listed from the CSE
and the Consideration Shares, together with such other ‎Purchaser Shares
issuable (i) upon exercise of Replacement Options, Replacement RSUs and
‎Replacement Compensation Options issued pursuant to Section 2.8 hereof and the
Amended Plan of ‎Arrangement; and (ii) Purchaser Shares issuable upon exchange
or redemption of High Street ‎Units and USCo2 Class B Shares, to be listed on
the TSX and the NYSE, or such other ‎recognized stock exchange(s) on which the
Purchaser Shares are listed, with effect promptly ‎following the Acquisition
Effective Time.‎

 

(17)All references to “Acquisition Effective Time” in Section 4.1(1) in the
Arrangement Agreement shall be replaced with “End Date”.

 

(18)Section 7.1 of the Arrangement Agreement is deleted in its entirety and
replaced with the following:

 

This Agreement shall be effective from the date hereof until the earliest to
occur of (i) the Acquisition not having been completed prior to the Acquisition
Closing Outside Date, (ii) the End Date; and (iii) the termination of this
Agreement in accordance with its terms.

 

(19)The Plan of Arrangement, which is attached as Schedule A of the Arrangement
Agreement, is deleted in its entirety and replaced with the Amended Plan of
Arrangement, attached as Schedule A hereto.

 

(20)The Purchaser and the Company each acknowledge and agree that the execution
and implementation of this Amendment and the Amended Plan of Arrangement and the
Company’s compliance with its obligations and rights thereunder shall not be
considered a breach of any covenant of the Company under the Arrangement
Agreement, as amended, and shall not be considered in determining whether a
representation, warranty or covenant of the Company thereunder has been breached
and all such representations, warranties and covenants of the Company set forth
in the Arrangement Agreement, as amended, shall be deemed to be amended to the
extent required by, and having regard to, the provisions of this Amendment and
the Amended Plan of Arrangement and the transactions contemplated therein.

 



 18 

 

 

2.2Additional Company Covenants.

 

(1)Without limiting the generality of Section 4.1(1) of the Arrangement
Agreement, the Company covenants and agrees that, during the period from the
date of this Amendment until the earlier of the Acquisition Effective Time and
the date that the Arrangement Agreement is terminated in accordance with its
terms, except: (i) as expressly required or permitted by this Amendment; or
(ii) as required by applicable Law, the Company shall not, and shall not permit
any of the Key Subsidiaries to, directly or indirectly:

 

(a)issue additional Shares or securities convertible, exchangeable or
exercisable for or into Shares, including any Securities or High Street Units,
other than:

 

(i)upon the conversion, exchange or exercise of any Securities or High Street
Units that are issued and outstanding as of the date hereof;

 

(ii)pursuant to contractual commitments existing as of the date hereof,
including the SEDA;

 

(iii)Floating Options to purchase a maximum of 3,700,000 Floating Shares issued
pursuant to the Amended Equity Incentive Plan;

 

(iv)up to US$3,000,000 worth of New Subordinate Shares pursuant to an
at-the-market offering that may be completed no more than four times during any
one-year period, provided that the total value of New Subordinate Shares issued
pursuant to such offerings during any one-year period shall not exceed
US$12,000,000;

 

(v)up to 500,000 New Subordinate Shares in connection with the incurrence of any
new Company Debt that is otherwise completed in compliance with the terms of the
Arrangement Agreement (other than pursuant to consents and waivers provided by
the Purchaser prior to the date hereof); or

 

(vi)pursuant to one private placement or public offering of Securities during
any one-year period for aggregate gross proceeds of up to US$20,000,000,
provided that (i) the price per Security (or any exercise or conversion price)
shall not be less than 90% of the Market Price; and (ii) the maximum number of
compensation Securities issuable to any broker, agent, finder or underwriter in
connection therewith shall not exceed 6.0% of the number of Securities issued
pursuant to such private placement or public offering;

 



 19 

 

 

provided that, notwithstanding the foregoing, in no event shall the Company
issue Shares or securities convertible, exchangeable or exercisable for or into
Shares, including any Securities or High Street Units, in excess of the
Purchaser Approved Share Threshold;

 

(b)reduce the capital of any class or series of the Shares;

 

(c)nominate any individual that does not serve on the Company Board as of the
date hereof for election to the Company Board at a meeting of the shareholders
of the Company that is supported by the Company or the Company Board if such
individual does not meet the Required Director Criteria;

 

(d)appoint any individual to serve on the Company Board in between meetings of
the shareholders of the Company if such individual does not meet the Required
Director Criteria; or

 

(e)appoint any individual, other than an individual currently serving as a
director or executive officer of the Company, to serve as an executive officer
of the Company or any of the Key Subsidiaries, including, without limitation,
the Chief Executive Officer, Chief Financial Officer and Chief Operating Officer
or any executive officer in an equivalent position if such individual does not
meet the Required Officer Criteria.

 

(2)The Company covenants and agrees that, during the period from the date of
this Amendment until the earlier of the End Date and the date that the
Arrangement Agreement is terminated in accordance with its terms, it shall
prepare and deliver to the Purchaser on the 12th Business Day of each month a
reporting package consisting of: (a) a full set of financial statements prepared
in accordance with U.S. GAAP, including Profit & Loss, Balance Sheet, Cash Flow,
EBITDA, Interest Coverage Ratio, Consolidated EBITDA, Pro-Forma Revenue and
Pro-Forma EBITDA for the preceding calendar month ended, (b) monthly treasury
report showing all balances for cash and cash equivalents as of the last day of
the preceding calendar month, (c) and capitalization table inclusive of all
Securities issued and outstanding as of the last day of the preceding calendar
month, including all New Options, Floating Options, New RSUs, Floating RSUs, New
Compensation Options and Floating Compensation Options and other convertible
securities along with relevant terms and exercise prices, and (d) a detailed
summary of all expenditures made during the preceding calendar month and a
comparison of such expenditures and all prior reported expenditures in
reasonable detail to estimates set forth in the applicable Approved Business
Plan.

 



 20 

 

 

(3)The Company covenants and agrees that, during the period from the Acquisition
Effective Time until the End Date, except: (i) as expressly required or
permitted by this Amendment; or (ii) as required by applicable Law, the Company
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

  

(a)declare, set aside or pay any dividend or other distribution of any kind or
nature (whether in cash, stock or property or any combination thereof) in
respect of any securities, unless paid in respect of all Shares, in accordance
with the Shares’ respective rights, dividends between two wholly-owned
Subsidiaries and tax distributions from High Street to the extent permitted in
the Tax Receivable Agreement, Tax Receivable Bonus Plan and/or the High Street
Operating Agreement;

 

(b)consolidate or merge into or with another Person or enter into any other
similar business combination, including pursuant to any amalgamation,
arrangement, recapitalization or reorganization, other than a consolidation,
merger or other similar business combination of any wholly-owned Subsidiary of
the Company into or with the Company or into or with another wholly-owned
Subsidiary of the Company or an amalgamation or arrangement involving a
Subsidiary of the Company with a another Person in connection with an
acquisition permitted or approved pursuant to Section 2.2(1)(3)(c);

 

(c)acquire any shares or similar equity interests, instruments convertible into
or exchangeable for shares or similar equity interests, assets, businesses or
operations with an aggregate value of more than US$250 million, in a single
transaction or a series of related transactions;

 

(d)amend its Constating Documents or, in the case of any Key Subsidiary which is
not a corporation, its similar organizational documents;

 

(e)not issue additional USCo2 Class B Shares or securities convertible,
exchangeable or exercisable for or into USCo2 Class B Shares;

 

(f)not issue additional High Street Units or securities convertible,
exchangeable or exercisable for or into High Street Units for cash proceeds;

 

(g)adopt any plan or proposal for a complete or partial liquidation, dissolution
or winding up of the Company or any of its Subsidiaries (other than a
liquidation, dissolution or wind-up of any such entity in connection with which
all of such entity’s assets are transferred to the Company and/or one or more of
its Subsidiaries) or any reorganization or recapitalization of the Company or
any of its Subsidiaries or commence any case, proceeding or action seeking
relief under any existing or future laws relating to bankruptcy, insolvency,
conservatorship or relief of debtors;

 



 21 

 

 

 

(h)sell, transfer, lease, pledge or otherwise dispose of any of its or any of
its Subsidiaries’ assets, business or operations (in a single transaction or a
series of related transactions, and excluding any sale, transfer, lease, pledge
or disposition of assets, business or operations to the Company and/or one or
more of its Subsidiaries) in the aggregate with a value of more than US$20
million;

 

(i)enter into any agreement or arrangement that limits or otherwise restricts in
any material respect the Company or any successor thereto or any Subsidiary, or
that would, after the Effective Time, limit or restrict in any material respect
the Company or any of its affiliates from competing in any manner;

 

(j)knowingly take any action or fail to take any action which action or failure
to act would result in the loss, expiration or surrender of, or the loss of any
material benefit under, or reasonably be expected to cause any Governmental
Entity to institute proceedings for the suspension, revocation or limitation of
rights under, any material Authorizations necessary to conduct its businesses as
now conducted or as proposed to be conducted that would cause a Company Material
Adverse Effect, or fail to prosecute with commercially reasonable due diligence
any pending applications to any Governmental Entities for material
Authorizations as would reasonably be expected to have a Company Material
Adverse Effect;

 

(k)abandon or fail to diligently pursue any application for any licences,
permits, Authorizations or registrations that would cause a Company Material
Adverse Effect;

 

(l)grant or commit to grant a licence or otherwise transfer abandon, or permit
to become abandoned any Intellectual Property or exclusive rights in or in
respect thereof that would reasonably be expected to have a Company Material
Adverse Effect; or

 

(m)authorize, agree, resolve or otherwise commit, whether or not in writing, to
do any of the foregoing.

 

2.3Additional Purchaser Covenants.

 

(1)The Purchaser covenants and agrees that, notwithstanding anything contained
in Section 4.1 of the Arrangement Agreement, the Company shall be permitted to
cancel up to 3,500,000 New Options and 1,500,000 Floating Options (being the
options issued in exchange for 5,000,000 Company Options pursuant the Amended
Arrangement) that were previously granted by the Company and may issue new
Floating Options to such Persons pursuant to the Amended Equity Incentive Plan,
provided that:

 

(a)such issuance by the Company is in compliance with the policies of the CSE,
including the prohibition on granting new stock options to such Persons until 30
days have elapsed from the date of cancellation; and

 



 22 

 

 

(b)such issuance shall be counted towards the maximum number of Floating Options
that the Company is permitted to issue in accordance with
Section 2.2(1)(a)(iii), being 3,700,000.

 

(2)The Purchaser covenants and agrees that it shall cause the lender for the
purposes of the Debenture to advance funds when the conditions to advance have
been met from time to time, pursuant to the Debenture.

 

(3)The Purchaser covenants and agrees that no breach, violation or failure to
comply with, the terms of the Debenture shall cause the Company to fail to
comply with any of its covenants under the Amendment.

 

(4)The Purchaser covenants and agrees that, notwithstanding anything contained
in Section 4.1 of the Arrangement Agreement or Section 2.5 hereof, the Company
Board shall be permitted, in accordance with the terms of the Amended Company
Incentive Plan, to accelerate the vesting of up to a maximum of 4,417,225
Company RSUs granted to the Specified Individuals in the event that either
(i) the Company terminates the employment of the Specified Individual; or
(ii) the Specified Individual resigns from any and all positions with the
Company on or after the one year anniversary of the Amendment Date.

 

(5)The Purchaser covenants and agrees that, during the period from the date of
this Amendment until the earlier of the Acquisition Effective Time and the time
that the Arrangement Agreement is terminated in accordance with its terms, in
the event that the Purchaser, in accordance with Section 4.6 of the Arrangement
Agreement, acquires or conditionally acquires (including when obtaining an
option to acquire), whether on terms and conditions similar to the Amended
Arrangement or ‎otherwise, any other Person with operations in the United States
(‎unless the operations of such Person are in material compliance with
applicable Laws, as ‎determined by the Purchaser, acting reasonably (including,
for greater certainty, the ‎Controlled Substances Act, 21 USC 801 et seq., as it
applies to marijuana)) (a “Target Cannabis Operator”), the Purchaser shall, as a
condition to closing such transaction, cause the Target Cannabis Operator to
enter into a commercially reasonable management service agreement with the
Company, on terms acceptable to the Company, acting reasonably, whereby the
Company will receive a management fee from the Target Cannabis Operator,
provided that:

 

(a)if the Target Cannabis Operator and the Company cannot agree upon a
commercially reasonable management service agreement, the Target Cannabis
Operator shall pay a management fee calculated as [COMMERCIALLY SENSITIVE
INFORMATION REDACTED] on Net Revenue to the Company; and

 

(b)any management service agreement or royalty agreement between the Target
Cannabis Operator and the Company shall provide for a termination right in
favour of the Target Cannabis Operator following the occurrence or waiver of the
Triggering Event Date by the Purchaser;

 



 23 

 

 

provided that this Section 2.3(5) shall terminate and cease to apply in the
event that Section 4.6(1), Section 4.6(2) and Section 4.6(3) of the Arrangement
Agreement are terminated in accordance with Section 4.6(4) of the Arrangement
Agreement.

 

(6)Notwithstanding anything contained in Section 4.6 of the Arrangement
Agreement or in this Amendment:

 

(a)the Purchaser shall be permitted to acquire or conditionally acquire any
Person that:

 

(i)is not in violation of the Controlled Substances Act, 21 USC 801 et seq., as
it applies to marijuana; or

 

(ii)otherwise operates in a manner that does not violate the Controlled
Substances Act, 21 USC 801 et seq., as it applies to marijuana;

 

(b)for the purposes of Section 4.6 of the Arrangement Agreement and
Section 2.3(5) and Section 2.3(6) of this Amendment, the Parties agree that
activities involving cannabinoids derived from hemp (hemp as defined in U.S.
federal law) shall not breach the covenants of the Purchaser set forth in
Section 4.6 of the Arrangement Agreement and Section 2.3(5) and
Section 2.3(6) of this Amendment, nor shall licensing arrangements related to
use of product-based intellectual property including, but not limited to,
vape-filling or beverage-based IP; and

 

(c)the Company acknowledges that lack of regulation shall be deemed to be in
compliance with applicable Laws.

 

(7)The Purchaser hereby confirms that, to the knowledge of the Purchaser, as of
the date hereof, there is no fact or circumstance that would cause the
Acquisition Closing Conditions to fail to be satisfied and, the Purchaser hereby
covenants and agrees that the Purchaser shall not be entitled to refuse to
consummate the Acquisition or make a claim for damages against the Company or
any of its Subsidiaries on the basis of any facts existing on, or prior to, the
date hereof that are within the knowledge of the Purchaser on the date hereof.

 

2.4Board Rights.

 

(1)After the resignation or termination, as applicable, of the directors and
officers of the Company and its Subsidiaries effective as at the Acquisition
Effective Time in accordance with Section 4.11 of the Arrangement Agreement, the
Purchaser shall be entitled to designate all replacement directors and officers
of the Company and its Subsidiaries to fill all such vacancies.

 



 24 

 

 

(2)During the period from the Acquisition Effective Date until the End Date, the
Purchaser shall have the right to nominate a majority of the Persons for
election to serve as directors on the Company Board (the “Board Nominees”).

 

(3)The Company shall provide written notice to the Purchaser not less than 20
days prior to the record date for shareholders of the Company to receive notice
of a shareholders meeting at which directors will be elected to the Company
Board. Such notice will include a reasonably detailed request for information
regarding any Board Nominees that the Purchaser may be entitled to nominate in
accordance with the terms of this Amendment that is required to be included in a
proxy statement of the Company in respect of the meeting. At least 45 days
before such meeting, the Purchaser will deliver to the Company, in writing, the
names of the Board Nominees together with the information regarding such Board
Nominees requested by the Company in accordance with the preceding sentence (the
“Nomination Letter”). If the Purchaser fails to deliver the Nomination Letter to
the Company at least 45 days before the Company’s shareholders meeting, the
Purchaser shall be deemed to have nominated the same Board Nominee(s) that serve
as directors of the Company at such time (and only such individuals).

 

(4)The Company shall cause the Board Nominee(s) to be included in the slate of
nominees proposed by the Company to the shareholders for election as directors
at each meeting of the shareholders at which directors are to be elected to the
Company Board.

 

(5)The Company shall use commercially reasonable efforts to cause the election
of the Board Nominee(s) to the Company Board, including soliciting proxies in
favour of the election of the Board Nominee(s); provided, however, that the
Company shall not be required to engage a proxy solicitation agent or otherwise
spend out-of-pocket amounts in respect of the foregoing unless the Purchaser
previously provides the Company with sufficient amounts to cover such expenses.

 

(6)If any Board Nominee ceases to hold office as a director of the Company for
any reason, the Purchaser shall be entitled to nominate an individual to replace
him or her and the Company shall promptly take all reasonable steps as may be
necessary to appoint such individual to the Company Board to replace the Board
Nominee who has ceased to hold office.

 

(7)The Company covenants and agrees with the Purchaser that, upon any Board
Nominee’s election to the Company Board, the Company shall provide such Board
Nominee with an indemnity on terms at least as favourable to such Board Nominee
as those provided to all other members of the Company Board and the Company
shall ensure that such Board Nominee has the benefit of any director or officer
insurance policy in effect for the Company, such benefits to be at least as
favourable as those available to all other members of the Company Board.

 



 25 

 

 

2.5Approved Business Plan.

 

(1)Not later than 45 days before the commencement of each fiscal quarter, the
Company shall prepare and submit to the Purchaser a Business Plan for such
quarter that complies with the Mandatory Requirements and the Initial Approved
Business Plan.

 

(2)The Company shall conduct, and cause the Subsidiaries to conduct, their
respective operations, incur expenses and purchase assets in accordance with the
then applicable Approved Business Plan. In the event that there is a Failure to
Perform as determined on the Acquisition Date, such breach shall be considered
to have a material adverse impact on the Company for the purposes of
Section 6.2(2)(h) of the Arrangement Agreement. The occurrence of an Interim
Failure to Perform or a breach of the first sentence of this Section 2.5(2) will
not be considered to have a material adverse impact on the Company for the
purposes of Section 6.2(2)(h) of the Arrangement Agreement and, the Purchaser
acknowledges and agrees that an Interim Failure to Perform shall not constitute
a breach of, or event of default under, the Debenture.

 

(3)The Purchaser hereby consents pursuant to Section 4.1(3)(f) of the
Arrangement Agreement to any disposition of assets of the Company or any of the
Subsidiaries that is completed in accordance with the Initial Approved Business
Plan during the period from the date of this Amendment until the earlier of the
Acquisition Effective Time and the time that the Arrangement Agreement is
terminated in accordance with its terms.

 

(4)The Chief Executive Officer of the Company shall have authority to approve
all minor changes and modifications to any Approved Business Plan and all
Contracts awarded thereunder that are, in the Chief Executive Officer’s good
faith judgment, reasonable and prudent under the circumstances and that do not
materially change the overall nature or scope of operations contemplated under
such Approved Business Plan. The Company shall promptly inform the Purchaser of
each such minor change or modification to an Approved Business Plan that the
Chief Executive Officer has made or approved in accordance with this
Section 2.5(4).

 

(5)The Company shall promptly notify the Purchaser of any reasonably anticipated
overruns in excess of the expenditures authorized in an Approved Business Plan
(including contingency expenditures) by more than 20%. The Company shall not
incur expenditures (on a consolidated basis) in any quarter in excess of 120% of
the amount set forth in the Approved Business Plan for that quarter.

 

(6)In the event of an Interim Failure to Perform, then notwithstanding any other
provision of this Amendment or the Arrangement Agreement, following receipt by
the Company of written notice therefrom from the Purchaser and until such time
as such non-compliance is cured by the Company and the Subsidiaries, as
applicable:

 

(a)the Company shall not:

 



 26 

 

 

(i)issue any Shares or securities convertible, exchangeable or exercisable for
or into Shares, including any Securities or High Street Units, other than
(A) any Shares issuable upon the conversion, exchange or exercise of any
Securities or High Street Units that are issued and outstanding at such time;
and (B) pursuant to any contractual commitments outstanding at such time;

 

(ii)enter into any Contract in respect of Company Debt, except in respect of
trade payables or similar obligations incurred in the Ordinary Course of
business;

 

(iii)grant any New Options or Floating Options; or

 

(iv)make any payment of fees owing to members of the Company Board;

 

(b)the Company and its Subsidiaries shall not:

 

(i)make any short-term incentive or bonus payment to any Company Employee;

 

(ii)enter into any Contract with respect to the disposition of any assets other
than inventory in the Ordinary Course of business;

 

(iii)enter into any Contract with respect to any business combination, merger or
acquisition of assets (other than assets acquired in the Ordinary Course of
business);

 

(iv)make any new capital investments or incur any new capital expenditures; or

 

(v)increase the number of Company Employees that have a base salary of
US$150,000 or more or more than five full time employees that would be included
in the Company’s corporate overhead expenditures;

 

(clauses (a), (b) and (c) above, collectively, the “Austerity Measures”).

 

(7)The occurrence of a Material Failure to Perform shall be considered a breach
of a material term of the Arrangement Agreement that is incapable of being cured
and Section 4.6(1), Section 4.6(2) and Section 4.6(3) of the Arrangement
Agreement shall terminate in accordance with Section 4.6(4) of the Arrangement
Agreement, provided; however, that the Purchaser acknowledges and agrees that
any Material Failure to Perform shall not have a material adverse impact on the
Company for the purposes of Section 6.2(2)(h) of the Arrangement Agreement.

 



 27 

 

 

(8)Notwithstanding Section 2.5(6), in the case of a Force Majeure Event, the
Austerity Measures shall not apply for a period of 90 days after the date that
the Purchaser provides written notice to the Company that a Business Plan is not
in compliance with the Mandatory Requirements or the Company and the
Subsidiaries are not in compliance with an Approved Business Plan.

 

(9)During the period from the Acquisition Effective Date until the End Date, not
later than 45 days before the commencement of each fiscal quarter, the Company
shall prepare and submit to the Purchaser for approval, such approval not to be
unreasonably withheld, conditioned or delayed, a proposed Business Plan for the
next quarter. The Purchaser shall use commercially reasonable efforts to approve
each Business Plan at least 30 days prior to the commencement of the applicable
quarter in respect of which such Business Plan is to be adopted, and if the
Purchaser fails to do so it will be deemed to have approved such Business ‎Plan.

 

2.6Audit & Inspection Rights.

 

(1)During the period from the Acquisition Effective Date until the End Date, the
Company shall permit, and cause each of its Subsidiaries to permit, the
Purchaser and its employees, agents and designees to enter upon, inspect and
audit each of their respective properties, assets, books and records from time
to time, at reasonable times during normal business hours and upon reasonable
notice; provided that any such inspection shall be at the sole expense of the
Purchaser.

 

(2)During the period from the Acquisition Effective Date until the End Date, the
Company shall provide, and cause each of its Subsidiaries to provide, reasonable
access upon reasonable notice during normal business hours, to the Company’s and
its Subsidiaries’ executive management so that the Purchaser may conduct
reasonable investigations relating to the information provided by the Company
pursuant to the Arrangement Agreement and this Amendment as well as to the
internal controls and operations of the Company and its Subsidiaries.

 

2.7Pre-Emptive Rights.

 

(1)During the period from the Acquisition Effective Date until the End Date, the
Company hereby grants to the Purchaser the right (the “Pre-Emptive Right”) to
purchase, directly or indirectly, from time to time, upon the occurrence of any
Issuance Event up to such number of Securities issuable or deliverable in
connection with such Issuance Event on the same terms and conditions as those
issuable in connection with the Issuance Event (the “Pre-Emptive Right
Securities”) which will, when added to the Shares beneficially owned by the
Purchaser immediately prior to such Issuance Event, result in the Purchaser
beneficially owning the Original Percentage after giving effect to the issuance
of all Shares to be issued or issuable (including pursuant to the exercise,
conversion or exchange of Convertible Securities) in connection with such
Issuance Event. In the event that an Issuance Event consists of an issuance or
delivery of both Shares and Convertible Securities, the Pre-Emptive Right
Securities shall be allocated to the Purchaser between Shares and Convertible
Securities on the same pro rata basis as are allocated to subscribers or
participants in respect of such Issuance Event.

 



 28 

 

 

(2)During the period from the Acquisition Effective Date until the End Date, the
Company shall provide to the Purchaser written notice (an “Issuance Event
Notice”) as soon as practicable and in any event at least five Business Days
prior to the earlier of (i) the Company entering into an agreement to issue,
distribute or offer Securities pursuant to an Issuance Event, or (ii) the
issuance of a press release or other public disclosure of an intended Issuance
Event.

 

(3)Each Issuance Event Notice shall include the number of Pre-Emptive Right
Securities which the Purchaser shall be entitled to purchase as a result of the
applicable Issuance Event, a calculation demonstrating how such number was
determined, the price per Security to be issued pursuant to the Issuance Event,
the expected closing date, to the extent known at such time, and the terms and
conditions of the Pre-Emptive Right Securities, if other than Shares.

 

(4)If the Purchaser wishes to exercise the Pre-Emptive Right in respect of a
particular Issuance Event, the Purchaser shall give written notice to the
Company (the “Exercise Notice”) of the exercise of such right and of the number
of Pre-Emptive Right Securities that the Purchaser wishes to purchase
(i) subject to (ii) below, within five Business Days following the receipt by
the Purchaser of the Issuance Event Notice; or (ii) notwithstanding (i), in the
event that the Issuance Event is a “bought deal” public offering to be completed
by way of a short form prospectus (A) no later than 7:00 a.m. (eastern time) on
the Business Day immediately following the date on which the Issuance Event
Notice is received, provided it is received prior to 5:00 p.m. (eastern time) on
such Business Day, or (B) no later than 5:00 p.m. (eastern time) on the Business
Day immediately following the date on which the Issuance Event Notice is
received, in the event it is received after 5:00 p.m. (in each of the
aforementioned cases, the “Notice Period”), provided that where the Purchaser
fails to provide an Exercise Notice within the time period specified in
(ii) above but within the time period specified in (i) above, the Company shall,
if requested by the Purchaser and subject to the receipt of all required
regulatory approvals, sell such Pre-Emptive Right Securities to the Purchaser on
a private placement basis as soon as reasonably practicable following or
concurrent with the closing of such Issuance Event. If the Purchaser does not
exercise the Pre-Emptive Right, the Company may during the 60 day period
following the end of the Notice Period proceed to implement the Issuance Event
materially on the same terms (or on better terms to the Company) as were made
available to the Purchaser and if the Issuance Event is not so implemented
within the said 60 day period, the Company must again meet its obligations under
this Section 2.7.

 

(5)If the Company receives an Exercise Notice within the Notice Period, then the
Company shall, subject to the receipt and continued effectiveness of all
required regulatory approvals, which approvals the Company shall use all
commercially reasonable efforts to promptly obtain (such efforts to include
applying for any necessary price protection confirmations or seeking Shareholder
approval (if required) in the manner described below) and the closing of the
relevant Issuance Event, issue to the Purchaser, against payment of the price
payable in respect thereof, that number of Pre-Emptive Right Securities set
forth in the Exercise Notice.

 



 29 

 

 

(6)If the Company is required, under applicable Laws to seek Shareholder
approval for the issuance of the Pre-Emptive Right Securities to the Purchaser,
then the Company shall call and hold a meeting of its Shareholders to consider
(and the Company shall recommend that Shareholders vote in favour of) the
issuance of the Pre-Emptive Right Securities to the Purchaser, or at its option
get written consent, if permitted, as soon as reasonably practicable and in any
event such meeting shall be held within 65 days after the date that the Company
is advised that it will require Shareholder approval. The Company shall solicit
proxies from Shareholders for use at such meeting to obtain such approval;
provided, however, that the Company shall not be required to engage a proxy
solicitation agent or otherwise spend out-of-pocket amounts in respect of the
foregoing unless the Purchaser previously provides the Company with sufficient
amounts to cover such expenses. The record date for voting at such Shareholder
meeting shall be a date that is prior to the first closing date of the Issuance
Event (if the Company closes all or any part of the Issuance Event prior to
obtaining Shareholder approval) unless the Company receives a voting agreement
from each subscriber that acquires Securities pursuant to the Issuance Event
prior to obtaining Shareholder approval pursuant to which voting agreement such
subscriber agrees to vote in favour of the resolution approving the issuance of
the Pre-Emptive Right Securities to the Purchaser. Subject to compliance with
the above, the Company may close the Issuance Event prior to obtaining
Shareholder approval.

 

2.8Top-Up Right.

 

(1)During the period from the Acquisition Effective Date until the End Date, the
Purchaser shall have a right (the “Top-Up Right”) to subscribe for Shares in
respect of any Top-Up Securities that the Company may, from time to time, issue,
subject to any stock exchange requirements as may then be applicable. In the
event that any stock exchange approval is required in order for the Purchaser to
exercise a Top-Up Right, the Company shall use its commercially reasonable
efforts to obtain such approval. The number of Shares that may be subscribed for
by the Purchaser pursuant to a Top-Up Right shall be equal to up to the Original
Percentage (as determined at the start of the applicable quarter during which
such Top-Up Securities are issued) expressed as a percentage of the Top-Up
Securities. The term “Top-Up Securities” shall mean any Shares and/or
Convertible Securities issued by the Company:

 

(a)on the exercise, conversion or exchange of Convertible Securities issued and
outstanding prior to the Acquisition Effective Date or on the exercise,
conversion or exchange of Convertible Securities issued after the Acquisition
Effective Date in compliance with the Amended Equity Incentive Plan;

 



 30 

 

 

(b)in connection with any Contract for Company Debt;

 

(c)in connection with bona fide acquisitions (including acquisitions of assets
or rights under a license or otherwise), mergers, arrangements, reorganizations
or similar business combination transactions or joint ventures undertaken and
completed by the Company; or

 

in all cases, other than Pre-Emptive Right Securities.

 

(2)The Top-Up Right may be exercised on a quarterly basis as set out in
Section 2.8(5). Any dilution to the Original Percentage resulting from the
issuance of Top-Up Securities during a fiscal quarter of the Company will be
disregarded for purposes of determining whether the Purchaser has maintained 35%
of the Shares.

 

(3)The Top-Up Right shall be effected through subscriptions for Shares by the
Purchaser at a price per Share equal to the volume weighted average price of the
Shares on the stock exchange on which the Shares are primarily traded (as
determined by volume) for the five trading days preceding the delivery of the
Top-Up Right Acceptance Notice by the Purchaser.

 

(4)In the event that any exercise of a Top-Up Right shall be subject to the
approval of the Shareholders, the Company shall use its commercially reasonable
efforts to cause the approval of such Top-Up Right at the next meeting of
Shareholders that is convened by the Company in order to allow the Purchaser to
exercise its Top-Up Right. The Company shall solicit proxies from Shareholders
for use at such meeting to obtain such approval; provided, however, that the
Company shall not be required to engage a proxy solicitation agent or otherwise
spend out-of-pocket amounts in respect of the foregoing unless the Purchaser
previously provides the Company with sufficient amounts to cover such expenses.

 

(5)Within 30 days following the end of each fiscal quarter of the Company, the
Company shall send a written notice to the Purchaser (the “Top-Up Right Offer
Notice”) specifying: (i) the number of Top-Up Securities issued during such
fiscal quarter; (ii) the total number of the then issued and outstanding Shares
(which shall include any securities to be issued to Persons having similar
participation rights); and (iii) the Original Percentage (based on the publicly
reported ownership figures of the Purchaser at the start of the applicable
quarter during which such Top-Up Securities are issued and the number of issued
and outstanding Shares in (ii) above) assuming the Purchaser did not exercise
its Top-up Right.

 

(6)The Purchaser shall have 60 days from the date of the Top-Up Right Offer
Notice (the “Top-Up Right Notice Period”) to notify the Company in writing (the
“Top-Up Right Acceptance Notice”) of the exercise, in full or in part, of its
Top-Up Right. The Top-Up Right Acceptance Notice shall specify (i) the number of
Shares subscribed for by the Purchaser pursuant to the Top-Up Right; and
(ii) the subscription price calculated in accordance with Section 2.8(3). If the
Purchaser gives a Top-Up Right Acceptance Notice, the sale of the Securities to
the Purchaser pursuant to the Top-Up Right shall be completed as soon as
reasonably practicable thereafter.

 



 31 

 

 

Article 3

TERM AND TERMINATION

 

3.1Term.

 

This Amendment shall be effective from the date hereof until the termination of
the Arrangement Agreement, as amended hereby.

 

Article 4

General Provisions

 

4.1Ratification and Confirmation.

 

The Arrangement Agreement, as amended hereby, remains in full force and effect,
and as amended hereby is hereby ratified and confirmed. Provisions of the
Arrangement Agreement that have not been amended or terminated by this Amendment
remain in full force and effect, unamended. All rights and liabilities that have
accrued to any Party under the Arrangement Agreement up to the date of this
Amendment remain unaffected by this Amendment.

 

4.2Expenses.

 

All out-of-pocket third party transaction expenses incurred in connection with
this Amendment and the transactions contemplated hereunder shall be paid by the
Party incurring such expenses, whether or not the Amended Arrangement is
consummated.

 

4.3Notices.

 

Any notice, or other communication given regarding the matters contemplated by
this Amendment (must be in writing, sent by personal delivery, courier or
electronic mail) and addressed:

 

(a)            to the Purchaser at:

 

Canopy Growth Corporation

1 Hershey Drive

Smiths Falls, Ontario K7A 0A8

 

Attention:          David Klein
Email:               [PERSONAL INFORMATION REDACTED]

 



 32 

 

 

with copies (which shall not constitute notice) to:

 

Cassels Brock & Blackwell LLP

Suite 2100, Scotia Plaza

40 King Street West

Toronto, Ontario M5H 3C2

 

Attention:          Jonathan Sherman

Email:                jsherman@cassels.com

 

and

 

Attention:          Jamie Litchen

Email:                jlitchen@cassels.com

 

(b)            to the Company at:

 

Acreage Holdings, Inc.

366 Madison Avenue, 11th Floor

New York, New York 10017

 

Attention:          James Doherty, General Counsel

Email:               [PERSONAL INFORMATION REDACTED]

 

with copies (which shall not constitute notice) to:

 

DLA Piper (Canada) LLP

Suite 6000, 1 First Canadian Place

Toronto, Ontario M5X 1E2

 

Attention:          Robert Fonn

Email:                robert.fonn@dlapiper.com

 

and

 

Attention:          Russel W. Drew

Email:                russel.drew@dlapiper.com

 

and

 

Cozen O’Connor

One Liberty Place, 1650 Market Street Suite 2800

Philadelphia, Pennsylvania 19103

 

Attention:         Joseph C. Bedwick

Email:              JBedwick@cozen.com

 



 33 

 

 

Any notice or other communication is deemed to be given and received (i) if sent
by personal delivery, same day courier or electronic mail, on the date of
delivery if it is a Business Day and the delivery was made prior to 4:00
p.m. (local time in place of receipt) and otherwise on the next Business Day or
(ii) if sent by overnight courier, on the next Business Day. A Party may change
its address for service from time to time by providing a notice in accordance
with the foregoing. Any subsequent notice or other communication must be sent to
the Party at its changed address. Any element of a Party’s address that is not
specifically changed in a notice will be assumed not to be changed. Sending a
copy of a notice or other communication to a Party’s legal counsel as
contemplated above is for information purposes only and does not constitute
delivery of the notice or other communication to that Party. The failure to send
a copy of a notice or other communication to legal counsel does not invalidate
delivery of that notice or other communication to a Party.

 

4.4Time of the Essence.

 

Time is of the essence in this Amendment.

 

4.5Injunctive Relief.

 

The Parties agree that irreparable harm would occur for which money damages
would not be an adequate remedy at law in the event that any of the provisions
of this Amendment were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties shall be
entitled to specific performance and injunctive and other equitable relief to
prevent breaches of this Amendment, and to enforce compliance with the terms of
this Amendment without any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief, this being in addition to any other remedy to which the Parties may be
entitled at law or in equity.

 

4.6Third Party Beneficiaries.

 

The Company and the Purchaser intend that this Amendment will not benefit or
create any right or cause of action in favour of any Person, other than the
Parties and that no Person, other than the Parties, shall be entitled to rely on
the provisions of this Amendment in any action, suit, proceeding, hearing or
other forum.

 

4.7Waiver.

 

No waiver of any of the provisions of this Amendment will constitute a waiver of
any other provision (whether or not similar). No waiver will be binding unless
executed in writing by the Party to be bound by the waiver. A Party’s failure or
delay in exercising any right under this Amendment will not operate as a waiver
of that right. A single or partial exercise of any right will not preclude a
Party from any other or further exercise of that right or the exercise of any
other right.

 



 34 

 



 

4.8Public Disclosure.

 

If either of the Parties determines that it is required to publish or disclose
the text of this Amendment in accordance with applicable Law, it shall provide
the other Party with an opportunity to propose appropriate additional redactions
to the text of this Amendment, and the disclosing Party hereby agrees to accept
any such suggested redactions to the extent permitted by applicable Law. If a
Party does not respond to a request for comments within 48 hours (excluding days
that are not Business Days) or such shorter period of time as the requesting
Party has determined is necessary in the circumstances, acting reasonably and in
good faith, the Party making the disclosure shall be entitled to issue the
disclosure without the input of the other Party.

 

4.9Entire Agreement.

 

The Arrangement Agreement, as amended herein, and the documents referred to
herein, including the Proposal Agreement and the Amended Plan of Arrangement and
the documents delivered in connection with the execution thereof, constitutes
the entire agreement between the Parties with respect to the transactions
contemplated by the Arrangement Agreement as amended hereby and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. There are no representations, warranties, covenants,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the Parties in connection with the subject matter of this
Amendment, except as specifically set forth in such documents.

 

4.10Successors and Assigns.

 

(1)This Amendment becomes effective only when executed by the Company and the
Purchaser. After that time, it will be binding upon and enure to the benefit of
the Company, the Purchaser and their respective successors and permitted
assigns.

 

(2)Neither this Amendment nor any of the rights or obligations under this
Amendment are assignable or transferable by any Party without the prior written
consent of the other Party.

 

4.11Severability.

 

If any provision of this Amendment is determined to be illegal, invalid or
unenforceable by an arbitrator or any court of competent jurisdiction, that
provision will be severed from this Amendment and the remaining provisions shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

 35 

 

 



4.12Governing Law.

 

(1)This Amendment will be governed by and interpreted and enforced in accordance
with the laws of the Province of British Columbia and the federal laws of Canada
applicable therein.

 

(2)Each Party irrevocably attorns and submits to the exclusive jurisdiction of
the British Columbia courts situated in the City of Vancouver and waives
objection to the venue of any proceeding in such court or that such court
provides an inconvenient forum.

 

4.13Rules of Construction.

 

The Parties to this Amendment waive the application of any Law or rule of
construction providing that ambiguities in any agreement or other document shall
be construed against the Party drafting such agreement or other document.

 

4.14No Personal Liability.

 

No director or officer of the Purchaser or any of its Subsidiaries shall have
any personal liability whatsoever to the Company under this Amendment or any
other document delivered in connection with the transactions contemplated hereby
on behalf of the Purchaser or any of its Subsidiaries. No director or officer of
the Company or any of its Subsidiaries shall have any personal liability
whatsoever to the Purchaser under this Amendment or any other document delivered
in connection with the transactions contemplated hereby on behalf of the Company
or any of its Subsidiaries.

 

4.15Language.

 

The Parties expressly acknowledge that they have requested that this Amendment
and all ancillary and related documents thereto be drafted in the English
language only. Les parties aux présentes reconnaissent avoir exigé que la
présente entente et tous les documents qui y sont accessoires soient rédigés en
anglais seulement.

 

4.16Counterparts.

 

This Amendment may be executed in counterparts (including counterparts by
facsimile) and all such counterparts taken together shall be deemed to
constitute one and the same instrument. The Parties shall be entitled to rely
upon delivery of an executed facsimile or similar executed electronic copy of
this Amendment, and such facsimile or similar executed electronic copy shall be
legally effective to create a valid and binding agreement between the Parties.

 

[Remainder of page intentionally left blank]

 



 36 

 

 

IN WITNESS WHEREOF the Purchaser and the Company have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 



  CANOPY GROWTH CORPORATION       By: (signed) “Mike Lee”     Name: Mike Lee    
Title: Chief Financial Officer

 

 

  ACREAGE HOLDINGS, INC.       By: (signed) “William Van Faasen”     Name:
William Van Faasen     Title: Interim Chief Executive Officer



 









 



Schedule A
AMENDED AND RESTATED PLAN OF ARRANGEMENT

 

(Please see attached)

 









 

AMENDED PLAN OF ARRANGEMENT UNDER DIVISION 5 OF PART 9
OF THE BUSINESS CORPORATIONS ACT (BRITISH COLUMBIA)

 

Article 1
INTERPRETATION

 

1.1Certain Rules of Interpretation.

 

Unless indicated otherwise, where used in this Amended Plan of Arrangement,
capitalized terms used but not defined shall have the meanings ascribed thereto
in the Arrangement Agreement and the following terms shall have the following
meanings (and grammatical variations of such terms shall have corresponding
meanings):

 

“Acquisition” means (i) the acquisition by the Purchaser of the issued and
outstanding New Subordinate Shares following the exercise or deemed exercise of
the Purchaser Call Option; and (ii) if applicable, the concurrent acquisition by
the Purchaser of the issued and outstanding Floating Shares pursuant to the
Floating Call Option.

 

“Acquisition Closing Conditions” means the Company Acquisition Closing
Conditions and the Purchaser Acquisition Closing Conditions.

 

“Acquisition Closing Outside Date” means the Purchaser Call Option Expiry Date,
or, if (i) the Purchaser Call Option is exercised, or (ii) a Triggering Event
Date occurs prior to the Purchaser Call Option Expiry Date, the date that is 12
months following such exercise of the Purchaser Call Option or Triggering Event
Date, as applicable; provided that:

 

(a)if the exercise of the Purchaser Call Option or Triggering Event Date has
occurred prior to the Purchaser Call Option Expiry Date and the reason the
Acquisition Date has not occurred prior to the Acquisition Closing Outside Date
is because all of the Regulatory Approvals included in the Acquisition Closing
Conditions (which, for certainty, does not include those Regulatory Approvals,
the failure of which to obtain would not reasonably be expected to have a
Company Material Adverse Effect (as defined in the Arrangement Agreement)) have
not been satisfied or waived and, at such Acquisition Closing Outside Date, the
Party responsible for obtaining such outstanding Regulatory Approvals is
continuing to use good faith reasonable commercial efforts to obtain such
Regulatory Approvals and there is a reasonable prospect that such Regulatory
Approvals will be received, then the Acquisition Closing Outside Date shall
automatically be extended to the date that is two Business Days following the
date all such outstanding Regulatory Approvals are received or waived; or

 

(b)if the exercise of the Purchaser Call Option or Triggering Event Date has
occurred prior to the Purchaser Call Option Expiry Date and the reason the
Acquisition Date has not occurred prior to the Acquisition Closing Outside Date
is because all of the Purchaser Acquisition Closing Conditions included in the
Acquisition Closing Conditions have not been satisfied or waived, then the
Acquisition Closing Outside Date shall automatically be extended to the date
that is the earliest of (i) two Business Days following the date all such
outstanding Purchaser Acquisition Closing Conditions are satisfied or waived, or
(ii) the date on which the Purchaser, acting reasonably, determines that there
is no longer a reasonable prospect that such outstanding Purchaser Acquisition
Closing Conditions will be satisfied or waived.

 



 

 - 3 - 

 

“Acquisition Date” means the date specified in a Purchaser Call Option Exercise
Notice or Triggering Event Notice delivered in accordance with the terms of the
Purchaser Call Option and the Floating Call Option, if applicable, on which the
closing of the purchase and sale of the Purchaser Call Option Shares pursuant to
the Purchaser Call Option is to occur and the Floating Shares pursuant to the
Floating Call Option, if applicable; provided that notwithstanding the
foregoing, if the Acquisition Closing Conditions are not satisfied or waived
prior to such date, the Acquisition Date shall automatically be extended,
without any further action by any Person, to the date that is two Business Days
following the satisfaction or waiver of the Acquisition Closing Conditions;
provided further that under no circumstances shall the Acquisition Date be a
date that is after the Acquisition Closing Outside Date.

 

“Acquisition Effective Time” means 12:01 a.m. (Vancouver time) on the
Acquisition Date, or such other time on the Acquisition Date as the Parties
agree to in writing before the Acquisition Date.

 

“Aggregate Floating Consideration” means (i) the aggregate number of Purchaser
Shares to be issued and the aggregate amount of cash to be paid pursuant to the
Floating Call Option as determined by the Purchaser in accordance with
Section 3.3; and (ii) the aggregate number of Purchaser Shares issuable pursuant
to Replacement Options, Replacement Compensation Options and Replacement RSUs
that are issued in exchange for Floating Options and the aggregate amount of
cash to be paid in exchange for such securities.

 

“Aggregate Amendment Option Payment” means US$‎37,500,024‎‎.

 

“Alternate Consideration” has the meaning specified in Section 1.1 of the
Arrangement Agreement.

 

“Alternate Floating Consideration” means the number of shares or other
securities or property (including cash) that a Floating Shareholder would have
been entitled to receive on a Purchaser Change of Control, if, at the effective
time of such Purchaser Change of Control, such Floating Shareholder had been the
registered holder of that number of Purchaser Shares which the Floating
Shareholder would otherwise have been entitled to receive in exchange for its
Floating Shares pursuant to the Amended Arrangement if the Acquisition Date and
the steps referred to in Section 3.2 of the Plan of Arrangement had been
completed effective immediately prior to the effective time of the Purchaser
Change of Control; provided that, for the purposes of determining the number of
Purchaser Shares which the Floating Shareholder would otherwise have been
entitled to receive in exchange for its Floating Shares, “B” in the formula of
the Floating Rate shall be calculated by reference to (i) the volume weighted
average trading price expressed in US$ of the securities of the acquiror in
connection with such Purchaser Change of Control on the stock exchange on which
the securities are primarily traded (as determined by volume) for the 30 trading
day period immediately prior to the Floating Rate Date; multiplied by (ii) the
Purchaser Change of Control Valuation.

 



 

 - 4 - 

 

“Amended Arrangement” means an arrangement under Section 288 of the BCBCA on the
terms and subject to the conditions set out in this Amended Plan of Arrangement,
subject to any amendments or variations to this Amended Plan of Arrangement made
in accordance with the terms of the Amendment or Section 6.1 of this Amended
Plan of Arrangement or made at the direction of the Court in the Amendment Final
Order with the prior written consent of the Company and the Purchaser, each
acting reasonably.

 

“Amended Equity Incentive Plan” means the Company’s amended and restated omnibus
equity plan approved by the Company Shareholders at the Meeting, which will
become effective as contemplated in this Amended Plan of Arrangement‎.

 

“Amended Options In-The-Money Amount” means, in respect of the New Options and
Floating Options, the amount, if any, determined immediately after the exchange
in Section 3.2(f), by which the aggregate of the Fair Market Value of the
Company Subordinate Voting Shares that a holder of New Options and Floating
Options had been entitled to acquire on exercise of the Company Options
immediately prior to the exchange of Company Options for New Options and
Floating Options pursuant to Section 3.2(f) exceeds the aggregate of the
exercise prices payable to acquire such New Subordinate Shares and Floating
Shares at that time.

 

“Amended Plan of Arrangement” means this amended and restated plan of
arrangement and any amendments or variations made in accordance with Section 6.1
of this Amended Plan of Arrangement or made at the direction of the Court in the
Amendment Final Order with the prior written consent of the Company and the
Purchaser, each acting reasonably.

 

“Amendment” means the second amendment to the Arrangement Agreement approved by
Company Shareholders and to become effective at the Amendment Time.

 

“Amendment Date” means the date on which the Required Filings are filed with the
Registrar in accordance with the terms of the Amendment.

 

“Amendment Final Order” means the final order of the Court approving the Amended
Arrangement under Section 291 of the BCBCA, in a form acceptable to the Company
and the Purchaser, each acting reasonably, after a hearing upon the procedural
and substantive fairness of the terms and conditions of the Amended Arrangement.

 

“Amendment Interim Order” means the interim order of the Court dated August 11,
2020, after being informed of the intention of the Parties to rely upon the
exemption from registration under Section 3(a)(10) of the U.S. Securities Act
with respect to the Issued Securities issued pursuant to the Amended
Arrangement.

 

‎“Amendment Option Payment” means an amount, in US$, calculated to six decimal
places, determined ‎when (a) the Aggregate Amendment Option Payment, is divided
by (b) the sum of (i) the number of ‎Company Subordinate Voting Shares
outstanding immediately prior to the Amendment Time ‎‎(excluding any such shares
held by any Excluded Company Shareholder), (ii) the number of ‎Company
Proportionate Voting Shares outstanding immediately prior to the Amendment Time
‎‎(excluding any such shares held by any Excluded Company Shareholder),
multiplied by 40; (iii) ‎the number of Company Multiple Voting Shares
outstanding immediately prior to the Amendment ‎Time (excluding any such shares
held by any Excluded Company Shareholder); (iv) the number ‎of Company
Subordinate Voting Shares which the Amendment Time High Street Holders are
‎entitled to receive upon exchange of their Common Membership Units; and (v) the
number of ‎Company Subordinate Voting Shares which the Amendment Time USCo2
Class B Holders are ‎entitled to receive upon exchange of their USCo2 Class B
Shares.‎

 



 

 - 5 - 

 

“Amendment Time” means 12:01 a.m. (Vancouver time) on the Amendment Date, or
such other time on the Amendment Date as the Parties agree to in writing before
the Amendment Date.

 

‎“Amendment Time Company Shareholder” means a Person who is a Company
Shareholder ‎‎(other than an Excluded Company Shareholder) immediately prior to
the Amendment Time.‎

 

‎“Amendment Time High Street Holder” means a Person who is a High Street Holder
‎immediately prior to the Amendment Time.‎

 

‎“Amendment Time USCo2 Class B Holder” means a Person who is a USCo2 Class B
Holder ‎immediately prior to the Amendment Time.‎

 

“Arrangement Agreement” means the arrangement agreement dated as of April 18,
2019, as amended on May 15, 2019 and the date hereof pursuant to the Amendment,
between the Purchaser and the Company, including the schedules and exhibits
thereto, as the same may be further amended, supplemented or restated.

 

“BCBCA” means the Business Corporations Act (British Columbia).

 

“Business Day” means any day of the year, other than a Saturday, Sunday or any
day on which major banks are generally closed for business in Toronto, Ontario
or Vancouver, British Columbia or New York, New York, as the context requires.

 

“Capital Reorganization” has the meaning specified in Section 3.2(e).

 

“Cash Proportion” has the meaning specified in Section 3.3(c).

 

“Circular” means the notice of the Meeting and accompanying proxy statement,
including all schedules, appendices and exhibits to, and information
incorporated by reference in, such proxy statement, sent to the Company
Shareholders in connection with the Meeting.

 

“Common Membership Units” means the common membership units of High Street
outstanding from time to time, other than common membership units held by
Acreage Holdings America, Inc. and USCo2.

 

“Company” means Acreage Holdings, Inc., a corporation organized under the BCBCA
and treated as a “domestic corporation” for U.S. federal income tax purposes.

 

“Company Acquisition Closing Conditions” has the meaning specified in
Section 1.1 of the Arrangement Agreement.

 



 

 - 6 - 

 

“Company Canadian Shareholder” means a Person (other than the Purchaser) who is
a Shareholder at the Acquisition Effective Time and who has indicated in the
Letter of Transmittal (or in such other document or form, or in such other
manner, as may be specified in the Circular) that the Shareholder is
(i) resident in Canada for purposes of the Tax Act, or (ii) a “Canadian
partnership” as defined in the Tax Act.

 

“Company Compensation Option Holder” means a holder of one or more Company
Compensation Options.

 

“Company Compensation Options” means the compensation options and the warrants
of the Company which are outstanding as of the Amendment Time‎.

 

“Company Multiple Voting Shares” means the shares of the Company designated as
Class C multiple voting shares, each convertible into one Company Subordinate
Voting Share and each entitling the holder thereof to 4,300 votes per share at
shareholder meetings of the Company.

 

“Company Non-U.S. Shareholder” means a Shareholder (other than the Purchaser)
that is not a Company U.S. Shareholder.

 

“Company Option In-The-Money-Amount” in respect of a Company Option means the
amount, if any, determined immediately before the Amendment Time, by which the
total Fair Market Value of the Company Subordinate Voting Shares that a holder
is entitled to acquire on exercise of the Company Option, exceeds the aggregate
exercise price payable to acquire such Company Subordinate Voting Shares at that
time.

 

“Company Optionholder” means a holder of Company Options.

 

“Company Options” means the options to purchase Company Subordinate Voting
Shares issued pursuant to the Amended Equity Incentive Plan prior to the
Amendment Time, which are outstanding as of the Amendment Time.

 

“Company Proportionate Voting Shares” means the shares of the Company designated
as Class B proportionate voting shares, each convertible into 40 Company
Subordinate Voting Shares and each entitling the holder thereof to 40 votes per
share at shareholder meetings of the Company.

 

“Company RSUs” means the restricted share units that may be settled by the
Company in either cash or Company Subordinate Voting Shares which are
outstanding as of the Amendment Time.

 

“Company RSU Holders” means the holders of Company RSUs.

 

“Company Securities” means, collectively, Company Shares, Company Options,
Company RSUs and Company Compensation Options.

 

“Company Share” means a share of the Company, and includes the Company
Subordinate Voting Shares, the Company Proportionate Voting Shares and the
Company Multiple Voting Shares.

 



 

 - 7 - 

 

“Company Shareholder” means a registered or beneficial holder of one or more
Company Shares, as the context requires.

 

“Company Subordinate Voting Shares” means the shares of the Company designated
as Class A subordinate voting shares, each entitling the holder thereof to one
vote per share at shareholder meetings of the Company.

 

“Company U.S. Shareholder” means a Shareholder (other than the Purchaser or a
Company Canadian Shareholder) that is a “United States person” within the
meaning of Section 7701(a)(30) of the U.S. Tax Code.

 

“Consideration Shares” means Purchaser Shares to be received by Shareholders
(other than the Purchaser) pursuant to Section 3.2(n)(iii),
Section 3.2(n)(iv) or Section 3.2(n)(vi)(F).

 

“Court” means the Supreme Court of British Columbia.

 

“CSE” means Canadian Securities Exchange.

 

“Depositary” means Computershare Trust Company of Canada, or any other
depositary or trust company, bank or financial institution as the Purchaser may
appoint to act as depositary with the approval of the Company, acting
reasonably, for the purpose of, among other things, exchanging certificates
representing Shares for Consideration Shares in connection with the Amended
Arrangement.

 

“Dissent Rights” has the meaning specified in Section 4.1.

 

“Dissenting Company Shareholder” means a registered holder of Company Shares who
has properly exercised its Dissent Rights in respect of the Resolution in
accordance with Section 4.1 and has not withdrawn or been deemed to have
withdrawn such exercise of Dissent Rights and who is ultimately determined to be
entitled to be paid the fair value of his, her or its Company Shares.

 

“Dissenting Shares” means the Company Shares held by Dissenting Company
Shareholders in respect of which such Dissenting Company Shareholders have given
Notice of Dissent.

 

“Eligible Company Canadian Shareholder” means a Company Canadian Shareholder who
is not a Tax Exempt Person.

 

“Exchange Ratio” means 0.3048 of a Purchaser Share to be issued by the Purchaser
for each one New Subordinate Share exchanged pursuant to the Amended
Arrangement, provided that, if the aggregate number of New Subordinate Shares on
a Fully-Diluted Basis at the Acquisition Effective Time is greater than
127,301,393 New Subordinate Shares on a Fully-Diluted Basis, and the Purchaser
has not provided written approval for the issuance of such additional
Securities, the Exchange Ratio shall be the fraction, calculated to six decimal
places, determined by the formula A x B/C, where:

 

“A”equals 0.3048,

 



 

 - 8 - 

 

“B”equals the number of New Subordinate Shares on a Fully-Diluted Basis issued
at the Amendment Time pursuant to the steps in the Plan of Arrangement up until
Section 3.2(j), as increased for the issuance of such additional Securities in
accordance with the Purchaser Approved Share Threshold, and

 

“C”equals the aggregate number of New Subordinate Shares on a Fully-Diluted
Basis at the Acquisition Effective Time,

 

in each case subject to adjustment in accordance with Section 2.14 of the
Arrangement Agreement; provided that in the event of a Payout, the Exchange
Ratio shall be decreased and the two references to 0.3048 above shall instead
refer to the number determined by the formula (D – E) / (F x G), where:

 

“D”equal 0.3048 x (F x G)

 

“E”equals the Payout, and

 

“F”equals the aggregate number of New Subordinate Shares on a Fully-Diluted
Basis at the Acquisition Effective Time

 

“G”the Fair Market Value of the Purchaser Shares immediately prior to the
Acquisition Date.

 

“Excluded Company Shareholder” means any Dissenting Company Shareholder.

 

“Fair Market Value” means (i) in respect of the Company Subordinate Voting
Shares, New Subordinate Shares or the Floating Shares, as applicable, the volume
weighted average trading price of the applicable share on the CSE (or other
recognized stock exchange on which the applicable shares are primarily traded as
determined by volume), subject to a minimum amount of US$6.41 in respect of the
Floating Shares; and (ii) in respect of the Purchaser Shares, the volume
weighted average trading price of the Purchaser Shares on the NYSE (or other
recognized stock exchange on which the Purchaser Shares are primarily traded if
not then traded on the NYSE, as determined by volume, and reflected in US$), in
each case, for the five trading day period immediately prior to the Amendment
Date or the Acquisition Date, as applicable.

 

“Floating Call Option” means, pursuant to the terms of the Floating Shares, the
embedded option of the Purchaser to acquire each Floating Share at the
Acquisition Effective Time, on the terms and conditions set forth in Exhibit B
hereto.

 

“Floating Call Option Exercise Notice” means a notice in writing, substantially
in the form attached hereto as Exhibit E, delivered by the Purchaser to the
Company (with a copy to the Depositary) stating that the Purchaser is exercising
its rights pursuant to the Floating Call Option to acquire all (but not less
than all) of the Floating Shares on the Acquisition Date, subject to the
satisfaction or waiver, as applicable, of the Acquisition Closing Conditions.

 

“Floating Cash Consideration” means a cash amount in US$ equal to the product of
the Floating Share Consideration multiplied by the volume weighted average
trading price expressed in US$ of the Purchaser Shares on the NYSE (or other
recognized stock exchange on which the Purchaser Shares are primarily traded if
not then traded on the NYSE, as determined by volume) for the 30 trading day
period immediately prior to the Floating Rate Date.

 



 

 - 9 - 

 

“Floating Compensation Options” means the compensation options and the warrants
to purchase Floating Shares issued by the Company at or following the Amendment
Time, which are outstanding as of the Acquisition Effective Time.

 

“Floating Consideration” means, at the option of the Purchaser pursuant to the
Floating Call Option notice in Exhibit B, either (i) the Floating Share
Consideration; (ii) the Floating Cash Consideration; or (iii) a combination of
clause (i) and (ii) in such amount as the Purchaser shall determine in
accordance with Section 3.3(c); provided that in no circumstances shall the
non-cash portion of the Aggregate Floating Consideration include Purchaser
Shares in an amount greater than the Floating Share Maximum without the prior
written consent of the Purchaser.

 

“Floating Election Date” means the date on which the Purchaser delivers the
Floating Call Option Exercise Notice to the Company (with a copy to the
Depositary), provided that for greater certainty, such date shall be on or
before the Floating Election Expiry Date.

 

“Floating Election Expiry Date” means the date that is 30 days following the
Floating Rate Date.

 

“Floating Option In-The-Money-Amount” in respect of a Floating Option means the
amount, if any, determined immediately before the Acquisition Effective Time, by
which the total Fair Market Value of the Floating Shares that a holder is
entitled to acquire on exercise of the Floating Option, exceeds the aggregate
exercise price to acquire such Floating Shares at that time.

 

“Floating Optionholder” means a holder of Floating Options.

 

“Floating Options” means the options to purchase Floating Shares issued pursuant
to the Amended Equity Incentive Plan at or following the Amendment Time, which
are outstanding as of the Acquisition Effective Time.

 

“Floating Per Share Consideration” means (i) the Floating Consideration, or
(ii) following a Purchaser Change of Control, such Alternate Floating
Consideration that holders of Shares are entitled to receive.

 

“Floating Rate” means the fraction, calculated to six decimal places, determined
by the formula A/B where:

 

“A”equals the volume weighted average trading price expressed in US$ of the
Floating Shares on the CSE (or other recognized stock exchange on which the
Floating Shares are primarily traded as determined by volume) for the 30 trading
day period immediately prior to the Floating Rate Date, subject to a minimum
amount of US$6.41

 

“B”equals the volume weighted average trading price expressed in US$ of the
Purchaser Shares on the NYSE (or other recognized stock exchange on which the
Purchaser Shares are primarily traded if not then traded on the NYSE, as
determined by volume) for the 30 trading day period immediately prior to the
Floating Rate Date.

 



 

 - 10 - 

 

“Floating Rate Date” means the date of the exercise, or deemed exercise, of the
Purchaser Call Option.

 

“Floating Ratio” means the Floating Rate of a Purchaser Share to be issued by
the Purchaser for each one Floating Share exchanged pursuant to the Amended
Arrangement, provided that, if the aggregate number of Floating Shares on a
Fully-Diluted Floating Basis at the Acquisition Effective Time is greater than
58,257,533, and the Purchaser has not provided written approval for the issuance
of such additional Securities, the Floating Ratio shall be the fraction,
calculated to six decimal places, determined by the formula A x B/C, where:

 

“A”equals the Floating Rate,

 

“B”equals the number of Floating Shares on a Fully-Diluted Floating Basis issued
at the Amendment Time pursuant to the steps in the Plan of Arrangement up until
Section 3.2(j), as increased for the issuance of such additional Securities in
accordance with the Purchaser Approved Share Threshold, and

 

“C”equals the aggregate number of Floating Shares on a Fully-Diluted Floating
Basis at the Acquisition Effective Time,

 

in each case subject to adjustment in accordance with Section 2.14 of the
Arrangement Agreement.

 

“Floating RSUs” means the restricted share units that may be settled by the
Company in either cash or Floating Shares issued pursuant to the Amended Equity
Incentive Plan at or following the Amendment Time, which are outstanding as of
the Acquisition Effective Time.

 

“Floating Shareholder” means a registered or beneficial holder of one or more
Floating Shares, as the context requires.

 

“Floating Share Consideration” means that number of Purchaser Shares issuable
per Floating Share based on the Floating Ratio.

 

“Floating Share Maximum” means 70,713,995 Purchaser Shares.

 

“Floating Shares” means the shares of the Company to be created pursuant to
Section 3.2(d)(iii) of this Amended Plan of Arrangement and designated as
Class D subordinate voting shares, each entitling the holder thereof to one vote
per share at shareholder meetings of the Company.

 



 

 - 11 - 

 

 

“Fully-Diluted Basis” means the aggregate number of New Subordinate Shares
assuming the conversion, exercise or exchange, as applicable, of the New
Multiple Shares, New Options, New RSUs, New Compensation Options and any other
warrants, options or other securities, including the Common Membership Units and
USCo2 Class B Shares, convertible into or exercisable or exchangeable for New
Subordinate Shares (as such convertible securities have been adjusted to reflect
the Capital Reorganization, as applicable and assuming the conversion of any
underlying New Multiple Shares) but excluding, for greater certainty, the
Floating Shares, the Floating Options, the Floating RSUs and the Floating
Compensation Options.

 

“Fully-Diluted Floating Basis” means the aggregate number of Floating Shares
assuming the conversion, exercise or exchange, as applicable, of the Floating
Options, Floating RSUs and Floating Compensation Options and any other warrants,
options or other securities convertible into or exercisable or exchangeable for
Floating Shares, including assuming the conversion, exercise or exchange, as
applicable, of the Common Membership Units and the USCo2 Class B Shares.

 

“Governmental Entity” means (i) any international, multinational, national,
federal, provincial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, commissioner, board, bureau, ministry, agency or instrumentality,
domestic or foreign, (ii) any subdivision or authority of any of the above,
(iii) any quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing, or (iv) any stock exchange.

 

“High Street” means High Street Capital Partners, LLC.

 

“High Street Holders” means the holders of Common Membership Units and vested
Class C-1 Membership Units as defined in the Third Amended and Restated Limited
Liability Company Agreement of High Street, as may be amended.

 

“IRS” means Internal Revenue Service.

 

“Issued Securities” means all securities (other than Mergeco New Subordinate
Shares) to be issued pursuant to the Amended Arrangement, including, for the
avoidance of doubt, New Subordinate Shares issued pursuant to Sections
3.2(n)(i), all Purchaser Shares issued pursuant to Section 3.2(n)(iii),
Section 3.2(n)(iv) or Section 3.2(n)(vi)(F), Replacement Options, Replacement
RSUs and Replacement Compensation Options.

 

“Law” means, with respect to any Person, any and all applicable law (statutory,
common or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, order, injunction, judgment, decree, official guidance, ruling or
other similar requirement, whether domestic or foreign, enacted, adopted,
promulgated or applied by a Governmental Entity that is binding upon or
applicable to such Person or its business, undertaking, property or securities,
and to the extent that they have the force of law, policies, guidelines, notices
and protocols of any Governmental Entity, as amended.

 

“Letter of Transmittal” means the letter of transmittal to be sent by the
Company to Shareholders following the receipt by the Company of a Purchaser Call
Option Exercise Notice or Triggering Event Notice, as the case may be, and if
applicable, the Floating Call Option Exercise Notice.

 



 

 - 12 - 

 

“Lien” means any mortgage, charge, pledge, hypothec, security interest, prior
claim, encroachments, option, right of first refusal or first offer, occupancy
right, covenant, assignment, lien (statutory or otherwise), defect of title, or
restriction or adverse right or claim, or other third party interest or
encumbrance of any kind, in each case, whether contingent or absolute.

 

“Meeting” means the special meeting of Company Shareholders, held on
September 16, 2020, in accordance with the Amendment Interim Order to consider
the Resolution.

 

“Mergeco” has the meaning specified in Section 3.2(n)(vi).

 

“Mergeco New Subordinate Shares” means the New Subordinate Shares in the capital
of Mergeco.

 

“Merger” has the meaning specified in Section 3.2(n)(vi).

 

“New Compensation Options” means the compensation options and warrants to
purchase New Subordinate Shares at or following the Amendment Time, which remain
outstanding as of Acquisition Effective Time.

 

“New Multiple Shares” means shares of the Company to be created pursuant to
Section 3.2(d)(ii) of the Amended Plan of Arrangement and designated as multiple
voting shares, each entitling the holder thereof to 4,300 votes per share at
shareholder meetings of the Company.

 

“New Options” means the options to purchase New Subordinate Shares issued
pursuant to the Amended Equity Incentive Plan at or following the Amendment
Time, which are outstanding as of the Acquisition Effective Time.

 

“New Option In-The-Money-Amount” in respect of a New Option means the amount, if
any, determined immediately before the Acquisition Effective Time, by which the
total Fair Market Value of the New Subordinate Shares that a holder is entitled
to acquire on exercise of the New Option, exceeds the aggregate exercise price
payable to acquire such New Subordinate Shares at that time.

 

“New RSUs” means the restricted share units that may be settled by the Company
in either cash or New Subordinate Shares issued pursuant to the Amended Equity
Incentive Plan at or following the Amendment Time, which are outstanding as of
the Acquisition Effective Time.

 

“New Subordinate Shares” means shares of the Company to be created pursuant to
Section 3.2(d)(i) of the Amended Plan of Arrangement and designated as
subordinate voting shares, each entitling the holder thereof to one vote per
share at shareholder meetings of the Company.

 

“Notice of Dissent” means a notice of dissent duly and validly given by a
registered holder of Company Shares exercising Dissent Rights as contemplated in
the Amendment Interim Order and as described in Article 4.

 



 

 - 13 - 

 

“NYSE” means the New York Stock Exchange.

 

“Original Plan of Arrangement” means the plan of contemplated by the Arrangement
Agreement implemented on June 27, 2019 under Section 288 of the Business
Corporations Act (British Columbia) involving the Company and the Purchaser.

 

“Parties” means the Company and the Purchaser and “Party” means any one of them.

 

‎“Payment Agent” means Odyssey Trust Company, or any other payment agent or
trust ‎company, bank or financial institution as the Company may appoint to act
as payment agent ‎with the approval of the Purchaser, acting reasonably, for the
purpose of, among other things, ‎paying the Amendment Option Payment to the
recipients thereof in connection with the Amendment.‎

 

“Payout” means any amount paid by the Company or any of its Subsidiaries over
US$20,000,000 in order to either (i) settle; (ii) satisfy a judgement; or
(iii) acquire the disputed minority non-controlling interest; in connection with
the claim set forth in Section (r)(4) of the Company Disclosure Letter.

 

“Person” includes any individual, partnership, association, body corporate,
organization, trust, estate, trustee, executor, administrator, legal
representative, government (including Governmental Entity), syndicate or other
entity, whether or not having legal status.

 

“Per Share Consideration” means (i) the Purchaser Share Consideration, or
(ii) following a Purchaser Change of Control, the Alternate Consideration that
Shareholders are entitled to receive in accordance with Section 2.15 of the
Arrangement Agreement.

 

“Per Share Amendment Option Payment” means:

 

(a)for each Company Subordinate Voting Share, the Amendment Option Payment;

 

(b)for each Company Proportionate Voting Share, the Amendment Option Payment
multiplied by 40;

 

(c)for each Company Multiple Voting Share, the Amendment Option Payment;

 

(d)for each Company Subordinate Voting Share which may be obtained upon exchange
of Common Membership Units by Amendment Time High Street Holders, the Amendment
Option Payment; and

 

(e)for each Company Subordinate Voting Share which may be obtained upon exchange
of USCo2 Class B Shares by Amendment Time USCo2 Class B holders, the Amendment
Option Payment.

 

“Proportionate Election” has the meaning specified in Section 3.3(c).

 

“Proposal Agreement” means the proposal agreement between the Purchaser and the
Company dated as of June 24, 2020.

 



 

 - 14 - 

 

“Purchaser” means Canopy Growth Corporation, a corporation organized under the
federal laws of Canada.

 

“Purchaser Acquisition Closing Conditions” has the meaning specified in
Section 1.1 of the Arrangement Agreement.

 

“Purchaser Call Option” means, pursuant to the special rights and restrictions
of the Shares (other than the Floating Shares), the embedded option of the
Purchaser to acquire such Share on the terms and conditions set forth in
Exhibit B hereto.

 

“Purchaser Call Option Exercise Notice” means a notice in writing, substantially
in the form attached hereto as Exhibit C, delivered by the Purchaser to the
Company (with a copy to the Depositary) stating that the Purchaser is exercising
its rights pursuant to the Purchaser Call Option to acquire all (but not less
than all) of the Purchaser Call Option Shares, and specifying a Business Day (to
be not less than 61 days and not more than 90 days following the date such
Purchaser Call Option Exercise Notice is delivered to the Company) on which the
closing of the purchase and sale of the Purchaser Call Option Shares pursuant to
the Purchaser Call Option is to occur, subject to the satisfaction or waiver, as
applicable, of the Acquisition Closing Conditions.

 

“Purchaser Call Option Expiry Date” means the date that is 10 years following
the Amendment Date.

 

“Purchaser Call Option Share” means a Share (other than a Floating Share) in
respect of which a Purchaser Call Option is embedded in the special rights and
restrictions of such Shares.

 

“Purchaser Change of Control” means any business consolidation, amalgamation,
arrangement, merger, redemption, compulsory acquisition or similar transaction
pursuant to which 100% of the shares or all or substantially all of the assets
of the Purchaser are transferred, sold or conveyed, directly or indirectly, to
any other Person or group of Persons, acting jointly or in concert.

 

“Purchaser Change of Control Valuation” means the fraction, calculated to six
decimal places, determined by the formula A/(A+B) where:

 

“A”equals the total value of all consideration payable to holders of Purchaser
Shares upon a Purchaser Change of Control, and if such consideration includes
securities that are issuable in connection with such Purchaser Change of
Control, such securities shall be valued based upon the volume weighted average
trading price expressed in US$ of the securities of the acquiror in connection
with such Purchaser Change of Control on the stock exchange on which the
securities are primarily traded (as determined by volume) for the 30 trading day
period immediately prior to the Purchaser Change of Control, and

 

“B”equals the total value of the issued and outstanding securities of the
acquiror in connection with such Purchaser Change of Control immediately prior
to the Purchaser Change of Control which shall be determined based upon the
volume weighted average trading price expressed in US$ of the securities of the
acquiror in connection with such Purchaser Change of Control on the stock
exchange on which the securities are primarily traded (as determined by volume)
for the 30 trading day period immediately prior to the Purchaser Change of
Control.

 



 

 - 15 - 

 

“Purchaser Equity Incentive Plan” means the Amended and Restated Omnibus
Incentive Plan of the Purchaser as approved by shareholders of the Purchaser on
July 30, 2018, as the same may be amended, supplemented or restated in
accordance therewith, prior to the Acquisition Effective Time.

 

“Purchaser Share Consideration” means that number of Purchaser Shares issuable
per New Subordinate Share in accordance with Sections 3.2(n)(iv) and
3.2(n)(vi)(F) and based on the Exchange Ratio in effect immediately prior to the
Acquisition Effective Time.

 

“Purchaser Shares” means the common shares in the capital of the Purchaser.

 

“Purchaser Subco” means 1208640 BC Ltd., a wholly-owned direct subsidiary of the
Purchaser, incorporated under the BCBCA for the purposes of completing the
Merger.

 

“Purchaser Subco Shares” means the common shares in the capital of Purchaser
Subco.

 

“Registrar” means the person appointed as the Registrar of Companies pursuant to
Section 400 of the BCBCA.

 

“Reorganization Depositary” means Odyssey Trust Company, or any other depositary
or trust company, bank or financial institution as the Company may appoint to
act as depositary for the purpose of, among other things, exchanging
certificates representing Company Shares for New Subordinate Shares and New
Multiple Shares in connection with the Capital Reorganization.

 

“Reorganization Letter of Transmittal” means the letter of transmittal to be
sent by the Company to Company Shareholders in connection with the Capital
Reorganization.

 

“Replacement Compensation Option” means an option or right to purchase Purchaser
Shares granted by the Purchaser in replacement of (i) New Compensation Options
on the basis set forth in Section 3.2(n)(viii); and/or (ii) if applicable,
Floating Compensation Options on the basis set forth in Section 3.2(n)(xi).

 

“Replacement Option” means an option or right to purchase Purchaser Shares
granted by the Purchaser in exchange for (i) New Options on the basis set forth
in Section 3.2(n)(vii); and/or (ii) if applicable, Floating Options on the basis
set forth in Section 3.2(n)(x).

 

“Replacement Option In-The-Money Amount” means, in respect of a Replacement
Option, the amount, if any, determined immediately after the exchange in
Section 3.2(n)(vii) or Section 3.2(n)(x), as applicable, by which the total Fair
Market Value of the Purchaser Shares that a holder is entitled to acquire on
exercise of the Replacement Option exceeds the aggregate exercise price payable
to acquire such Purchaser Shares at that time.

 



 

 - 16 - 

 

“Replacement RSU” means a restricted share unit that may be settled in cash or
Purchaser Shares granted by the Purchaser in exchange for (i) New RSUs on the
basis set forth in Section 3.2(n)(ix); and (ii) if applicable, Floating RSUs on
the basis set forth in Section 3.2(n)(xii).

 

“Required Filings” means the records and information required to be provided to
the Registrar under Section 292(a) of the BCBCA in respect of the Amended
Arrangement, together with a copy of the Amendment Final Order.

 

“Resolution” means the special resolution approving this Amended Plan of
Arrangement that was approved at the Meeting.

 

“Securities” means, collectively, New Subordinate Shares, New Multiple Shares,
Floating Shares, New Options, Floating Options, New RSUs, Floating RSUs, New
Compensation Options and Floating Compensation Options.

 

“Shares” means, collectively, the New Subordinate Shares, the New Multiple
Shares and the Floating Shares.

 

“Share Proportion” has the meaning specified in Section 3.3(c).

 

“Shareholder” means a registered or beneficial holder of one or more Shares, as
the context requires.

 

“Tax Act” means the Income Tax Act (Canada), as amended from time to time.

 

“Tax Exempt Person” means a person who is exempt from tax under Part I of the
Tax Act.

 

“Triggering Event Date” means the date federal laws in the United States are
amended to permit the general cultivation, distribution and possession of
marijuana (as defined in 21 U.S.C 802) or to remove the regulation of such
activities from the federal laws of the United States.

 

“Triggering Event Notice” means a notice in writing, substantially in the form
attached hereto as Exhibit D, delivered by the Purchaser to the Company (with a
copy to the Depositary) stating that the Triggering Event Date has occurred and
specifying a Business Day (to be not less than 61 days and not more than 90 days
following the date such Triggering Event Notice is delivered to the Company) on
which the closing of the purchase and sale of the Purchaser Call Option Shares
pursuant to the Purchaser Call Option is to occur, subject to the satisfaction
or waiver of the Acquisition Closing Conditions.

 

“TSX” means the Toronto Stock Exchange.

 

“United States” and “U.S.” each mean the United States of America, its
territories and possessions, any State of the United States and the District of
Columbia.

 

“US$” means the lawful currency of the United States.

 

“USCo2” means Acreage Holdings WC Inc., a subsidiary of the Company.

 



 

 - 17 - 

 

“USCo2 Class B Holders” means the holders of USCo2 Class B Shares.

 

“USCo2 Class B Shares” means Class B non-voting common shares in the capital of
USCo2 outstanding as of the date of the Arrangement Agreement.

 

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended, supplemented or restated from time to time and any successor to such
statute, and the rules and regulations promulgated thereunder.

 

“U.S. Tax Code” means the United States Internal Revenue Code of 1986, as
amended.

 

“U.S. Treasury Regulations” means the regulations promulgated under the U.S. Tax
Code by the United States Department of the Treasury.

 

1.2Certain Rules of Interpretation.

 

In this Amended Plan of Arrangement, unless otherwise specified:

 

(1)Headings, etc. The division of this Amended Plan of Arrangement into Articles
and Sections and the insertion of headings are for convenient reference only and
do not affect the construction or interpretation of this Amended Plan of
Arrangement.

 

(2)Currency. All references to dollars or to “$” are references to United States
dollars.

 

(3)Gender and Number. Any reference to gender includes all genders. Words
importing the singular number only include the plural and vice versa.

 

(4)Certain Phrases, etc. The words “including”, “includes” and “include” mean
“including (or includes or include) without limitation,” and “the aggregate of”,
“the total of”, “the sum of”, or a phrase of similar meaning means “the
aggregate (or total or sum), without duplication, of.”

 

(5)Statutes. Any reference to a statute refers to such statute and all rules and
regulations made under it, as it or they may have been or may from time to time
be amended or re- enacted, unless stated otherwise.

 

(6)Computation of Time. A period of time is to be computed as beginning on the
day following the event that began the period and ending at 4:30 p.m. on the
last day of the period, if the last day of the period is a Business Day, or at
4:30 p.m. on the next Business Day if the last day of the period is not a
Business Day. If the date on which any action is required or permitted to be
taken under this Amended Plan of Arrangement by a Person is not a Business Day,
such action shall be required or permitted to be taken on the next succeeding
day which is a Business Day.

 

(7)Time References. References to time are to local time, Toronto, Ontario,
unless otherwise indicated.

 



 

 - 18 - 

 

Article 2
AMENDMENT AND BINDING EFFECT

 

2.1Amendment.

 

This Amended Plan of Arrangement is made pursuant to and subject to the
provisions of the Arrangement Agreement, except in respect of the sequence of
the transactions and events comprising the Amended Arrangement, which shall
occur in the order set forth herein.

 

2.2Binding Effect.

 

As of and from the Amendment Time, this Amended Plan of Arrangement will be
binding on: (i) the Company, (ii) the Purchaser, (iii) Purchaser Subco, (iv) the
Reorganization Depositary, (v) the Depositary, (vi) all registered and
beneficial Shareholders (including Dissenting Company Shareholders and
including, for the avoidance of doubt, Persons who acquire Shares after the
Amendment Time), (vii) all High Street Holders and USCo2 Class B Holders, and
(viii) all holders of Company Options, New Options, Floating Options, Company
RSUs, New RSUs, Floating RSUs, Company Compensation Options, New Compensation
Options and Floating Compensation Options (including, for the avoidance of
doubt, Persons who acquire New Options, Floating Options, New RSUs, Floating
RSUs, New Company Compensation Options or Floating Compensation Options after
the Amendment Time), in each case without any further act or formality required
on the part of any Person.

 

2.3Time of Arrangement.

 

The exchanges, issuances and cancellations provided for in Section 3.2 shall be
deemed to occur at the time and in the order specified in Section 3.2,
notwithstanding that certain of the procedures related thereto are not completed
until after such time.

 

2.4No Impairment.

 

No rights of creditors against the property and interests of the Company will be
impaired by the Amended Arrangement.

 

Article 3
THE AMENDED ARRANGEMENT

 

3.1Original Plan of Arrangement.

 

The Company and the Purchaser hereby acknowledge that pursuant to the terms of
the Original Plan of Arrangement, the provisions of Section 3.1(a) through
3.1(f) of the Original Plan of Arrangement have already occurred and that the
provisions of Section 3.1(g) through 3.1(i) of the Original Plan of Arrangement
are hereby superseded. For greater certainty, the Company and the Purchaser
hereby acknowledge that the Aggregate Option Premium (as defined in the Original
Plan of Arrangement) was paid by the Purchaser in accordance with the terms of
the Original Plan of Arrangement.

 



 

 - 19 - 

 

3.2Amended Arrangement.

 

Commencing at the Amendment Time, each of the transactions or events set out
below shall occur and shall be deemed to occur in the following sequence, in
each case without any further authorization, act or formality on the part of any
Person, and in each case, unless otherwise specifically provided in this
Section 3.2, effective as at two-minute intervals starting at the Amendment
Time:

 

(a)each Company Share held by a Dissenting Company Shareholder shall be, and
shall be deemed to be, transferred to the Purchaser by the holder thereof, free
and clear of all Liens, and thereupon each Dissenting Company Shareholder shall
cease to have any rights as a holder of such Company Shares other than a claim
against the Purchaser in an amount determined and payable in accordance with
Article 4 and the name of such Dissenting Company Shareholder shall be removed
from the securities register for the Company Shares;

 

(b)each Company Share acquired by the Purchaser pursuant to Section 3.2(a) shall
be, and shall be deemed to be, surrendered to the Company, free and clear of all
Liens, and each such Company Share so surrendered shall be cancelled for no
consideration and thereupon the Purchaser shall cease to have any rights as a
holder of such Company Shares and the name of the Purchaser shall be removed
from the securities register for the Company Shares;

 

(c)‎the Purchaser shall, concurrently with the transactions set out in
Section 3.2(b), pay ‎to each Amendment Time Company Shareholder the Per Share
Amendment Option Payment in ‎respect of each Company Share held by such
Amendment Time Company ‎Shareholder at the Amendment Time;‎

 

(d)the Notice of Articles and Articles of the Company, as applicable, shall be
altered to:

 

(i)create the New Subordinate Shares and to provide for the special rights and
restrictions attaching to the New Subordinate Shares set out in the attached
Exhibit A, which special rights and restrictions shall specifically refer to and
include the Purchaser Call Option;

 

(ii)create the New Multiple Shares and to provide for the special rights and
restrictions attaching to the New Multiple Shares set out in the attached
Exhibit A, which special rights and restrictions shall specifically refer to and
include the Purchaser Call Option; and

 

(iii)create the Floating Shares and to provide for the special rights and
restrictions attaching to the Floating Shares set out in the attached Exhibit A,
which special rights and restrictions shall specifically refer to and include
the Floating Call Option;

 



 

 - 20 - 

 

(e)the Company shall undertake a reorganization of capital (the “Capital
Reorganization”) within the meaning of Section 86 of the Tax Act, and which
reorganization shall occur in the following order:

 

(i)each outstanding Company Subordinate Voting Share will be exchanged with the
Company free and clear of all Liens for 0.7 of a New Subordinate Share and 0.3
of a Floating Share, and each such Company Subordinate Voting Share shall
thereupon be cancelled, and:

 

(A)the holders of such Company Subordinate Voting Shares shall cease to be the
holders thereof and to have any rights or privileges as holders of such Company
Subordinate Voting Shares;

 

(B)such holders’ names shall be removed from the register of the Company
Subordinate Voting Shares maintained by or on behalf of the Company; and

 

(C)each holder of the Company Subordinate Voting Shares shall be deemed to be
the holder of the New Subordinate Shares and Floating Shares (in each case, free
and clear of any Liens) exchanged for the Company Subordinate Voting Shares and
shall be entered in the registers of the New Subordinate Shares and Floating
Shares maintained by or on behalf of the Company as the registered holder
thereof;

 

(ii)each outstanding Company Proportionate Voting Share will be exchanged with
the Company free and clear of all Liens for 28 New Subordinate Shares and 12
Floating Shares, and such Company Proportionate Voting Share shall thereupon be
cancelled, and:

 

(A)the holders of such Company Proportionate Voting Shares shall cease to be the
holders thereof and to have any rights or privileges as holders of such Company
Proportionate Voting Shares;

 

(B)such holders’ names shall be removed from the register of the Company
Proportionate Voting Shares maintained by or on behalf of the Company; and

 

(C)each holder of the Company Proportionate Voting Shares shall be deemed to be
the holder of the New Subordinate Shares and Floating Shares (in each case, free
and clear of any Liens) exchanged for the Company Proportionate Voting Shares
and shall be entered in the registers of the New Subordinate Shares and Floating
Shares maintained by or on behalf of the Company as the registered holder
thereof;

 



 

 - 21 - 

 

(iii)each outstanding Company Multiple Voting Share will be exchanged with the
Company free and clear of all Liens for 0.7 of a New Multiple Share and 0.3 of a
Floating Share, and such Company Multiple Voting Share shall thereupon be
cancelled, and:

 

(A)the holders of such Company Multiple Voting Shares shall cease to be the
holders thereof and to have any rights or privileges as holders of such Company
Multiple Voting Shares;

 

(B)such holders’ names shall be removed from the register of the Company
Multiple Voting Shares maintained by or on behalf of the Company; and

 

(C)each holder of the Company Multiple Voting Shares shall be deemed to be the
holder of the New Multiple Shares and Floating Shares (in each case, free and
clear of any Liens) exchanged for the Company Multiple Voting Shares and shall
be entered in the registers of the New Multiple Shares and Floating Shares
maintained by or on behalf of the Company as the registered holder thereof;

 

(iv)immediately after the Amendment Time, the capital of the outstanding New
Subordinate Shares will be an amount equal to 0.7 of the aggregate capital of
the Company Subordinate Voting Shares and Company Proportionate Voting Shares,
less 0.7 of the capital that was attributable to the Company Subordinate Voting
Shares and Company Proportionate Voting Shares held by Dissenting Shareholders
immediately prior to the Amendment Time;

 

(v)immediately after the Amendment Time, the capital of the outstanding New
Multiple Shares will be an amount equal to 0.7 of the aggregate capital of the
Company Multiple Voting Shares, less 0.7 of the capital that was attributable to
the Company Multiple Voting Shares held by Dissenting Shareholders immediately
prior to the Amendment Time;

 

(vi)immediately after the Amendment Time, the capital of the outstanding
Floating Shares will be an amount equal to 0.3 of the aggregate capital of the
Company Subordinate Voting Shares, Company Proportionate Voting Shares and
Company Multiple Voting Shares, less 0.3 of the capital that was attributable to
the Company Subordinate Voting Shares, Company Proportionate Voting Shares and
Company Multiple Voting Shares held by Dissenting Shareholders immediately prior
to the Amendment Time;

 



 

 - 22 - 

 

(f)each Company Option shall be exchanged for:

 

(i)a New Option to acquire from the Company such number of New Subordinate
Shares as is equal to: (A) the number of Company Subordinate Voting Shares that
were issuable upon exercise of such Company Option immediately prior to the
Amendment Time, multiplied by (B) 0.7 (provided that if any holder of New
Options, following the exchange pursuant to this Section 3.2(f), is holding in
aggregate, New Options that would result in the issuance of a fraction of a New
Subordinate Share, then the number of New Subordinate Shares to be issued
pursuant to such New Options shall be rounded down to the nearest whole number).
Such New Options shall provide for an exercise price per New Option (rounded up
to the nearest whole cent) equal to the product obtained when: (i) the exercise
price per Company Subordinate Voting Share that would otherwise be payable
pursuant to the Company Option it replaces is multiplied by (ii) 0.7, and any
document evidencing a Company Option shall thereafter evidence and be deemed to
evidence such New Option. Except as provided herein, all terms and conditions of
a New Option, including the term to expiry, conditions to and manner of
exercising, will be the same as the Company Option for which it was exchanged,
and shall be governed by the terms of the Amended Equity Incentive Plan, and the
exchange shall not provide any optionee with any additional benefits as compared
to those under his or her original Company Option. It is intended that
subsection 7(1.4) of the Tax Act and Sections 1.424-1(a)(5) and
1.409A-1(b)(5)(v)(D) of the U.S. Treasury Regulations, as applicable, apply to
such exchange of Company Options; and

 

(ii)a Floating Option to acquire from the Company such number of Floating Shares
as is equal to: (A) the number of Company Subordinate Voting Shares that were
issuable upon exercise of such Company Option immediately prior to the Amendment
Time, multiplied by (B) 0.3 (provided that if any holder of Floating Options,
following the exchange pursuant to this Section 3.2(f), is holding in aggregate,
Floating Options that would result in the issuance of a fraction of a Floating
Share, then the number of Floating Shares to be issued pursuant to such Floating
Options shall be rounded down to the nearest whole number). Such Floating
Options shall provide for an exercise price per Floating Option (rounded up to
the nearest whole cent) equal to the product obtained when: (i) the exercise
price per Company Subordinate Voting Share that would otherwise be payable
pursuant to the Company Option it replaces is multiplied by (ii) 0.3, and any
document evidencing a Company Option shall thereafter evidence and be deemed to
evidence such Floating Option. Except as provided herein, all terms and
conditions of a Floating Option, including the term to expiry, conditions to and
manner of exercising, will be the same as the Company Option for which it was
exchanged, and shall be governed by the terms of the Amended Equity Incentive
Plan, and the exchange shall not provide any optionee with any additional
benefits as compared to those under his or her original Company Option. It is
intended that subsection 7(1.4) of the Tax Act and Sections 1.424-1(a)(5) and
1.409A-1(b)(5)(v)(D) of the U.S. Treasury Regulations, as applicable, apply to
such exchange of Company Options;

 



 

 - 23 - 

 

Accordingly, and notwithstanding the foregoing, if required, the exercise price
of the New Options and Floating Options will be increased proportionally such
that the Amended Options In-The-Money Amount immediately after the exchange does
not exceed the Company Option In-The-Money Amount of the Company Option (or a
fraction thereof) exchanged for such New Options and Floating Options
immediately before the exchange and so on a share-by-share basis, the ratio of
the exercise price to the fair market value of the Company Options being
exchanged shall not be less favourable to the optionee than the ratio of the
exercise price to the fair market value of the New Options and Floating Options
immediately following the exchange;

 

(g)each Company Compensation Option shall be adjusted in accordance with its
terms to provide that each Company Compensation Option shall be replaced by:

 

(i)a New Compensation Option to acquire from the Company such number of New
Subordinate Shares as is equal to: (A) the number of Company Subordinate Voting
Shares that were issuable upon exercise of such Company Compensation Option
immediately prior to the Amendment Time, multiplied by (B) 0.7 (provided that if
any holder of New Compensation Options, following the exchange pursuant to this
Section 3.2(g), is holding in aggregate, New Compensation Options that would
result in the issuance of a fraction of a New Subordinate Share, then the number
of New Subordinate Shares to be issued pursuant to such New Compensation Options
shall be rounded down to the nearest whole number). Such New Compensation Option
shall provide for an exercise price per New Compensation Option (rounded up to
the nearest whole cent) equal to the product obtained when: (i) the exercise
price per Company Subordinate Voting Share that would otherwise be payable
pursuant to the Company Compensation Option it replaces is multiplied by
(ii) 0.7, and any document evidencing a Company Compensation Option shall
thereafter evidence and be deemed to evidence such New Compensation Option.
Except as provided herein, all terms and conditions of a New Compensation
Option, including the term to expiry, conditions to and manner of exercising,
will be the same as the Company Compensation Option for which it was exchanged,
and the exchange shall not provide any optionee with any additional benefits as
compared to those under his or her original Company Compensation Option; and

 



 

 - 24 - 

 

(ii)a Floating Compensation Option to acquire from the Company such number of
Floating Shares as is equal to: (A) the number of Company Subordinate Voting
Shares that were issuable upon exercise of such Company Compensation Option
immediately prior to the Amendment Time, multiplied by (B) 0.3 (provided that if
any holder of Floating Compensation Options, following the exchange pursuant to
this Section 3.2(g), is holding in aggregate, Floating Compensation Options that
would result in the issuance of a fraction of a Floating Share, then the number
of Floating Shares to be issued pursuant to such Floating Compensation Options
shall be rounded down to the nearest whole number). Such Floating Compensation
Option shall provide for an exercise price per Floating Compensation Option
(rounded up to the nearest whole cent) equal to the product obtained when:
(i) the exercise price per Company Subordinate Voting Share that would otherwise
be payable pursuant to the Company Compensation Option it replaces is multiplied
by (ii) 0.3, and any document evidencing a Company Compensation Option shall
thereafter evidence and be deemed to evidence such Floating Compensation Option.
Except as provided herein, all terms and conditions of a Floating Compensation
Option, including the term to expiry, conditions to and manner of exercising,
will be the same as the Company Compensation Option for which it was exchanged,
and the exchange shall not provide any optionee with any additional benefits as
compared to those under his or her original Company Compensation Option;

 

(h)each Company RSU shall be adjusted in accordance with its terms to provide
that each Company RSU shall be replaced by:

 

(i)a New RSU to acquire from the Company such number of New Subordinate Shares
as is equal to: (A) the number of Company Subordinate Voting Shares that were
issuable upon vesting of such Company RSU immediately prior to the Amendment
Time, multiplied by (B) 0.7 (provided that if any holder of New RSUs, following
the exchange pursuant to this Section 3.2(h), is holding in aggregate, New RSUs
that would result in the issuance of a fraction of a New Subordinate Share, then
the number of New Subordinate Shares to be issued pursuant to such New RSUs
shall be rounded down to the nearest whole number). Such New RSU shall provide
for a conversion price per New RSU (rounded up to the nearest whole cent) equal
to the product obtained when: (i) the conversion price per Company Subordinate
Voting Share that would otherwise be applicable pursuant to the Company RSU it
replaces is multiplied by (ii) 0.7, and any document evidencing a Company RSU
shall thereafter evidence and be deemed to evidence such New RSU. Except as
provided herein, all terms and conditions of a New RSU, including the term to
expiry, conditions to and manner of exercising, will be the same as the Company
RSU for which it was exchanged, and the exchange shall not provide any holder
with any additional benefits as compared to those under his or her original
Company RSU; and

 



 

 - 25 - 

 

(ii)a Floating RSU to acquire from the Company such number of Floating Shares as
is equal to: (A) the number of Company Subordinate Voting Shares that were
issuable upon vesting of such Company RSU immediately prior to the Amendment
Time, multiplied by (B) 0.3 (provided that if any holder of Floating RSUs,
following the exchange pursuant to this Section 3.2(h), is holding in aggregate,
Floating RSUs that would result in the issuance of a fraction of a Floating
Share, then the number of Floating Shares to be issued pursuant to such Floating
RSUs shall be rounded down to the nearest whole number). Such Floating RSU shall
provide for a conversion price per Floating RSU (rounded up to the nearest whole
cent) equal to the product obtained when: (i) the conversion price per Company
Subordinate Voting Share that would otherwise be applicable pursuant to the
Company RSU it replaces is multiplied by (ii) 0.3, and any document evidencing a
Company RSU shall thereafter evidence and be deemed to evidence such Floating
RSU. Except as provided herein, all terms and conditions of a Floating RSU,
including the term to expiry, conditions to and manner of exercising, will be
the same as the Company RSU for which it was exchanged, and the exchange shall
not provide any holder with any additional benefits as compared to those under
his or her original Company RSU;

 

(i)the Notice of Articles and Articles of the Company, as applicable, shall be
altered to:

 

(i)remove the Company Subordinate Voting Shares and the special rights and
restrictions attaching to the Company Subordinate Voting Shares;

 

(ii)remove the Company Proportionate Voting Shares and the special rights and
restrictions attaching to the Company Proportionate Voting Shares; and

 

(iii)remove the Company Multiple Voting Shares and the special rights and
restrictions attaching to the Company Multiple Voting Shares;

 

(j)upon the Triggering Event Date occurring prior to the Purchaser Call Option
Expiry Date, the Purchaser shall, in accordance with the terms and conditions of
the Purchaser Call Option, exercise, and shall be deemed to have exercised,
effective at the end of the Triggering Event Date, the Purchaser Call Option
with respect to all (but not less than all) of the outstanding Purchaser Call
Option Shares other than any Purchaser Call Option Shares held by the Purchaser;

 

(k)upon the Triggering Event Date occurring prior to the Purchaser Call Option
Expiry Date, the Purchaser may, in accordance with the terms and conditions of
the Floating Call Option, exercise the Floating Call Option with respect to all
(but not less than all) of the outstanding Floating Shares other than any
Floating Shares held by the Purchaser;

 



 

 - 26 - 

 

(l)upon the exercise or deemed exercise of the Purchaser Call Option by the
Purchaser prior to the Purchaser Call Option Expiry Date, the Purchaser shall,
in accordance with the terms and conditions of the Purchaser Call Option,
acquire from each Shareholder, other than the Purchaser, and each such
Shareholder shall be required to transfer to the Purchaser, all of the Purchaser
Call Option Shares that are held by such Shareholder on the Acquisition Date
immediately following the exchange referred to in Section 3.2(n)(i), which
acquisition and transfer shall occur on the Acquisition Date in accordance with
Section 3.2(n)(iii) or Section 3.2(n)(vi)(F), as applicable;

 

(m)in the event that the Floating Call Option is exercised by the Purchaser
prior to the Purchaser Call Option Expiry Date, the Purchaser shall, in
accordance with the terms and conditions of the Floating Call Option, acquire
from each Floating Shareholder, other than the Purchaser, and each such Floating
Shareholder shall be required to transfer to the Purchaser, all of the Floating
Shares that are held by such Floating Shareholder on the Acquisition Date, which
acquisition and transfer shall occur on the Acquisition Date in accordance with
Section 3.2(n)(iv);

 

(n)on the Acquisition Date, each of the transactions or events set out below in
this Section 3.2(n) shall occur, and shall be deemed to occur, in the following
sequence, in each case without any further authorization, act or formality on
the part of any Person, effective as at two minute intervals starting at the
Acquisition Effective Time:

 

(i)each New Multiple Share outstanding immediately prior to the Acquisition
Effective Time shall be exchanged with the Company for one New Subordinate
Share, and upon such exchange:

 

(A)each such exchanged New Multiple Share shall be cancelled, and the holders of
such exchanged New Multiple Shares shall be removed from the Company’s
securities register for the New Multiple Shares; and

 

(B)each holder of such exchanged New Multiple Shares shall be entered in the
Company’s securities register as the holder of the New Subordinate Shares issued
to such holder pursuant to this Section 3.2(n)(i);

 

(ii)concurrently with the exchange of New Multiple Shares pursuant to
Section 3.2(n)(i), the capital of the New Multiple Shares shall be reduced to
nil, and there shall be added to the capital of the New Subordinate Shares, in
respect of the New Subordinate Shares issued pursuant to Section 3.2(n)(i), an
amount equal to the capital of the New Multiple Shares immediately prior to the
Acquisition Effective Time;

 



 

 - 27 - 

 

(iii)in accordance with the terms of the Purchaser Call Option, each New
Subordinate Share held by a Company Non-U.S. Shareholder immediately following
the exchange in Section 3.2(n)(i) shall be transferred, and shall be deemed to
be transferred, free and clear of all Liens by the holder thereof to the
Purchaser for the Purchaser Share Consideration (or, in the event a Purchaser
Change of Control shall have occurred prior to the Acquisition Date, the Per
Share Consideration), which Purchaser Share Consideration or Per Share
Consideration, as applicable, shall be paid in accordance with the provisions of
Article 5, and upon such transfer:

 

(A)each such former holder of such transferred New Subordinate Shares shall be
removed from the Company’s securities register for the New Subordinate Shares;

 

(B)the Purchaser shall be entered in the Company’s securities register for the
New Subordinate Shares as the legal owner of such transferred New Subordinate
Shares; and

 

(C)each such former holder of such transferred New Subordinate Shares shall,
subject to Section 5.1, be entered in the Purchaser’s securities register for
the Purchaser Shares in respect of the Consideration Shares issued to such
holder pursuant to this Section 3.2(n)(iii), or, to the extent applicable, in
the securities register of the issuer of any Alternate Consideration that such
former holder of New Subordinate Shares is entitled to receive in lieu of the
Consideration Shares;

 

(iv)in the event that the Floating Call Option is exercised by the Purchaser
prior to the Purchaser Call Option Expiry Date, in accordance with the terms of
the Floating Call Option, each Floating Share held by a Shareholder, other than
Floating Shares held by the Purchaser, shall be transferred, and shall be deemed
to be transferred, free and clear of all Liens by the holder thereof to the
Purchaser for the Floating Consideration (or, in the event a Purchaser Change of
Control shall have occurred prior to the Acquisition Date, the Floating Per
Share Consideration), which Floating Consideration or Floating Per Share
Consideration, as applicable, shall be paid in accordance with the provisions of
Article 5, and upon such transfer:

 

(A)each such former holder of such transferred Floating Shares shall be removed
from the Company’s securities register for the Floating Shares;

 

(B)the Purchaser shall be entered in the Company’s securities register for the
Floating Shares as the legal owner of such transferred Floating Shares; and

 



 

 - 28 - 

 

(C)if applicable, each such former holder of such transferred Floating Shares
shall, subject to Section 5.1, be entered in the Purchaser’s securities register
for the Purchaser Shares in respect of the Consideration Shares issued to such
holder pursuant to this Section 3.2(n)(iv), or, to the extent applicable, in the
securities register of the issuer of any Alternate Floating Consideration that
such former holder of Floating Shares is entitled to receive in lieu of the
Consideration Shares;

 

(v)each Eligible Company Canadian Shareholder shall be entitled to make a joint
tax election with the Purchaser, pursuant to subsection 85(1) or 85(2) of the
Tax Act, as applicable (and the analogous provisions of provincial income tax
law) in respect of any Shares transferred to the Purchaser. The Purchaser shall
make available on the Purchaser’s website tax election forms required under the
Tax Act within 60 days of the Acquisition Date. Any Eligible Company Canadian
Shareholder who wants to make such election and otherwise qualifies to make such
election may do so by providing to the Purchaser two signed copies of the
necessary election forms within 120 days following the Acquisition Date, duly
completed with the details of the number of Shares transferred and the
applicable agreed amount or amounts for the purposes of such election.
Thereafter, subject to the election forms complying with the provisions of the
Tax Act (or applicable provincial or territorial income tax law), the forms will
be signed by the Purchaser and returned to such Eligible Company Canadian
Shareholder by ordinary mail within 30 days after the receipt thereof by the
Purchaser for filing with the Canada Revenue Agency (or the applicable
provincial or territorial taxing authority). The Purchaser will not be
responsible for the proper completion of any election form, except for the
obligation of the Purchaser to so sign and return duly completed election forms
which are received by the Purchaser within 120 days following the Acquisition
Date. The Purchaser will not be responsible for any taxes, interest or penalties
resulting from the failure by an Eligible Company Canadian Shareholder to
properly complete or file the election forms in the form and manner and within
the time prescribed by the Tax Act (or any applicable provincial or territorial
legislation). In its sole discretion, the Purchaser may choose to sign and
return an election form received by it more than 120 days following the
Acquisition Date, but the Purchaser will have no obligation to do so;

 

(vi)Purchaser Subco shall merge with and into the Company (the “Merger”) and
Purchaser Subco and the Company shall be one corporate entity with the same
effect as if they had amalgamated under Section 269 of the BCBCA, except that
the legal existence of the Company shall not cease and the Company shall survive
the Merger (the Company, as such surviving entity, “Mergeco”), notwithstanding
the issue by the Registrar of a certificate of amalgamation and the assignment
of a new incorporation number to Mergeco. The Merger, together with the
transactions described in this Section 3.2(n)(i) through Section 3.2(n)(xii) is
intended to qualify as an amalgamation as defined in subsection 87(9) of the Tax
Act. As part of the Merger, and upon the Merger becoming effective:

 



 

 - 29 - 

 

 

(A)without limiting the generality of the foregoing, the Company shall survive
the Merger as Mergeco;

 

(B)the properties, rights and interests and obligations of the Company shall
continue to be the properties, rights and interests and obligations of Mergeco,
and the Merger shall not constitute an assignment by operation of law, a
transfer or any other disposition of the property, rights and interests of the
Company to Mergeco;

 

(C)the separate legal existence of Purchaser Subco shall cease without Purchaser
Subco being liquidated or wound up, and the property, rights and interests and
obligations of Purchaser Subco shall become the property, rights and interests
and obligations of Mergeco;

 

(D)Mergeco shall continue to be liable for the obligations of each of the
Company and Purchaser Subco;

 

(E)the Notice of Articles and Articles of Mergeco shall be the same as the
Notice of Articles and Articles of the Company, as altered in accordance with
Sections 3.2(d) and 3.2(i), provided that the Purchaser Call Option shall no
longer be applicable;

 

(F)each New Subordinate Share held by a Company U.S. Shareholder immediately
following the exchange in Section 3.2(n)(i) shall, in accordance with the
Purchaser Call Option, be transferred, and shall be deemed to be transferred,
free and clear of all Liens by the holder thereof to the Purchaser for the
Purchaser Share Consideration (or, in the event a Purchaser Change of Control
shall have occurred prior to the Acquisition Date, the Per Share Consideration),
which Purchaser Share Consideration or Per Share Consideration, as applicable,
shall be paid in accordance with the provisions of Article 5, and each such
former holder shall be deemed to have executed and delivered all consents,
releases, assignments and waivers, statutory or otherwise, required to transfer
such New Subordinate Shares in accordance with this Section 3.2(n)(vi)(F), and
upon such transfer:

 

i)each such former holder of such transferred New Subordinate Shares shall be
removed from the Company’s securities register for the New Subordinate Shares;

 

ii)the Purchaser shall be entered in Mergeco’s securities register for the
Mergeco New Subordinate Shares as the legal owner of such transferred New
Subordinate Shares; and

 



 

 - 30 - 

 

iii)each such former holder of such transferred New Subordinate Shares shall,
subject to Section 5.1, be entered in the Purchaser’s securities register for
the Purchaser Shares in respect of the Consideration Shares issued to such
holder pursuant to this Section 3.2(n)(vi)(F), or, to the extent applicable, in
the securities register of the issuer of any Alternate Consideration that such
former holder of New Subordinate Shares is entitled to receive in lieu of the
Consideration Shares;

 

(G)each New Subordinate Share held by the Purchaser and outstanding immediately
prior to the Merger shall be exchanged for Mergeco New Subordinate Shares on the
basis of one Mergeco New Subordinate Share for each New Subordinate Share;

 

(H)each Floating Share outstanding immediately prior to the Merger shall be
exchanged for Mergeco New Subordinate Shares on the basis of one Mergeco New
Subordinate Share for each Floating Share;

 

(I)each Purchaser Subco Share outstanding immediately prior to the Merger shall
be exchanged for Mergeco New Subordinate Shares on the basis of one Mergeco New
Subordinate Share for each Purchaser Subco Share;

 

(J)in consideration for the Purchaser issuing Consideration Shares to the
Company U.S. Shareholders in accordance with Section 3.2(n)(vi)(F), Mergeco
shall issue to the Purchaser one Mergeco New Subordinate Share for each
Purchaser Share issued by the Purchaser to the Company U.S. Shareholders
pursuant to Section 3.2(n)(vi)(F);

 

(K)the board of directors of Mergeco shall be comprised of a minimum of one and
a maximum of 10 directors;

 

(L)the amount added to the capital of the Purchaser Shares in respect of the
Consideration Shares issued to Company U.S. Shareholders pursuant to
Section 3.2(n)(vi)(F) shall be equal to the product obtained when (I) the
capital of the New Subordinate Shares immediately following the exchanges in
Section 3.2(n)(i), is multiplied by (II) a fraction, the numerator of which is
the number of New Subordinate Shares transferred pursuant to
Section 3.2(n)(vi)(F), and the denominator of which is the number of New
Subordinate Shares outstanding immediately following the exchanges in
Section 3.2(n)(i); and

 



 

 - 31 - 

 

(M)in the event that the Floating Call Option is exercised by the Purchaser
prior to the Purchaser Call Option Expiry Date, the Company will file an
election with the Canada Revenue Agency to cease to be a public corporation for
the purposes of the Tax Act;

  

(vii)each New Option shall be exchanged for a Replacement Option to acquire from
the Purchaser such number of Purchaser Shares as is equal to: (A) the number of
New Subordinate Shares that were issuable upon exercise of such New Option
immediately prior to the Acquisition Effective Time, multiplied by (B) the
Exchange Ratio in effect immediately prior to the Acquisition Effective Time
(provided that if any holder of Replacement Options, following the exchange
pursuant to this Section 3.2(n), is holding in aggregate, Replacement Options
that would result in the issuance of a fraction of a Purchaser Share, then the
number of Purchaser Shares to be issued pursuant to such Replacement Options
shall be rounded down to the nearest whole number). Such Replacement Options
shall provide for an exercise price per Replacement Option (rounded up to the
nearest whole cent) equal to the quotient obtained when: (i) the exercise price
per New Subordinate Share that would otherwise be payable pursuant to the New
Option it replaces is divided by (ii) the Exchange Ratio in effect immediately
prior to the Acquisition Effective Time, and any document evidencing a New
Option shall thereafter evidence and be deemed to evidence such Replacement
Option. Except as provided herein, all terms and conditions of a Replacement
Option, including the term to expiry, conditions to and manner of exercising,
will be the same as the New Option for which it was exchanged, and shall be
governed by the terms of the Purchaser Equity Incentive Plan, and the exchange
shall not provide any optionee with any additional benefits as compared to those
under his or her original New Option. It is intended that subsection 7(1.4) of
the Tax Act and Sections 1.424-1(a)(5) and 1.409A-1(b)(5)(v)(D) of the U.S.
Treasury Regulations, as applicable, apply to such exchange of New Options.
Accordingly, and notwithstanding the foregoing, if required, the exercise price
of the Replacement Option will be increased such that the Replacement Option
In-The-Money Amount immediately after the exchange does not exceed the New
Option In-The-Money Amount of the New Option (or a fraction thereof) exchanged
for such Replacement Option immediately before the exchange and so on a
share-by-share basis, the ratio of the exercise price to the fair market value
of the New Options being exchanged shall not be less favourable to the optionee
than the ratio of the exercise price to the fair market value of the Replacement
Options immediately following the exchange;

 



 

 - 32 - 

 

(viii)each New Compensation Option shall be exchanged for a Replacement
Compensation Option to acquire from the Purchaser such number of Purchaser
Shares as is equal to: (A) the number of New Subordinate Shares that were
issuable upon exercise of such New Compensation Option immediately prior to the
Acquisition Effective Time, multiplied by (B) the Exchange Ratio in effect
immediately prior to the Acquisition Effective Time (provided that if any holder
of Replacement Compensation Options, following the exchange pursuant to this
Section 3.2(n), is holding in aggregate, Replacement Compensation Options that
would result in the issuance of a fraction of a Purchaser Share, then the number
of Purchaser Shares to be issued pursuant to such Replacement Compensation
Options shall be rounded down to the nearest whole number). Such Replacement
Compensation Option shall provide for an exercise price per whole Replacement
Compensation Option (rounded up to the nearest whole cent) equal to the quotient
obtained when: (i) the exercise price per New Subordinate Share that would
otherwise be payable pursuant to the New Compensation Option it replaces is
divided by (ii) the Exchange Ratio in effect immediately prior to the
Acquisition Effective Time, and any document evidencing a New Compensation
Option shall thereafter evidence and be deemed to evidence such Replacement
Compensation Option. Except as provided herein, all terms and conditions of a
Replacement Compensation Option, including the term to expiry, conditions to and
manner of exercising, will be the same as the New Compensation Option for which
it was exchanged, and the exchange shall not provide any optionee with any
additional benefits as compared to those under his or her original New
Compensation Option;

  

(ix)each New RSU shall be exchanged for a Replacement RSU to acquire from the
Purchaser such number of Purchaser Shares as is equal to: (A) the number of New
Subordinate Shares that were issuable upon vesting of such New RSU immediately
prior to the Acquisition Effective Time, multiplied by (B) the Exchange Ratio in
effect immediately prior to the Acquisition Effective Time (provided that if any
holder of Replacement RSUs, following the exchange pursuant to this
Section 3.2(n), is holding in aggregate, Replacement RSUs that would result in
the issuance of a fraction of a Purchaser Share, then the number of Purchaser
Shares to be issued pursuant to such Replacement RSUs shall be rounded down to
the nearest whole number). Except as provided herein, all terms and conditions
of a Replacement RSU, including the term to expiry, conditions to and manner of
exercising, will be the same as the New RSU for which it was exchanged, and the
exchange shall not provide any holder with any additional benefits as compared
to those under his or her original New RSU;

 



 

 - 33 - 

 

(x)in the event that the Floating Call Option is exercised by the Purchaser
prior to the Purchaser Call Option Expiry Date, each Floating Option shall be
exchanged for a Replacement Option to acquire from the Purchaser such number of
Purchaser Shares as is equal to: (A) the number of Floating Shares that were
issuable upon exercise of such Floating Option immediately prior to the
Acquisition Effective Time, multiplied by (B) the Floating Ratio in effect
immediately prior to the Acquisition Effective Time (provided that if any holder
of Replacement Options, following the exchange pursuant to this Section 3.2(n),
is holding in aggregate, Replacement Options that would result in the issuance
of a fraction of a Purchaser Share, then the number of Purchaser Shares to be
issued pursuant to such Replacement Options shall be rounded down to the nearest
whole number). Such Replacement Options shall provide for an exercise price per
Replacement Option (rounded up to the nearest whole cent) equal to the quotient
obtained when: (i) the exercise price per Floating Share that would otherwise be
payable pursuant to the Floating Option it replaces is divided by (ii) the
Floating Ratio in effect immediately prior to the Acquisition Effective Time,
and any document evidencing a Floating Option shall thereafter evidence and be
deemed to evidence such Replacement Option. Except as provided herein, all terms
and conditions of a Replacement Option, including the term to expiry, conditions
to and manner of exercising, will be the same as the Floating Option for which
it was exchanged, and shall be governed by the terms of the Purchaser Equity
Incentive Plan, and the exchange shall not provide any optionee with any
additional benefits as compared to those under his or her original Floating
Option. It is intended that subsection 7(1.4) of the Tax Act and Sections
1.424-1(a)(5) and 1.409A-1(b)(5)(v)(D) of the U.S. Treasury Regulations, as
applicable, apply to such exchange of Floating Options. Accordingly, and
notwithstanding the foregoing, if required, the exercise price of a Replacement
Option will be increased such that the Replacement Option In-The-Money Amount
immediately after the exchange does not exceed the Floating Option In-The-Money
Amount of the Floating Option (or a fraction thereof) exchanged for such
Replacement Option immediately before the exchange and so on a share-by-share
basis, the ratio of the exercise price to the fair market value of the Floating
Options being exchanged shall not be less favourable to the optionee than the
ratio of the exercise price to the fair market value of the Replacement Options
immediately following the exchange;

  

(xi)in the event that the Floating Call Option is exercised by the Purchaser
prior to the Purchaser Call Option Expiry Date, each Floating Compensation
Option shall be exchanged for a Replacement Compensation Option to acquire from
the Purchaser such number of Purchaser Shares as is equal to: (A) the number of
Floating Shares that were issuable upon exercise of such Floating Compensation
Option immediately prior to the Acquisition Effective Time, multiplied by
(B) the Floating Ratio in effect immediately prior to the Acquisition Effective
Time (provided that if any holder of Replacement Compensation Options, following
the exchange pursuant to this Section 3.2(n), is holding in aggregate,
Replacement Compensation Options that would result in the issuance of a fraction
of a Purchaser Share, then the number of Purchaser Shares to be issued pursuant
to such Replacement Compensation Options shall be rounded down to the nearest
whole number). Such Replacement Compensation Option shall provide for an
exercise price per whole Replacement Compensation Option (rounded up to the
nearest whole cent) equal to the quotient obtained when: (i) the exercise price
per Floating Share that would otherwise be payable pursuant to the Floating
Compensation Option it replaces is divided by (ii) the Floating Ratio in effect
immediately prior to the Acquisition Effective Time, and any document evidencing
a Floating Compensation Option shall thereafter evidence and be deemed to
evidence such Replacement Compensation Option. Except as provided herein, all
terms and conditions of a Replacement Compensation Option, including the term to
expiry, conditions to and manner of exercising, will be the same as the Floating
Compensation Option for which it was exchanged, and the exchange shall not
provide any optionee with any additional benefits as compared to those under his
or her original Floating Compensation Option; and

 



 

 - 34 - 

 

(xii)in the event that the Floating Call Option is exercised by the Purchaser
prior to the Purchaser Call Option Expiry Date, each Floating RSU shall be
exchanged for a Replacement RSU to acquire from the Purchaser such number of
Purchaser Shares as is equal to: (A) the number of Floating Shares that were
issuable upon vesting of such Floating RSU immediately prior to the Acquisition
Effective Time, multiplied by (B) the Floating Ratio in effect immediately prior
to the Acquisition Effective Time (provided that if any holder of Replacement
RSUs, following the exchange pursuant to this Section 3.2(n), is holding in
aggregate, Replacement RSUs that would result in the issuance of a fraction of a
Purchaser Share, then the number of Purchaser Shares to be issued pursuant to
such Replacement RSUs shall be rounded down to the nearest whole number). Such
Replacement RSU shall provide for a conversion price per Replacement RSU
(rounded up to the nearest whole cent) equal to the quotient obtained when:
(i) the conversion price per Floating Share that would otherwise be applicable
pursuant to the Floating RSU it replaces is divided by (ii) the Floating Ratio
in effect immediately prior to the Acquisition Effective Time, and any document
evidencing a Floating RSU shall thereafter evidence and be deemed to evidence
such Replacement RSU. Except as provided herein, all terms and conditions of a
Replacement RSU, including the term to expiry, conditions to and manner of
exercising, will be the same as the Floating RSU for which it was exchanged, and
the exchange shall not provide any holder with any additional benefits as
compared to those under his or her original Floating RSU.

 

3.3Floating Share Election.

 

With respect to the transfer of Floating Shares made by a Floating Shareholder
pursuant to Section 3.2(n)(iv) on the Floating Election Date, the Purchaser
shall notify the Depositary and publicly announce by press release:

 



 

 - 35 - 

 

(a)the Purchaser’s determination that the Floating Consideration shall be
comprised solely of Floating Share Consideration;

  

(b)the Purchaser’s determination that the Floating Consideration shall be
comprised solely of Floating Cash Consideration; or

 

(c)the Purchaser’s determination (the “Proportionate Election”) that the
Floating Consideration to be received for each Floating Share held shall be
comprised of a proportion of Floating Share Consideration (the “Share
Proportion”) and a proportion of Floating Cash Consideration (the “Cash
Proportion”). For greater certainty the aggregate of the Share Proportion and
the Cash Proportion shall be equal to 1.0.

 

3.4Proration of Floating Consideration.

 

In the event of a Proportionate Election, with respect to the payment of
Floating Consideration to the Floating Shareholders, each Floating Shareholder
shall receive pursuant to Section 3.2(n)(iv) for each Floating Share held
(i) the Share Proportion multiplied by the Floating Share Consideration; and
(ii) the Cash Proportion multiplied by the Floating Cash Consideration.

 

3.5Reorganization Letter of Transmittal.

 

The Company shall send a Reorganization Letter of Transmittal to each Company
Shareholder concurrently with the Circular.

 

3.6Letter of Transmittal.

 

The Company shall send a Letter of Transmittal to each Shareholder within 15
Business Days following the receipt by the Company of a Purchaser Call Option
Exercise Notice or a Triggering Event Notice, as the case may be, and if
applicable, the Floating Call Option Exercise Notice.

 

3.7U.S. Federal Income Tax Treatment.

 

For U.S. federal income tax purposes, the Company intends that the Capital
Reorganization described in Section 3.2(e) will be treated as a
“recapitalization” within the meaning of Section 368(a)(1)(E) of the U.S. Tax
Code.

 

The U.S. federal income tax treatment of the Merger and the transactions
described in Section 3.2(n)(i) through Section 3.2(n)(xii) is uncertain and
depends on a number of factors. Certain factors that will affect the U.S.
federal income tax treatment of the Merger and the transactions described in
Section 3.2(n)(i) through Section 3.2(n)(xii) may not be determinable until the
Acquisition Date, including whether the Purchaser exercises the Floating Call
Option to acquire the Floating Shares and, if so, whether the Floating
Consideration is paid in Floating Share Consideration, Floating Cash
Consideration or a combination thereof. Depending on these and other factors,
the Merger and the transactions described in Section 3.2(n)(i) through
Section 3.2(n)(xii) may be treated as a taxable transaction in which gain or
loss is generally recognized for U.S. federal income tax purposes, or it may be
treated as a reorganization within the meaning of Sections 368(a)(1)(A) and
(a)(2)(E) of the U.S. Tax Code. Neither the Company nor the Purchaser have
sought, or expect to seek, a ruling from the IRS as to any U.S. federal income
tax consequence described herein, and no assurance can be given that the IRS
will not take a position contrary to the above.

 



 

 - 36 - 

 

3.8Canadian Tax Treatment.

 

The Company and the Purchaser intend that for Canadian federal income Tax
purposes (and applicable provincial Tax purposes) the Merger will qualify as an
amalgamation as defined in subsection 87(9) of the Tax Act.

 

3.9No Fractional Purchaser Shares.

 

No fractional Purchaser Shares will be issued to any Person in connection with
this Amended Plan of Arrangement. Where the aggregate number of New Subordinate
Shares or New Multiple Shares to be issued to a Company Shareholder pursuant to
this Amended Arrangement would otherwise result in a fraction of a New
Subordinate Share or New Multiple Share being issuable, then the aggregate
number of New Subordinate Shares or New Multiple Shares to be issued to such
Company Shareholder shall be rounded down to the closest whole number and no
compensation shall be payable to such Company Shareholder in lieu of any such
fractional New Subordinate Shares or New Multiple Shares. Where the aggregate
number of Purchaser Shares to be issued to a Shareholder pursuant to this
Amended Arrangement would otherwise result in a fraction of a Purchaser Share
being issuable, then the aggregate number of Purchaser Shares to be issued to
such Shareholder shall be rounded down to the closest whole number and no
compensation shall be payable to such Shareholder in lieu of any such fractional
Purchaser Share.

 

3.10Currency Conversion.

 

Where it is necessary to convert any sum from United States dollars to Canadian
dollars, or vice versa, any such sum shall (unless otherwise provided hereby or
required by law) be converted by applying the closing rate, as determined by the
Bank of Canada, in effect on the date immediately preceding the relevant date.
The determination of the conversion of any currency hereunder by the Company and
the Purchaser shall be conclusive, absent manifest error.

 

Article 4
RIGHTS OF DISSENT

 

4.1Rights of Dissent.

 

Pursuant to the Amendment Interim Order, each registered Company Shareholder may
exercise rights of dissent (“Dissent Rights”) under Section 238 of the BCBCA and
in the manner set forth in Sections 242 to 247 of the BCBCA, all as modified by
this Article 4 as the same may be modified by the Amendment Interim Order or the
Amendment Final Order in respect of the Amended Arrangement, provided that the
written notice of dissent to the Resolution contemplated by Section 242 of the
BCBCA must be sent to and received by the Company not later than 5:00
p.m. (Vancouver time) on the Business Day that is two Business Days before the
Meeting. Company Shareholders who validly exercise such rights of dissent and
who:

 



 

 - 37 - 

 

(a)are ultimately determined to be entitled to be paid fair value by the
Purchaser, for the Dissenting Shares in respect of which they have exercised
Dissent Rights, notwithstanding anything to the contrary contained in
Section 245 of the BCBCA, will be deemed to have irrevocably surrendered such
Dissenting Shares to the Company pursuant to Section 3.2(a) in consideration of
such fair value, and each such Company Share so surrendered shall be cancelled
and in no case will the Company or the Purchaser or any other Person be required
to recognize such holders as holders of Company Shares after the Amendment Time,
and each Dissenting Company Shareholder will cease to be entitled to the rights
of a Company Shareholder in respect of the Company Shares in relation to which
such Dissenting Company Shareholder has exercised Dissent Rights and the
securities register of the Company will be amended to reflect that such former
holder is no longer the holder of such Company Shares as at and from the
Amendment Time; or

 

(b)are ultimately not entitled, for any reason, to be paid fair value for the
Dissenting Shares in respect of which they have exercised Dissent Rights, will
be deemed to have participated in the Amended Arrangement on the same basis as a
Company Shareholder who has not exercised Dissent Rights.

 

In addition to any other restrictions set forth in the BCBCA, none of the
following Persons shall be entitled to exercise Dissent Rights: (i) Company
Optionholders (with respect to any Company Options); (ii) Company RSU Holders
(with respect to any Company RSUs); (iii) Company Compensation Option Holders
(with respect to any Company Compensation Options); and (iv) Company
Shareholders who vote in favour of, or who have instructed a proxyholder to vote
in favour of, the Resolution.

 

Article 5
CERTIFICATES AND PAYMENTS

 

5.1Payment and Delivery of Consideration.

 

(a)Following receipt of the Final Order and prior to the Amendment Date, the
Purchaser shall ‎deliver, or cause to be delivered, to the Payment Agent, by
wire transfer in ‎immediately available funds, an amount sufficient to pay the
Amendment Option ‎Payment payable by the Purchaser to: (i) the Amendment Time
Company ‎Shareholders in accordance with Section 3.2(c); and (ii) the Amendment
Time High Street Holders and Amendment Time USCo2 Class B Shareholders in
accordance with the terms of the Amended Arrangement.‎

 

(b)Following receipt of the Final Order and prior to filing of the Required
Filings, the Company shall deliver, or cause to be delivered, to the
Reorganization Depositary a sufficient number of New Subordinate Shares and New
Multiple Shares to satisfy the Company’s obligation to issue New Subordinate
Shares and New Multiple Shares to Company Shareholders in accordance with
Section 3.2(e).

 



 

 - 38 - 

 

(c)Upon surrender to the Reorganization Depositary for cancellation of a
certificate which immediately prior to the Amendment Time represented
outstanding Company Shares, together with a duly completed and executed
Reorganization Letter of Transmittal and such additional documents and
instruments as the Reorganization Depositary may reasonably require, the holder
of such surrendered certificate shall be entitled to receive in exchange
therefor, and the Reorganization Depositary shall deliver to such Company
Shareholder(s), a certificate representing the New Subordinate Shares or New
Multiple Shares which such holder(s) is entitled to receive pursuant to the
Capital Reorganization, which New Subordinate Shares and New Multiple Shares
will be registered in such name or names and either (A) delivered to the address
or addresses as such Company Shareholder directed in their Reorganization Letter
of Transmittal; or (B) made available for pick up at the office of the
Reorganization Depositary in accordance with the instructions of the Company
Shareholder in the Reorganization Letter of Transmittal, and any certificate
representing Company Shares so surrendered shall forthwith thereafter be
cancelled.

 

(d)Until surrendered as contemplated by Section 5.1(c), each certificate that
immediately prior to the Amendment Time represented Company Shares shall be
deemed after the Amendment Time to represent only the right to receive upon such
surrender the New Subordinate Shares and/or New Multiple Shares in lieu of such
certificate as contemplated in Section 3.2(e).

 

(e)Following receipt by the Depositary of a Purchaser Call Option Exercise
Notice or a Triggering Event Notice, as the case may be, and, if applicable, the
Floating Call Option Exercise Notice, and prior to the Acquisition Date, the
Purchaser shall deliver, or cause to be delivered, to the Depositary a
sufficient number of Purchaser Shares and, if applicable, sufficient Floating
Cash Consideration (or, to the extent applicable, any Alternate Consideration or
Alternate Floating Consideration) to satisfy the Purchaser’s obligation to issue
Consideration Shares and, if applicable, the Floating Cash Consideration (or, to
the extent applicable, any Alternate Consideration or Alternate Floating
Consideration) to Shareholders in accordance with Section 3.2(n)(iii),
Section 3.2(n)(iv) or Section 3.2(n)(vi)(F).

 

(f)Upon surrender to the Depositary for cancellation of a certificate which
immediately prior to the Acquisition Effective Time represented outstanding
Shares, together with a duly completed and executed Letter of Transmittal and
such additional documents and instruments as the Depositary may reasonably
require, the holder of such surrendered certificate shall be entitled to receive
in exchange therefor, and the Depositary shall deliver to such Shareholder(s), a
certificate representing the Consideration Shares and, if applicable, the
Floating Cash Consideration (or, to the extent applicable, securities
representing any Alternate Consideration or Alternate Floating Consideration)
which such holder is entitled to receive pursuant to this Amended Plan of
Arrangement, which Consideration Shares (or, to the extent applicable,
securities representing any Alternate Consideration or Alternate Floating
Consideration) will be registered in such name or names and, if applicable,
along with the Floating Cash Consideration, either (A) delivered to the address
or addresses as such Shareholder directed in their Letter of Transmittal; or
(B) made available for pick up at the office of the Depositary in accordance
with the instructions of the Shareholder in the Letter of Transmittal, and any
certificate representing Shares so surrendered shall forthwith thereafter be
cancelled.

 



 

 - 39 - 

 

(g)Until surrendered as contemplated by Section 5.1(f), each certificate that
immediately prior to the Acquisition Effective Time represented Shares shall be
deemed after the Acquisition Effective Time to represent only the right to
receive upon such surrender the Consideration Shares (or, to the extent
applicable, any Alternate Consideration or Alternate Floating Consideration) in
lieu of such certificate as contemplated in Section 5.1(f), less any amounts
withheld pursuant to Section 5.4. Any such certificate formerly representing
Shares not duly surrendered on or before the sixth anniversary of the
Acquisition Date shall cease to represent a claim by or interest of any former
Shareholder of any kind or nature against or in the Company or the Purchaser. On
such date, all Consideration Shares (or, to the extent applicable, securities
representing any Alternate Consideration or Alternate Floating Consideration) to
which such Shareholder was entitled shall be deemed to have been surrendered to
the Purchaser and shall be paid over by the Depositary to the Purchaser or as
directed by the Purchaser.

 

(h)No dividends or other distributions declared or made after the Acquisition
Date with respect to Purchaser Shares (or, to the extent applicable, securities
representing any Alternate Consideration or Alternate Floating Consideration)
with a record date on or after the Acquisition Date will be payable or paid to
the holder of any unsurrendered certificate or certificates which, immediately
prior to the Acquisition Date, represented outstanding Shares, until the
surrender of such certificates to the Depositary. Subject to applicable Law and
to Section 5.4, at the time of such surrender, there shall, in addition to the
delivery of the Purchaser Shares (or, to the extent applicable, securities
representing any Alternate Consideration or Alternate Floating Consideration) to
which such Shareholder is thereby entitled, be delivered to such holder, without
interest, the amount of the dividend or other distribution with a record date
after the Acquisition Effective Time theretofore paid with respect to such
Purchaser Shares (or, to the extent applicable, securities representing any
Alternate Consideration or Alternate Floating Consideration).

 

(i)No holder of Shares shall be entitled to receive any consideration or
entitlement with respect to such Shares in connection with the transactions or
events contemplated by this Amended Plan of Arrangement other than any
consideration or entitlement to which such holder is entitled to receive in
accordance with Section 3.2, this Section 5.1 and the other terms of this
Amended Plan of Arrangement.

 



 

 - 40 - 

 

5.2Amendment Time Lost Certificates.

 

In the event any certificate which immediately prior to the Amendment Time
represented one or more outstanding Company Shares shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the Person
claiming such certificate to be lost, stolen or destroyed, the Reorganization
Depositary will issue in exchange for such lost, stolen or destroyed
certificate, the New Subordinate Shares or New Multiple Shares that such Company
Shareholder has the right to receive pursuant to the Capital Reorganization,
delivered in accordance with such Company Shareholder’s Reorganization Letter of
Transmittal. When authorizing such exchange for any lost, stolen or destroyed
certificate, the Person to whom such New Subordinate Shares or New Multiple
Shares are to be delivered shall as a condition precedent to the delivery of
such New Subordinate Shares or New Multiple Shares, give a bond satisfactory to
the Company and the Reorganization Depositary (each acting reasonably) in such
sum as the Company may direct (acting reasonably), or otherwise indemnify the
Company and the Purchaser in a manner satisfactory to the Company (acting
reasonably) against any claim that may be made against the Company and the
Purchaser with respect to the certificate alleged to have been lost, stolen or
destroyed.

 

5.3Acquisition Effective Time Lost Certificates.

 

In the event any certificate which immediately prior to the Acquisition
Effective Time represented one or more outstanding Shares shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such certificate to be lost, stolen or destroyed, the Depositary will
issue in exchange for such lost, stolen or destroyed certificate, the
Consideration Shares and, if applicable, the Floating Cash Consideration (or, to
the extent applicable, any Alternate Consideration or Alternate Floating
Consideration) that such Shareholder has the right to receive pursuant to this
Amended Plan of Arrangement, delivered in accordance with such Shareholder’s
Letter of Transmittal. When authorizing such exchange for any lost, stolen or
destroyed certificate, the Person to whom such Consideration Shares and, if
applicable, the Floating Cash Consideration (or, to the extent applicable, any
Alternate Consideration or Alternate Floating Consideration) are to be delivered
shall as a condition precedent to the delivery of such Consideration Shares and,
if applicable, the Floating Cash Consideration (or, to the extent applicable,
any Alternate Consideration or Alternate Floating Consideration), give a bond
satisfactory to the Purchaser and the Depositary (each acting reasonably) in
such sum as the Purchaser may direct (acting reasonably), or otherwise indemnify
the Purchaser and the Company in a manner satisfactory to the Purchaser (acting
reasonably) against any claim that may be made against the Purchaser and the
Company with respect to the certificate alleged to have been lost, stolen or
destroyed.

 

5.4Withholding Rights.

 

(a)The Purchaser, the Company or the Depositary shall be entitled to deduct and
withhold from any amount payable to any Person under this Amended Plan of
Arrangement and the Acquisition (including, without limitation, any amounts
payable pursuant to Section 4.1), such amounts as the Purchaser, the Company or
the Depositary determines, acting reasonably, are required to be deducted and
withheld with respect to such payment under the Tax Act, the U.S. Tax Code or
any provision of any other Law. To the extent that amounts are so withheld, such
withheld amounts shall be treated for all purposes hereof as having been paid to
the Person in respect of which such withholding was made, provided that such
amounts are actually remitted to the appropriate Governmental Entity.

 



 

 - 41 - 

 

(b)Not later than 10 Business Days prior to the Acquisition Date, the Purchaser
shall give written notice to the Company of any deduction or withholding set
forth in Section 5.4(a) that the Purchaser intends to make or that it
anticipates the Depositary making and afford the Company a reasonable
opportunity to dispute any such deduction or withholding.

 

(c)Each of the Company, the Purchaser and the Depositary is hereby authorized to
sell or otherwise dispose of such portion of Purchaser Shares or, if applicable,
deduct and withhold such portion of the Floating Cash Consideration (or, to the
extent applicable, any Alternate Consideration or Alternate Floating
Consideration), as applicable, payable to any Shareholder pursuant to this
Amended Plan of Arrangement as is necessary to provide sufficient funds to the
Company, the Purchaser or the Depositary, as the case may be, to enable it to
implement such deduction or withholding, and the Company, the Purchaser or the
Depositary will notify the holder thereof and remit to the holder any unapplied
balance of the net proceeds of such sale.

 

5.5No Liens.

 

Any exchange or transfer of securities pursuant to this Amended Plan of
Arrangement, including the surrender of Company Shares by Dissenting Company
Shareholders, shall be free and clear of any Liens or other claims of third
parties of any kind.

 

5.6Paramountcy.

 

From and after the Amendment Time this Amended Plan of Arrangement shall take
precedence and priority over any and all New Subordinate Shares, New Multiple
Shares, Floating Shares, Company Options, New Options, Floating Options, Company
RSUs, New RSUs, Floating RSUs, Company Compensation Options, New Compensation
Options and Floating Compensation Options issued or outstanding at or following
the Amendment Time.

 

Article 6
AMENDMENTS

 

6.1Amendments to Amended Plan of Arrangement.

 

(a)The Company and the Purchaser may amend, modify and/or supplement this
Amended Plan of Arrangement at any time and from time to time prior to the
Amendment Time, provided that each such amendment, modification and/or
supplement must be (i) set out in writing, (ii) approved by the Purchaser and
the Company (subject to the Arrangement Agreement), each acting reasonably,
(iii) filed with the Court and, if made following the Meeting, approved by the
Court, and (iv) communicated to or approved by the Company Shareholders if and
as required by the Court.

 



 

 - 42 - 

 

(b)Any amendment, modification or supplement to this Amended Plan of Arrangement
may be proposed by the Company or the Purchaser at any time prior to the Meeting
(provided that the Purchaser or the Company, subject to the Proposal Agreement,
have each consented in writing thereto) with or without any other prior notice
or communication, and if so proposed and accepted by the Persons voting at the
Meeting (other than as may be required under the Amendment Interim Order), shall
become part of this Amended Plan of Arrangement for all purposes.

 

(c)Any amendment, modification or supplement to this Amended Plan of Arrangement
that is approved or directed by the Court following the Meeting shall be
effective only if (i) it is consented to in writing by each of the Company and
the Purchaser (in each case, acting reasonably), and (ii) if required by the
Court, it is consented to by some or all of the Shareholders voting in the
manner directed by the Court.

 

(d)Any amendment, modification or supplement to this Amended Plan of Arrangement
may be made following the Amendment Date and prior to the Acquisition Date by
the Purchaser and the Company, provided that it concerns a matter which, in the
reasonable opinion of the Purchaser and the Company, is of an administrative
nature required to better give effect to the implementation of this Amended Plan
of Arrangement and is not adverse to the economic interest of any Shareholder,
High Street Holder or USCo2 Class B Shareholder.

 

Article 7
FURTHER ASSURANCES

 

Notwithstanding that the transactions and events set out in this Amended Plan of
Arrangement shall occur and shall be deemed to occur in the order set out in
this Amended Plan of Arrangement without any further act or formality, each of
the Parties shall make, do and execute, or cause to be made, done and executed,
all such further acts, deeds, agreements, transfers, assurances, instruments or
documents as may reasonably be required by either of them in order further to
document or evidence any of the transactions or events set out in this Amended
Plan of Arrangement.

 



   

   

 

 

EXHIBIT A

 

RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITIONS

 

ATTACHING TO THE SHARES

 

NEW SUBORDINATE SHARES

 

The Company will be authorized to issue an unlimited number of Class E
subordinate voting shares (“New Subordinate Shares”), without nominal or par
value, having attached thereto the special rights and restrictions as set forth
below:

 

26.1Voting

 

The holders of New Subordinate Shares shall be entitled to receive notice of and
to attend and vote at all meetings of shareholders of the Company except a
meeting at which only the holders of another class or series of shares is
entitled to vote. Each New Subordinate Share shall entitle the holder thereof to
one vote at each such meeting.

 

26.2Alteration to Rights of New Subordinate Shares

 

So long as any New Subordinate Shares remain outstanding, the Company will not,
without the consent of the holders of New Subordinate Shares expressed by
separate special resolution, alter or amend these Articles if the result of such
alteration or amendment would:

 

(a)prejudice or interfere with any right or special right attached to the New
Subordinate Shares; or

 

(b)affect the rights or special rights of the holders of New Subordinate Shares,
New Multiple Shares or Floating Shares on a per share basis as provided for
herein.

 

26.3Purchaser Call Option

 

Each issued and outstanding New Subordinate Share shall, without any action by
the holder, be subject to the terms of the Amended Plan of Arrangement (as
defined below) and the Purchaser Call Option (as defined below) granted pursuant
to the Amended Plan of Arrangement.

 

For the purposes of these New Subordinate Share special rights and restrictions:

 

(a)“Amendment” means the second amendment to the Arrangement Agreement made
September 23, 2020 between Canopy Growth Corporation and the Company;

 

(b)“Arrangement Agreement” means the arrangement agreement made April 18, 2019,
as amended on May 15, 2019 and September 23, 2020 by the Amendment, between
Canopy Growth Corporation and the Company as the same may be further amended,
supplemented or restated;

 



 

 - 2 - 

 

(c)“Amended Plan of Arrangement” means the amended and restated plan of
arrangement contemplated by the Amendment implementing an arrangement under
Section 288 of the Business Corporations Act (British Columbia) involving the
Company and Canopy Growth Corporation, as such amended and restated plan of
arrangement may be amended from time to time; and

 

(d)“Purchaser Call Option” has the meaning ascribed to such term in the Amended
Plan of Arrangement. The Purchaser Call Option contains the terms and conditions
in Exhibit B to the Amended Plan of Arrangement, a copy of which is set out in
Appendix A to this Exhibit A, and forms part of the special rights and
restrictions attached to the New Subordinate Shares.

 

26.4Dividends

 

The holders of New Subordinate Shares shall be entitled to receive such
dividends payable in cash or property of the Company as may be declared thereon
by the directors from time to time. The directors may declare no dividend
payable in cash or property on the New Subordinate Shares unless the directors
simultaneously declare a dividend payable in cash or property on: (i) the New
Multiple Shares, in an amount per New Multiple Share equal to the amount of the
dividend declared per New Subordinate Share; and (ii) the Floating Shares, in an
amount per Floating Share equal to the amount of the dividend declared per New
Subordinate Share.

 

26.5Liquidation Rights

 

In the event of the liquidation, dissolution or winding-up of the Company,
whether voluntary or involuntary, or in the event of any other distribution of
assets of the Company to its shareholders for the purposes of winding up its
affairs, the holders of the New Subordinate Shares shall be entitled to
participate pari passu with the holders of New Multiple Shares and Floating
Shares, with the amount of such distribution per New Subordinate Share equal to
each of: (i) the amount of such distribution per New Multiple Share; and
(ii) the amount of such distribution per Floating Share.

 

26.6Subdivision or Consolidation

 

The New Subordinate Shares shall not be consolidated or subdivided unless the
New Multiple Shares and the Floating Shares are simultaneously consolidated or
subdivided utilizing the same divisor or multiplier.


 



 

 - 3 - 

 

NEW MULTIPLE SHARES

 

The Company will be authorized to issue 117,600 Class F multiple voting shares
(“New Multiple Shares”), without nominal or par value, having attached thereto
the special rights and restrictions as set forth below:

 

27.1Voting

 

The holders of New Multiple Shares shall be entitled to receive notice of and to
attend and vote at all meetings of shareholders of the Company except a meeting
at which only the holders of another class or series of shares is entitled to
vote. Subject to Articles 98.4 and 98.5, each New Multiple Share shall entitle
the holder to 4,300 votes and each fraction of a New Multiple Share shall
entitle the holder to the number of votes calculated by multiplying the fraction
by 4,300 and rounding the product down to the nearest whole number, at each such
meeting.

 

27.2Alteration to Rights of New Multiple Shares

 

So long as any New Multiple Shares remain outstanding, the Company will not,
without the consent of the holders of New Multiple Shares expressed by separate
special resolution alter or amend these Articles if the result of such
alteration or amendment would:

 

(a)prejudice or interfere with any right or special right attached to the New
Multiple Shares; or

 

(b)affect the rights or special rights of the holders of New Subordinate Shares,
New Multiple Shares and Floating Shares on a per share basis as provided for
herein.

 

At any meeting of holders of New Multiple Shares called to consider such a
separate special resolution, each New Multiple Share shall entitle the holder to
one vote and each fraction of a New Multiple Share will entitle the holder to
the corresponding fraction of one vote.

 

27.3Shares Superior to New Multiple Shares

 

The Company may take no action which would authorize or create shares of any
class or series having preferences superior to or on a parity with the New
Multiple Shares without the consent of the holders of a majority of the New
Multiple Shares expressed by separate ordinary resolution.

 

At any meeting of holders of New Multiple Shares called to consider such a
separate ordinary resolution, each New Multiple Share will entitle the holder to
one vote and each fraction of a New Multiple Share shall entitle the holder to
the corresponding fraction of one vote.

 

27.4Purchaser Call Option

 

Each issued and outstanding New Multiple Share shall, without any action by the
holder, be subject to the terms of the Amended Plan of Arrangement (as defined
below) and the Purchaser Call Option (as defined below) granted pursuant to the
Amended Plan of Arrangement.

 



 

 - 4 - 

 

For the purposes of these New Multiple Share special rights and restrictions:

  

(a)“Amendment” means the second amendment to the Arrangement Agreement made
September 23, 2020 between Canopy Growth Corporation and the Company;

 

(b)“Arrangement Agreement” means the arrangement agreement made April 18, 2019,
as amended on May 15, 2019 and September 23, 2020 by the Amendment, between
Canopy Growth Corporation and the Company as the same may be further amended,
supplemented or restated;

 

(c)“Amended Plan of Arrangement” means the amended and restated plan of
arrangement contemplated by the Amendment implementing an arrangement under
Section 288 of the Business Corporations Act (British Columbia) involving the
Company and Canopy Growth Corporation, as such amended and restated plan of
arrangement may be amended from time to time; and

 

(d)“Purchaser Call Option” has the meaning ascribed to such term in the Amended
Plan of Arrangement. The Purchaser Call Option contains the terms and conditions
in Exhibit B to the Amended Plan of Arrangement, a copy of which is set out in
Appendix A to this Exhibit A, and forms part of the special rights and
restrictions attached to the New Multiple Shares.

 

27.5Issuance

 

No additional New Multiple Shares are issuable following the date of the
Amendment.

 

27.6Dividends

 

The holders of New Multiple Shares shall be entitled to receive such dividends
payable in cash or property of the Company as may be declared by the directors
from time to time. The directors may declare no dividend payable in cash or
property on the New Multiple Shares unless the directors simultaneously declare
a dividend payable in cash or property on: (i) the New Subordinate Shares, in an
amount equal to the amount of the dividend declared per New Multiple Share; and
(ii) the Floating Shares, in an amount equal to the amount of the dividend
declared per New Multiple Share.

 

Holders of fractional New Multiple Shares shall be entitled to receive any
dividend declared on the New Multiple Shares, in an amount equal to the dividend
per New Multiple Share multiplied by the fraction thereof held by such holder.

 

27.7Liquidation Rights

 

In the event of the liquidation, dissolution or winding-up of the Company,
whether voluntary or involuntary, or in the event of any other distribution of
assets of the Company to its shareholders for the purpose of winding up its
affairs, the holders of the New Multiple Shares shall be entitled to participate
pari passu with the holders of New Subordinate Shares and Floating Shares, with
the amount of such distribution per New Multiple Share equal to each of: (i) the
amount of such distribution per New Subordinate Share; and (ii) the amount of
such distribution per Floating Share; and each fraction of a New Multiple Share
will be entitled to the amount calculated by multiplying the fraction by the
amount payable per whole New Multiple Share.

 



 

 - 5 - 

 

27.8Subdivision or Consolidation

 

The New Multiple Shares shall not be consolidated or subdivided unless the New
Subordinate Shares and the Floating Shares are simultaneously consolidated or
subdivided utilizing the same divisor or multiplier.

 

27.9Transfer of New Multiple Shares

 

No New Multiple Share may be sold, transferred, assigned, pledged or otherwise
disposed of, other than: (i) in connection with the conversion of New Multiple
Shares into New Subordinate Shares; (ii) to an immediate family member of the
holder; or (iii) a transfer for purposes of estate or tax planning to a company
or person that is wholly beneficially owned by the holder or immediate family
members of the holder or which the holder or immediate family members of the
holder are the sole beneficiaries thereof.

 

27.10Mandatory Conversion

 

Notwithstanding anything to the contrary contained in this Article 27, on the
Acquisition Date, each issued and outstanding New Multiple Share shall be
automatically converted, in accordance with the Amended Plan of Arrangement,
into such number of New Subordinate Shares as is determined by multiplying the
number of New Multiple Shares by one. Fractions of New Multiple Shares shall be
converted into such number of New Subordinate Shares as is determined by
multiplying the fraction by one.

 



 

 - 6 - 

 

FLOATING SHARES

  

The Company will be authorized to issue an unlimited number of Class D
subordinate voting shares (“Floating Shares”), without nominal or par value,
having attached thereto the special rights and restrictions as set forth below:

 

28.1Voting

 

The holders of Floating Shares shall be entitled to receive notice of and to
attend and vote at all meetings of shareholders of the Company except a meeting
at which only the holders of another class or series of shares is entitled to
vote. Each Floating Share shall entitle the holder thereof to one vote at each
such meeting.

 

28.2Alteration to Rights of Floating Shares

 

So long as any Floating Shares remain outstanding, the Company will not, without
the consent of the holders of Floating Shares expressed by separate special
resolution, alter or amend these Articles if the result of such alteration or
amendment would:

 

(a)prejudice or interfere with any right or special right attached to the
Floating Shares; or

 

(b)affect the rights or special rights of the holders of New Subordinate Shares,
New Multiple Shares or Floating Shares on a per share basis as provided for
herein.

 

28.3Floating Call Option

 

Each issued and outstanding Floating Share shall, without any action by the
holder, be subject to the terms of the Amended Plan of Arrangement (as defined
below) and the Floating Call Option (as defined below) granted pursuant to the
Amended Plan of Arrangement.

 

For the purposes of these Floating Share special rights and restrictions:

 

(a)“Amendment” means the second amendment to the Arrangement Agreement made
September 23, 2020 between Canopy Growth Corporation and the Company;

 

(b)“Arrangement Agreement” means the arrangement agreement made April 18, 2019,
as amended on May 15, 2019 and September 23, 2020 by the Amendment, between
Canopy Growth Corporation and the Company as the same may be further amended,
supplemented or restated;

 

(c)“Amended Plan of Arrangement” means the amended and restated plan of
arrangement contemplated by the Amendment implementing an arrangement under
Section 288 of the Business Corporations Act (British Columbia) involving the
Company and Canopy Growth Corporation, as such amended and restated plan of
arrangement may be amended from time to time; and

 

(d)“Floating Call Option” has the meaning ascribed to such term in the Amended
Plan of Arrangement. The Floating Call Option contains the terms and conditions
in Exhibit B to the Amended Plan of Arrangement, a copy of which is set out in
Appendix A to this Exhibit A, and forms part of the special rights and
restrictions attached to the Floating Shares.

 



 

 - 7 - 

 

28.4Dividends

 

The holders of Floating Shares shall be entitled to receive such dividends
payable in cash or property of the Company as may be declared thereon by the
directors from time to time. The directors may declare no dividend payable in
cash or property on the Floating Shares unless the directors simultaneously
declare a dividend payable in cash or property on: (i) New Subordinate Shares,
in an amount per New Subordinate Share equal to the amount of the dividend
declared per Floating Share; and (ii) the New Multiple Shares, in an amount per
New Multiple Share equal to the amount of the dividend declared per Floating
Share.

 

28.5Liquidation Rights

 

In the event of the liquidation, dissolution or winding-up of the Company,
whether voluntary or involuntary, or in the event of any other distribution of
assets of the Company to its shareholders for the purposes of winding up its
affairs, the holders of the Floating Shares shall be entitled to participate
pari passu with the holders of New Subordinate Shares and New Multiple Shares,
with the amount of such distribution per Floating Share equal to each of:
(i) the amount of such distribution per New Subordinate Share; and (ii) the
amount of such distribution per New Multiple Share.

 

28.6Subdivision or Consolidation

 

The Floating Shares shall not be consolidated or subdivided unless the New
Subordinate Shares and the New Multiple Shares are simultaneously consolidated
or subdivided utilizing the same divisor or multiplier.

 



 

 - 8 - 

 

APPENDIX A

  

(TO RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITIONS

 

ATTACHING TO THE SHARES)

 

Definitions

 

Capitalized terms used but not defined in this Appendix A shall have the meaning
ascribed thereto in the Amended Plan of Arrangement (the “Amended Plan of
Arrangement”).

 

TERMS OF PURCHASER CALL OPTION

 

The Purchaser Call Option is granted upon and subject to the following terms and
conditions:

 

Purchaser Call Option

 

Pursuant to the terms of the Purchaser Call Option and the terms of the New
Subordinate Shares and the New Multiple Shares, the Purchaser has an option to
purchase all of the New Subordinate Shares held by the Shareholders on the
Acquisition Date immediately following the exchange referred to in
Section 3.2(n)(i) of the Amended Plan of Arrangement (such Shares, the
“Purchaser Call Option Shares”), in each case subject to the terms and
conditions set out in the Amended Plan of Arrangement, including Exhibit B
thereto and this Exhibit A.

 

Exercise of Purchaser Call Option Prior to Triggering Event Date

 

The Purchaser Call Option may be exercised by the Purchaser in its sole
discretion at any time prior to the Triggering Event Date and before the
Purchaser Call Option Expiry Date by delivering to the Company (with a copy to
the Depositary) a Purchaser Call Option Exercise Notice stating that the
Purchaser is exercising the Purchaser Call Option with respect to all (but not
less than all) of the Purchaser Call Option Shares and specifying the
Acquisition Date on which the closing of the purchase and sale of the Purchaser
Call Option Shares is to occur, subject to the Acquisition Closing Conditions
being satisfied or waived.

 

Exercise of Purchaser Call Option Following Triggering Event Date

 

Upon the occurrence of the Triggering Event Date prior to the Purchaser Call
Option Expiry Date, and provided the Purchaser has not previously exercised the
Purchaser Call Option, the Purchaser shall exercise, and shall be deemed to have
exercised, effective at 5:00 p.m. (Toronto time) on the Triggering Event Date,
the Purchaser Call Option with respect to all (but not less than all) of the
Purchaser Call Option Shares.

 

Upon the occurrence of the Triggering Event Date prior to the Purchaser Call
Option Expiry Date, and provided the Purchaser has not previously exercised the
Purchaser Call Option, the Purchaser shall, within two Business Days of the
Triggering Event Date, deliver to the Company (with a copy to the Depositary) a
Purchaser Call Option Exercise Notice stating that the Purchaser is exercising
the Purchaser Call Option with respect to all (but not less than all) of the
Purchaser Call Option Shares and specifying the Acquisition Date on which the
closing of the purchase and sale of the Purchaser Call Option Shares is to
occur, subject to the Acquisition Closing Conditions being satisfied or waived.

 



 

 - 9 - 

 

If the Purchaser fails to deliver a Purchaser Call Option Exercise Notice to the
Company in accordance with the immediately preceding paragraph, the Company
shall be entitled and shall be required, forthwith following such failure by the
Purchaser, to deliver to the Purchaser (with a copy to the Depositary) a
Triggering Event Notice specifying the Acquisition Date on which the closing of
the purchase and sale of the Purchaser Call Option Shares is to occur, subject
to the Acquisition Closing Conditions being satisfied or waived.

 

Expiry of Purchaser Call Option

 

If the Purchaser Call Option has not been exercised or deemed to have been
exercised prior to the Purchaser Call Option Expiry Date, the Purchaser Call
Option shall expire and terminate effective as of the Purchaser Call Option
Expiry Date and thereafter shall be of no further force or effect.

 

Notwithstanding anything to the contrary contained herein, if the Purchaser Call
Option is exercised or deemed to be exercised prior to the Purchaser Call Option
Expiry Date but the closing of the Acquisition has not occurred by the
Acquisition Closing Outside Date, the Purchaser Call Option shall expire and
terminate effective as of the Acquisition Closing Outside Date and thereafter
shall be of no further force or effect.

 

Effect of Exercise or Deemed Exercise of Purchaser Call Option

 

Upon the exercise or deemed exercise of the Purchaser Call Option, the Purchaser
shall be required to purchase from each Shareholder, and each Shareholder shall
be required to sell to the Purchaser, on the Acquisition Date, the New
Subordinate Shares held by such Shareholder immediately following the exchange
referred to in Section 3.2(n)(i) of the Amended Plan of Arrangement, in
consideration for the payment by the Purchaser to such Shareholder of the
Purchaser Share Consideration (or, in the event a Purchaser Change of Control
shall have occurred prior to the Acquisition Date, the Per Share Consideration)
for each New Subordinate Share acquired from such Shareholder, all in accordance
with this Exhibit B and the Amended Plan of Arrangement.

 

Purchase and Sale of Purchaser Call Option Shares Following Exercise of
Purchaser Call Option

 

The closing of the purchase and sale of Purchaser Call Option Shares following
the exercise or deemed exercise by the Purchaser of the Purchaser Call Option
shall occur on the Acquisition Date as follows:

 

1)Following the exchange referred to in Section 3.2(n)(i) of the Amended Plan of
Arrangement, Company Non-U.S. Shareholders shall exchange their New Subordinate
Shares for Consideration Shares (or, to the extent applicable, any Alternate
Consideration) in accordance with Section 3.2(n)(iii) of the Amended Plan of
Arrangement; and

 



 

 - 10 - 

 

2)Following the exchange by Company Non-U.S. Shareholders of their New
Subordinate Shares to the Purchaser in accordance with Section 3.2(n)(iii) of
the Amended Plan of Arrangement, Company U.S. Shareholders shall exchange their
Company Subordinate Voting Shares for Consideration Shares (or, to the extent
applicable, any Alternate Consideration) in accordance with
Section 3.2(n)(vi)(F) of the Amended Plan of Arrangement.

 

On the Acquisition Date, the Purchaser shall issue to the holder of a Purchaser
Call Option Share, for each Purchaser Call Option Share acquired, the Purchaser
Share Consideration (or, to the extent applicable, any Alternate Consideration),
in accordance with Section 5.1 of the Amended Plan of Arrangement.

 

Assignment of Shares Prior to the Acquisition Date

 

Notwithstanding the foregoing, the Purchaser Call Option shall not prohibit the
sale, assignment or transfer of Shares by Shareholders at any time, or from time
to time, prior to the Acquisition Date. A Shareholder that sells, assigns or
transfers Shares prior to the Acquisition Date shall, following such sale,
assignment or transfer, not be subject to the terms of the Purchaser Call Option
in respect of such Shares (except to the extent such Shareholder subsequently
re-acquires such Shares). For greater certainty, any acquirer of Shares
following such sale, assignment or transfer shall be subject to the terms of the
Purchaser Call Option in respect of such Shares.

 

Holders of Common Membership Units and USCo2 Class B Shares

 

The terms provided herein with respect to Shares shall apply in all respects to
the holders of Common Membership Units and USCo2 Class B Shares except that the
Purchaser Call Option may not be exercised before three years after the
Acquisition Date with respect to these holders. The exercise of the Purchaser
Call Option with respect to these holders is to be effectuated in a manner
consistent with Exhibit 1 and Exhibit 2 of the Arrangement Agreement and the
fourth amended and restated limited liability agreement of High Street.

 

TERMS OF FLOATING CALL OPTION

 

Each Floating Call Option is granted upon and subject to the following terms and
conditions:

 

Floating Call Option

 

Pursuant to the terms of the Floating Call Option and the terms of the Floating
Shares, the Purchaser has an option to purchase all of the Floating Shares held
by the Floating Shareholders on the Acquisition Date, subject to the terms and
conditions set out in the Amended Plan of Arrangement, including Exhibit B
thereto and this Exhibit A.

 

Exercise of Floating Call Option Prior to Triggering Event Date

 

The Floating Call Option may be exercised by the Purchaser in its sole
discretion, following the exercise of the Purchaser Call Option, by delivering
to the Company (with a copy to the Depositary) a Floating Call Option Exercise
Notice on or before the Floating Election Expiry Date stating that the Purchaser
is exercising the Floating Call Option with respect to all (but not less than
all) of the Floating Shares, subject to the Acquisition Closing Conditions being
satisfied or waived. For greater certainty, the Purchaser has no right to
acquire the Floating Shares pursuant to the Floating Call Option if the New
Subordinate Shares are not acquired by the Purchaser pursuant to the Purchaser
Call Option.

 



 

 - 11 - 

 

Expiry of Floating Call Option

 

The Floating Call Option shall expire and terminate effective as of the earlier
of (i) the Floating Election Expiry Date, and (ii) the Purchaser Call Option
Expiry Date, and thereafter shall be of no further force or effect.

 

Notwithstanding anything to the contrary contained herein, if the Floating Call
Option is exercised prior to the Purchaser Call Option Expiry Date but the
closing of the Acquisition has not occurred by the Acquisition Closing Outside
Date, the Floating Call Option shall expire and terminate effective as of the
Acquisition Closing Outside Date and thereafter shall be of no further force or
effect.

 

Effect of Exercise of Floating Call Option

 

Upon the exercise of the Floating Call Option, the Purchaser shall be required
to purchase from each Floating Shareholder, and each Floating Shareholder shall
be required to sell to the Purchaser, on the Acquisition Date, the Floating
Shares held by such Floating Shareholder in consideration for the payment by the
Purchaser to such Floating Shareholder of the Floating Consideration (or, in the
event a Purchaser Change of Control shall have occurred prior to the Acquisition
Date, the Floating Per Share Consideration) for each Floating Share acquired
from such Floating Shareholder, all in accordance with this Exhibit B and the
Amended Plan of Arrangement.

 

Determination of Floating Consideration

 

On the Floating Election Date, the Purchaser shall notify the Depositary and
publicly announce by press release, either:

 

1)the Purchaser’s determination that the Floating Consideration shall be
comprised solely of Floating Share Consideration;

 

2)the Purchaser’s determination that the Floating Consideration shall be
comprised solely of Floating Cash Consideration; or

 

3)the Proportionate Election that the Floating Consideration to be received for
each Floating Share held shall be comprised of a Share Proportion and a Cash
Proportion.

 

In the event of a Proportionate Election, each Floating Shareholder shall
receive pursuant to Section 3.2(n)(iv) for each Floating Share held (i) the
Share Proportion multiplied by the Floating Share Consideration; and (ii) the
Cash Proportion multiplied by the Floating Cash Consideration. In no
circumstances shall the non-cash portion of the Aggregate Floating Consideration
include Purchaser Shares in an amount greater than the Floating Share Maximum
without the prior written consent of the Purchaser.

 



 

 - 12 - 

 

Purchase and Sale of Floating Shares Following Exercise of Floating Call Option

 

The closing of the purchase and sale of Floating Shares following the exercise
by the Purchaser of the Floating Call Option shall occur on the Acquisition
Date. Shareholders shall exchange their Floating Shares for the Floating
Consideration (or, to the extent applicable, any Alternate Floating
Consideration) in accordance with Section 3.2(n)(iv) of the Amended Plan of
Arrangement.

 

On the Acquisition Date, the Purchaser shall issue to the holder of a Floating
Share, for each Floating Share acquired, the Floating Consideration (or, to the
extent applicable, any Alternate Floating Consideration), in accordance with
Section 5.1 of the Amended Plan of Arrangement.

 

Assignment of Shares Prior to the Acquisition Date

 

Notwithstanding the foregoing, the Floating Call Option shall not prohibit the
sale, assignment or transfer of Floating Shares by Floating Shareholders at any
time, or from time to time, prior to the Acquisition Date. A Floating
Shareholder that sells, assigns or transfers Floating Shares prior to the
Acquisition Date shall, following such sale, assignment or transfer, not be
subject to the terms of the Floating Call Option in respect of such Floating
Shares (except to the extent such Floating Shareholder subsequently re-acquires
such Floating Shares). For greater certainty, any acquirer of Floating Shares
following such sale, assignment or transfer shall be subject to the terms of the
Floating Call Option in respect of such Floating Shares.

  

 

 - 13 - 







 

EXHIBIT B

 

(TO RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITIONS

 

ATTACHING TO THE SHARES)

 

Definitions

 

Capitalized terms used but not defined in this Exhibit B shall have the meaning
ascribed thereto in the Amended Plan of Arrangement (the “Amended Plan of
Arrangement”).

 

TERMS OF PURCHASER CALL OPTION

 

The Purchaser Call Option is granted upon and subject to the following terms and
conditions:

 

Purchaser Call Option

 

Pursuant to the terms of the Purchaser Call Option and the terms of the New
Subordinate Shares and the New Multiple Shares, the Purchaser has an option to
purchase all of the New Subordinate Shares held by the Shareholders on the
Acquisition Date immediately following the exchange referred to in
Section 3.2(n)(i) of the Amended Plan of Arrangement (such Shares, the
“Purchaser Call Option Shares”), in each case subject to the terms and
conditions set out in the Amended Plan of Arrangement, including Exhibit B
thereto and this Exhibit A.

 

Exercise of Purchaser Call Option Prior to Triggering Event Date

 

The Purchaser Call Option may be exercised by the Purchaser in its sole
discretion at any time prior to the Triggering Event Date and before the
Purchaser Call Option Expiry Date by delivering to the Company (with a copy to
the Depositary) a Purchaser Call Option Exercise Notice stating that the
Purchaser is exercising the Purchaser Call Option with respect to all (but not
less than all) of the Purchaser Call Option Shares and specifying the
Acquisition Date on which the closing of the purchase and sale of the Purchaser
Call Option Shares is to occur, subject to the Acquisition Closing Conditions
being satisfied or waived.

 

Exercise of Purchaser Call Option Following Triggering Event Date

 

Upon the occurrence of the Triggering Event Date prior to the Purchaser Call
Option Expiry Date, and provided the Purchaser has not previously exercised the
Purchaser Call Option, the Purchaser shall exercise, and shall be deemed to have
exercised, effective at 5:00 p.m. (Toronto time) on the Triggering Event Date,
the Purchaser Call Option with respect to all (but not less than all) of the
Purchaser Call Option Shares.

 

Upon the occurrence of the Triggering Event Date prior to the Purchaser Call
Option Expiry Date, and provided the Purchaser has not previously exercised the
Purchaser Call Option, the Purchaser shall, within two Business Days of the
Triggering Event Date, deliver to the Company (with a copy to the Depositary) a
Purchaser Call Option Exercise Notice stating that the Purchaser is exercising
the Purchaser Call Option with respect to all (but not less than all) of the
Purchaser Call Option Shares and specifying the Acquisition Date on which the
closing of the purchase and sale of the Purchaser Call Option Shares is to
occur, subject to the Acquisition Closing Conditions being satisfied or waived.

 



 

 - 14 - 

 

If the Purchaser fails to deliver a Purchaser Call Option Exercise Notice to the
Company in accordance with the immediately preceding paragraph, the Company
shall be entitled and shall be required, forthwith following such failure by the
Purchaser, to deliver to the Purchaser (with a copy to the Depositary) a
Triggering Event Notice specifying the Acquisition Date on which the closing of
the purchase and sale of the Purchaser Call Option Shares is to occur, subject
to the Acquisition Closing Conditions being satisfied or waived.

 

Expiry of Purchaser Call Option

 

If the Purchaser Call Option has not been exercised or deemed to have been
exercised prior to the Purchaser Call Option Expiry Date, the Purchaser Call
Option shall expire and terminate effective as of the Purchaser Call Option
Expiry Date and thereafter shall be of no further force or effect.

 

Notwithstanding anything to the contrary contained herein, if the Purchaser Call
Option is exercised or deemed to be exercised prior to the Purchaser Call Option
Expiry Date but the closing of the Acquisition has not occurred by the
Acquisition Closing Outside Date, the Purchaser Call Option shall expire and
terminate effective as of the Acquisition Closing Outside Date and thereafter
shall be of no further force or effect.

 

Effect of Exercise or Deemed Exercise of Purchaser Call Option

 

Upon the exercise or deemed exercise of the Purchaser Call Option, the Purchaser
shall be required to purchase from each Shareholder, and each Shareholder shall
be required to sell to the Purchaser, on the Acquisition Date, the New
Subordinate Shares held by such Shareholder immediately following the exchange
referred to in Section 3.2(n)(i) of the Amended Plan of Arrangement, in
consideration for the payment by the Purchaser to such Shareholder of the
Purchaser Share Consideration (or, in the event a Purchaser Change of Control
shall have occurred prior to the Acquisition Date, the Per Share Consideration)
for each New Subordinate Share acquired from such Shareholder, all in accordance
with this Exhibit B and the Amended Plan of Arrangement.

 

Purchase and Sale of Purchaser Call Option Shares Following Exercise of
Purchaser Call Option

 

The closing of the purchase and sale of Purchaser Call Option Shares following
the exercise or deemed exercise by the Purchaser of the Purchaser Call Option
shall occur on the Acquisition Date as follows:

 

1)Following the exchange referred to in Section 3.2(n)(i) of the Amended Plan of
Arrangement, Company Non-U.S. Shareholders shall exchange their New Subordinate
Shares for Consideration Shares (or, to the extent applicable, any Alternate
Consideration) in accordance with Section 3.2(n)(iii) of the Amended Plan of
Arrangement; and

 



 

 - 15 - 

 

2)Following the exchange by Company Non-U.S. Shareholders of their New
Subordinate Shares to the Purchaser in accordance with Section 3.2(n)(iii) of
the Amended Plan of Arrangement, Company U.S. Shareholders shall exchange their
Company Subordinate Voting Shares for Consideration Shares (or, to the extent
applicable, any Alternate Consideration) in accordance with
Section 3.2(n)(vi)(F) of the Amended Plan of Arrangement.

 

On the Acquisition Date, the Purchaser shall issue to the holder of a Purchaser
Call Option Share, for each Purchaser Call Option Share acquired, the Purchaser
Share Consideration (or, to the extent applicable, any Alternate Consideration),
in accordance with Section 5.1 of the Amended Plan of Arrangement.

 

Assignment of Shares Prior to the Acquisition Date

 

Notwithstanding the foregoing, the Purchaser Call Option shall not prohibit the
sale, assignment or transfer of Shares by Shareholders at any time, or from time
to time, prior to the Acquisition Date. A Shareholder that sells, assigns or
transfers Shares prior to the Acquisition Date shall, following such sale,
assignment or transfer, not be subject to the terms of the Purchaser Call Option
in respect of such Shares (except to the extent such Shareholder subsequently
re-acquires such Shares). For greater certainty, any acquirer of Shares
following such sale, assignment or transfer shall be subject to the terms of the
Purchaser Call Option in respect of such Shares.

 

Holders of Common Membership Units and USCo2 Class B Shares

 

The terms provided herein with respect to Shares shall apply in all respects to
the holders of Common Membership Units and USCo2 Class B Shares except that the
Purchaser Call Option may not be exercised before three years after the
Acquisition Date with respect to these holders. The exercise of the Purchaser
Call Option with respect to these holders is to be effectuated in a manner
consistent with Exhibit 1 and Exhibit 2 of the Arrangement Agreement and the
fourth amended and restated limited liability agreement of High Street.

 

TERMS OF FLOATING CALL OPTION

 

Each Floating Call Option is granted upon and subject to the following terms and
conditions:

 

Floating Call Option

 

Pursuant to the terms of the Floating Call Option and the terms of the Floating
Shares, the Purchaser has an option to purchase all of the Floating Shares held
by the Floating Shareholders on the Acquisition Date, subject to the terms and
conditions set out in the Amended Plan of Arrangement, including Exhibit B
thereto and this Exhibit A.

 

Exercise of Floating Call Option Prior to Triggering Event Date

 

The Floating Call Option may be exercised by the Purchaser in its sole
discretion, following the exercise of the Purchaser Call Option, by delivering
to the Company (with a copy to the Depositary) a Floating Call Option Exercise
Notice on or before the Floating Election Expiry Date stating that the Purchaser
is exercising the Floating Call Option with respect to all (but not less than
all) of the Floating Shares, subject to the Acquisition Closing Conditions being
satisfied or waived. For greater certainty, the Purchaser has no right to
acquire the Floating Shares pursuant to the Floating Call Option if the New
Subordinate Shares are not acquired by the Purchaser pursuant to the Purchaser
Call Option.

 



 

 - 16 - 

 

Expiry of Floating Call Option

 

The Floating Call Option shall expire and terminate effective as of the earlier
of (i) the Floating Election Expiry Date, and (ii) the Purchaser Call Option
Expiry Date, and thereafter shall be of no further force or effect.

 

Notwithstanding anything to the contrary contained herein, if the Floating Call
Option is exercised prior to the Purchaser Call Option Expiry Date but the
closing of the Acquisition has not occurred by the Acquisition Closing Outside
Date, the Floating Call Option shall expire and terminate effective as of the
Acquisition Closing Outside Date and thereafter shall be of no further force or
effect.

 

Effect of Exercise of Floating Call Option

 

Upon the exercise of the Floating Call Option, the Purchaser shall be required
to purchase from each Floating Shareholder, and each Floating Shareholder shall
be required to sell to the Purchaser, on the Acquisition Date, the Floating
Shares held by such Floating Shareholder in consideration for the payment by the
Purchaser to such Floating Shareholder of the Floating Consideration (or, in the
event a Purchaser Change of Control shall have occurred prior to the Acquisition
Date, the Floating Per Share Consideration) for each Floating Share acquired
from such Floating Shareholder, all in accordance with this Exhibit B and the
Amended Plan of Arrangement.

 

Determination of Floating Consideration

 

On the Floating Election Date, the Purchaser shall notify the Depositary and
publicly announce by press release, either:

 

1)the Purchaser’s determination that the Floating Consideration shall be
comprised solely of Floating Share Consideration;

 

2)the Purchaser’s determination that the Floating Consideration shall be
comprised solely of Floating Cash Consideration; or

 

3)the Proportionate Election that the Floating Consideration to be received for
each Floating Share held shall be comprised of a Share Proportion and a Cash
Proportion.

 

In the event of a Proportionate Election, each Floating Shareholder shall
receive pursuant to Section 3.2(n)(iv) for each Floating Share held (i) the
Share Proportion multiplied by the Floating Share Consideration; and (ii) the
Cash Proportion multiplied by the Floating Cash Consideration. In no
circumstances shall the non-cash portion of the Aggregate Floating Consideration
include Purchaser Shares in an amount greater than the Floating Share Maximum
without the prior written consent of the Purchaser.

 



 

 - 17 - 

 

Purchase and Sale of Floating Shares Following Exercise of Floating Call Option

 

The closing of the purchase and sale of Floating Shares following the exercise
by the Purchaser of the Floating Call Option shall occur on the Acquisition
Date. Shareholders shall exchange their Floating Shares for the Floating
Consideration (or, to the extent applicable, any Alternate Floating
Consideration) in accordance with Section 3.2(n)(iv) of the Amended Plan of
Arrangement.

 

On the Acquisition Date, the Purchaser shall issue to the holder of a Floating
Share, for each Floating Share acquired, the Floating Consideration (or, to the
extent applicable, any Alternate Floating Consideration), in accordance with
Section 5.1 of the Amended Plan of Arrangement.

 

Assignment of Shares Prior to the Acquisition Date

 

Notwithstanding the foregoing, the Floating Call Option shall not prohibit the
sale, assignment or transfer of Floating Shares by Floating Shareholders at any
time, or from time to time, prior to the Acquisition Date. A Floating
Shareholder that sells, assigns or transfers Floating Shares prior to the
Acquisition Date shall, following such sale, assignment or transfer, not be
subject to the terms of the Floating Call Option in respect of such Floating
Shares (except to the extent such Floating Shareholder subsequently re-acquires
such Floating Shares). For greater certainty, any acquirer of Floating Shares
following such sale, assignment or transfer shall be subject to the terms of the
Floating Call Option in respect of such Floating Shares.

 



 

 - 18 - 

 

EXHIBIT C

 

PURCHASER CALL OPTION EXERCISE NOTICE

 

CANOPY GROWTH CORPORATION

 

PURCHASER CALL OPTION EXERCISE NOTICE

 

TO:Acreage Holdings, Inc. (the “Company”)

AND TO:Computershare Trust Company of Canada (the “Depositary”)

   

 

Reference is made to the arrangement agreement between Canopy Growth Corporation
(the “Purchaser”) and the Company dated April 18, 2019, and amended on May 15,
2019 and September 23, 2020 and the amended plan of arrangement contemplated
thereby (the “Amended Plan of Arrangement”). Capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Amended Plan of
Arrangement.

 

In accordance with the terms of the Purchaser Call Option and the Amended Plan
of Arrangement, the Purchaser hereby gives notice that it is exercising its
rights pursuant to the Purchaser Call Option to acquire all (but not less than
all) of the Purchaser Call Option Shares.

 

The closing of the purchase and sale of the Purchaser Call Option Shares
pursuant to the Purchaser Call Option is to occur on ________________, 20__ (the
“Acquisition Date”) subject to the satisfaction or waiver of the Acquisition
Closing Conditions.

 

DATED the _____ day of ____________________, 20__.

 

  CANOPY GROWTH CORPORATION               Per:      

Authorized Signatory

I have authority to bind the Purchaser. 

 



 

 - 19 - 

 

EXHIBIT D

 

TRIGGERING EVENT NOTICE

 

ACREAGE HOLDINGS, INC.

 

TRIGGERING EVENT NOTICE

 

TO:Canopy Growth Corporation. (the “Purchaser”)

AND TO: Computershare Trust Company of Canada (the “Depositary”)   

 

Reference is made to the arrangement agreement between the Purchaser and Acreage
Holdings, Inc. (the “Company”) dated April 18, 2019, and amended on May 15, 2019
and September 23, 2020 and the amended plan of arrangement contemplated thereby
(the “Amended Plan of Arrangement”). Capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Amended Plan of
Arrangement.

 

In accordance with the terms of the Purchaser Call Option and the Amended Plan
of Arrangement, the Company hereby gives notice that the Triggering Event Date
has occurred, and that the Purchaser is therefore deemed to have exercised its
rights pursuant to the Purchaser Call Option to acquire all (but not less than
all) of the Purchaser Call Option Shares.

 

The closing of the purchase and sale of the Purchaser Call Option Shares
pursuant to the Purchaser Call Option is to occur on ________________, 20__ (the
“Acquisition Date”) subject to the satisfaction or waiver of the Acquisition
Closing Conditions.

 

DATED the _____ day of ____________________, 20__.

 

 

ACREAGE HOLDINGS, INC.

 

  Per:      

Authorized Signatory

I have authority to bind the Company. 

 



 

 - 20 - 

 



EXHIBIT E

 

FLOATING CALL OPTION EXERCISE NOTICE

 

CANOPY GROWTH CORPORATION

 

FLOATING CALL OPTION EXERCISE NOTICE

 

TO:Acreage Holdings, Inc. (the “Company”)

AND TO:Computershare Trust Company of Canada (the “Depositary”)   

 

Reference is made to the arrangement agreement between Canopy Growth Corporation
(the “Purchaser”) and the Company dated April 18, 2019, and amended on May 15,
2019 and September 23, 2020 and the amended plan of arrangement contemplated
thereby (the “Amended Plan of Arrangement”). Capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Amended Plan of
Arrangement.

 

In accordance with the terms of the Floating Call Option and the Amended Plan of
Arrangement, the Purchaser hereby gives notice that the Purchaser is exercising
its rights pursuant to the Floating Call Option to acquire all (but not less
than all) of the Floating Shares.

 

The Floating Consideration shall be comprised of:

 

(a)____ % Floating Share Consideration; and

 

(b)____ % Floating Cash Consideration.

 

The closing of the purchase and sale of the Floating Shares pursuant to the
Floating Call Option is to occur on the same date as the purchase and sale of
the Purchaser Call Option Shares pursuant to the Purchaser Call Option.

 

DATED the _____ day of ____________________, 20__.

 

  CANOPY GROWTH CORPORATION               Per:      

Authorized Signatory

I have authority to bind the Purchaser. 



 







 





Schedule B
INITIAL APPROVED BUSINESS PLAN

 

 

[COMMERCIALLY SENSITIVE INFORMATION REDACTED]

 





